 

EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This Amendment No. 2 to Credit Agreement, dated as of June 29, 2018 (this
“Amendment”), is entered into by and among Arconic Inc., a Delaware corporation
(“Arconic”), the lenders party to this Amendment (the “Lenders”) (as defined
below), Citibank, N.A. and JPMorgan Chase Bank, N.A. (each, an Issuer with
respect to the L/C Commitments under the Existing Credit Agreement referenced
below), Citibank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
syndication agent. Capitalized terms used but not otherwise defined herein have
the meanings assigned to such terms in the Existing Credit Agreement referenced
below.

 

WITNESSETH:

 

WHEREAS, reference is made to that certain Five-Year Revolving Credit Agreement,
dated as of July 25, 2014 (as amended and extended by the letter agreement,
dated June 5, 2015, and as further amended pursuant to Amendment No. 1 to Credit
Agreement, dated as of September 16, 2016, the “Existing Credit Agreement”; the
Existing Credit Agreement, as amended by this Amendment, the “Credit
Agreement”), among Arconic, the lenders and issuers from time to time party
thereto, the Administrative Agent and JPMorgan Chase Bank, N.A., as Syndication
Agent;

 

WHEREAS, Arconic has requested that the Existing Credit Agreement be amended and
restated on the terms and conditions set forth herein to provide for, among
other things, the establishment of a $3,000,000,000 senior unsecured revolving
credit and letter of credit facility (the “New Facility”);

 

WHEREAS, the New Facility will refinance and replace the existing credit
facility under the Existing Credit Agreement and will be established by amending
and restating the Existing Credit Agreement pursuant to this Amendment;

 

WHEREAS, in connection with entering into the New Facility, Arconic has
requested, and the Lenders and the Administrative Agent have agreed, on the
terms and conditions set forth herein, to make certain amendments to the
Existing Credit Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Definitions. Unless otherwise specifically defined herein,
each term used herein (including in the recitals above) that is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.

 

Section 2.          Amendments to Existing Credit Agreement. Effective as of
Amendment No. 2 Effective Date (as defined below), (a) the Existing Credit
Agreement is hereby amended and restated to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth on the pages of the
Credit Agreement attached as Exhibit A hereto, (b) the Schedules to the Existing
Credit Agreement are hereby deleted in their entirety and the new Schedules
attached hereto as Exhibit B are substituted in lieu thereof, respectively and
(c) the Exhibits to the Existing Credit Agreement are hereby deleted in their
entirety and the new Exhibits attached hereto as Exhibit C are substituted in
lieu thereof, respectively.

 

 

 

 

Section 3.          Commitments

 

(a)          Subject to the terms and conditions set forth herein, upon the
Amendment No. 2 Effective Date (i) each lender party hereto hereby agrees to
commit to provide its respective Commitment as set forth in Schedule 2.01(a) of
Exhibit B hereto (which shall be deemed to supersede and replace Schedule
2.01(a) of the Existing Credit Agreement) (each lender listed on Schedule
2.01(a) of Exhibit B hereto, a “Lender”), (ii) each Lender that is not a Lender
under the Existing Credit Agreement (a “New Lender”) shall become a party to the
Credit Agreement as a “Lender” thereunder, and (iii) each Lender under the
Existing Credit Agreement that is not a party hereto (each, an “Exiting Lender”)
shall be deemed to have assigned the entire amount of its Commitment and Loans
(if any) to the other Lenders (including the New Lenders), allocated among the
Lenders in such amounts as shall be required such that, after giving effect to
all of the foregoing, the Commitment of each Lender on the Amendment No. 2
Effective Date shall be as set forth in Schedule 2.01(a) of Exhibit B hereto.
Schedule 2.01(a) of Exhibit B hereto shall be deemed to supersede and replace
Schedule 2.01(a) of the Existing Credit Agreement upon the Amendment No. 2
Effective Date; provided, that, in the event that, following the date hereof but
prior to the occurrence of the Amendment No. 2 Effective Date, any Commitments
are assigned or changed pursuant to the Existing Credit Agreement (other than as
set forth above), then upon the Amendment No. 2 Effective Date, the
Administrative Agent shall make such changes to Schedule 2.01(a) of Exhibit B
hereto solely to the extent necessary to give effect to any such assignment or
change and to the other provisions of this Section 3(a).

 

(b)          Each Issuer committed to providing L/C Commitments under the
Existing Credit Agreement immediately prior to the effectiveness of this
Amendment shall continue to act in such capacity immediately following the
effectiveness hereof. Schedule 2.01(b) of Exhibit B hereto shall be deemed to
supersede and replace Schedule 2.01(b) of the Existing Credit Agreement upon the
Amendment No. 2 Effective Date; provided, that, in the event that, following the
date hereof but prior to the occurrence of the Amendment No. 2 Effective Date,
any L/C Commitments are changed pursuant to the Existing Credit Agreement (other
than as set forth above), then upon the Amendment No. 2 Effective Date, the
Administrative Agent shall make such changes to Schedule 2.01(b) of Exhibit B
hereto solely to the extent necessary to give effect to any such change and to
the other provisions of this Section 3(b).

 

(c)          In furtherance of the foregoing, (i) each Exiting Lender shall
cease to have a Commitment on the Amendment No. 2 Effective Date and shall cease
to be a Lender under the Existing Credit Agreement as though its Commitment had
been assigned to the other Lenders in accordance with Section 10.04(b) of the
Existing Credit Agreement, (ii) all unpaid interest, fees and other amounts
owing to such Exiting Lender under the Existing Credit Agreement immediately
prior to the occurrence of the Amendment No. 2 Effective Date shall be paid by
Arconic to such Lender on the Amendment No. 2 Effective Date and (iii) any
outstanding Loans of the Exiting Lenders deemed assigned to the other Lenders
pursuant to Section 3(a) above shall be deemed purchased at par by such Lenders
from the Exiting Lenders on the Amendment No. 2 Effective Date.

 

(d)          Each New Lender agrees to be bound by the provisions of the Credit
Agreement and agrees that it shall, on the Amendment No. 2 Effective Date,
become a Lender for all purposes of the Credit Agreement and have a Commitment
in the principal amount as set forth opposite its name in Schedule 2.01(a) of
Exhibit B hereto. Each New Lender (i) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (ii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iii) agrees to be bound by the terms of the
Credit Agreement and perform in accordance with their terms all of the
obligations that, by the terms of the Credit Agreement, are required to be
performed by it as a Lender, (iv) represents and warrants that it has full power
and authority, and has taken all actions necessary, to execute and deliver this
Amendment, to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and (v) confirms it has delivered the
documentation required under Section 2.18 of the Credit Agreement and an
Administrative Questionnaire in the form supplied by the Administrative Agent,
duly completed by each New Lender.

 

2

 

 

Section 4.          Conditions Precedent to Amendment No. 2 Effective Date.

 

The amendments set forth herein shall be effective upon the date on which the
following conditions precedent are satisfied (such date, the “Amendment No. 2
Effective Date”):

 

(a)          Amendment. The Administrative Agent shall have received
counterparts of this Amendment, duly executed by Arconic, the Lenders (including
each New Lender), each Issuer and the Administrative Agent.

 

(b)          Opinion. The Administrative Agent shall have received a written
opinion reasonably satisfactory to the Administrative Agent and the Lenders of
Thomas F. Seligson, as counsel of Arconic, K&L Gates LLP, as counsel to Arconic
and Richards, Layton & Finger, P.A. as Delaware counsel to Arconic, dated the
Amendment No. 2 Effective Date and addressed to the Administrative Agent and the
Lenders.

 

(c)          Corporate Documents. The Administrative Agent shall have received
(i) a copy, including all amendments thereto, of the charter of Arconic,
certified as of a recent date by the Secretary of State or other appropriate
official of its jurisdiction of incorporation and a certificate as to the good
standing of Arconic as of a recent date, from such Secretary of State or other
official; (ii) a certificate of the Secretary or Assistant Secretary of Arconic
dated the Amendment No. 2 Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws of Arconic as in effect on
the Amendment No. 2 Effective Date showing all amendments thereto since the date
of the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
Arconic authorizing the execution, delivery and performance of this Amendment
and the borrowings by Arconic hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter of Arconic has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(i) above and (D) as to the incumbency and specimen signature of each officer
executing this Amendment or any other document delivered in connection herewith
on behalf of Arconic; (iii) a certificate of another officer of Arconic as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders or Weil, Gotshal & Manges LLP, counsel for the
Administrative Agent may reasonably request.

 

(d)          Existing Loans. No loans shall be outstanding under the Existing
Credit Agreement.

 

(e)          Representations and Warranties. The representations and warranties
set forth in Section 5 of this Amendment shall be true and correct in all
material respects on and as of the Amendment No. 2 Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

3

 

 

(f)          Conditions Precedent Certificates. The Administrative Agent shall
have received certificates dated the Amendment No. 2 Effective Date and signed
by a Financial Officer of Arconic confirming the satisfaction of the conditions
precedent set forth in paragraphs (d) and (e) of this Section 4 and that as of
the Amendment No. 2 Effective Date, no Event of Default or Default has occurred
and is continuing.

 

(g)          Fees and Expenses. The Administrative Agent shall have received all
fees and other amounts due and payable under Section 10.05 (Expenses; Indemnity)
of the Existing Credit Agreement on or prior to the Amendment No. 2 Effective
Date.

 

(h)          Responsible Officer Certificates. The Administrative Agent shall
have received certificates of a Responsible Officer of Arconic, each dated the
Amendment No. 2 Effective Date and stating that (i) except as previously
disclosed, Arconic and each of its Subsidiaries have complied in all respects
with all Federal, state, local and foreign statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control except to the extent any such failure so to
comply would not, alone or together with any other such failure, be reasonably
likely to result in a Material Adverse Effect; (ii) neither Arconic nor any of
its Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure would be reasonably likely to result in a
Material Adverse Effect; and (iii) the plants of Arconic and its Subsidiaries do
not manage any hazardous wastes, toxic pollutants or substances similarly
denominated in violation of any applicable law or regulations promulgated
pursuant thereto including, for operations within the United States, the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law, where such violation would be reasonably likely to result,
individually or together with any such other violations, in a Material Adverse
Effect.

 

Section 5.          Representations and Warranties. To induce the Administrative
Agent and the Lenders party hereto to enter into this Amendment, Arconic hereby
represents and warrants to the Administrative Agent and the Lenders, that:

 

(a)          Authorization. Arconic has the power and authority, corporate or
otherwise, to execute, deliver and carry out the provisions of this Amendment,
or to become a party to this Amendment in accordance with the terms hereof and
to perform its obligations hereunder and under the Credit Agreement, and all
such action has been duly and validly authorized by all necessary proceedings,
corporate or otherwise, on its part.

 

(b)          Enforceability. This Amendment has been duly executed and delivered
by Arconic and this Amendment and the Credit Agreement constitute the legal,
valid and binding obligations of Arconic, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.

 

(c)          Governmental Approvals. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority (other than
filings under the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder) is necessary in connection with
Arconic’s execution and delivery of this Amendment, the consummation by Arconic
of the transactions contemplated hereby or Arconic’s performance of or
compliance with the terms and conditions hereof or of the Credit Agreement.

 

4

 

 

(d)          No Conflict. None of the execution and delivery by Arconic of this
Amendment, the consummation by Arconic of the transactions contemplated hereby
or the performance by Arconic of or compliance by Arconic with the terms and
conditions hereof or of the Credit Agreement will (a) violate any law,
constitution, statute, treaty, regulation, rule, ordinance, order, injunction,
writ, decree or award of any Governmental Authority to which it is subject, (b)
conflict with or result in a breach or default under its charter or Memorandum
and Articles of Association or by-laws (or equivalent organizational or
governing documents), as applicable, (c) conflict with or result in a breach or
default which is material in the context of this Amendment under any agreement
or instrument to which Arconic is a party or by which it or any of its
properties, whether now owned or hereafter acquired, may be subject or bound or
(d) result in the creation or imposition of any Lien prohibited by Section 6.01
of the Credit Agreement upon any property or assets, whether now owned or
hereafter acquired, of Arconic.

 

(e)          No Default; Representations and Warranties. On and as of the
Amendment No. 2 Effective Date, (i) no Default or Event of Default has occurred
and is continuing and (ii) the representations and warranties of Arconic set
forth in the Loan Documents are true and correct in all material respects (or in
all respects if such representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) with the same effect as though made on
and as of the date hereof, except to the extent that any such representation or
warranty specifically refers to an earlier date, in which case such
representation or warranty is true and correct in all material respects (or in
all respects if such representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) as of such earlier date.

 

Section 6.          Reference to and Effect on the Existing Credit Agreement.

 

(a)          From the Amendment No. 2 Effective Date (i) this Amendment and the
Existing Credit Agreement shall be construed as a single instrument, (ii) each
reference in the Existing Credit Agreement to “the Credit Agreement”, “this
Agreement”, “hereunder”, “hereof” or words of like import, and each reference in
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby and (iii) each reference to “Facility” shall mean
and be a reference to the “New Facility” as defined herein.

 

(b)          Except as expressly set forth in this Amendment, all of the terms
and provisions of the Existing Credit Agreement and all other instruments and
agreements executed in connection therewith are and shall remain in full force
and effect and are hereby reaffirmed, ratified and confirmed, and the Borrowers
shall continue to be bound by all of such terms and provisions.

 

(c)          Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(d)          This Amendment is a Loan Document under (and as defined in) the
Credit Agreement.

 

Section 7.          Miscellaneous.

 

(a)          Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION. SECTION 10.11 AND 10.15 OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

 

5

 

 

(b)          Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

(c)          Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03 of the Credit Agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, PDF or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

[Signature Pages Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ARCONIC INC.           By: /s/ Peter Hong     Name: Peter Hong     Title: Vice
President and Treasurer

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  CITIBANK, N.A.,   individually as a Lender, as an Issuer and as Administrative
Agent           By: /s/ Michael Vondriska     Name: Michael Vondriska     Title:
Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  JPMorgan Chase Bank, N.A., as a Lender and as an Issuer           By: /s/
James Shender     Name: James Shender     Title: Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  BNP PARIBAS, as a Lender           By: /s/Raymond G. Dunning     Name: Raymond
G. Dunning     Title: Managing Director           By: /s/ Claudia Zarate    
Name: Claudia Zarate     Title: Managing Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  MIZUHO BANK, LTD., as a Lender           By: /s/ Tracy Rahn     Name: Tracy
Rahn     Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  MUFG BANK, LTD., as a Lender           By: /s/ Maria Iarriccio     Name: Maria
Iarriccio     Title: Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA, as a Lender           By: /s/ Richard C. Smith     Name:
Richard C. Smith     Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender           By: /s/ James D.
Weinstein     Name: James D. Weinstein     Title: Managing Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  SUNTRUST BANK, as a Lender           By: /s/ Johnetta Bush     Name: Johnetta
Bush     Title: Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  ABN AMRO CAPITAL USA LLC, as a Lender           By: /s/ Bertus W. Valkhof    
Name: Bertus W. Valkhof     Title: Vice President           By: /s/ Francis
Birkeland     Name: Francis Birkeland     Title: Managing Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  FIFTH THIRD BANK, as a Lender           By: /s/ Will Batchelor     Name: Will
Batchelor     Title: Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender           By: /s/ Kenneth R.
Fieler     Name: Kenneth R. Fieler     Title: Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender           By: /s/ Judith
Smith     Name: Judith Smith     Title: Authorized Signatory           By: /s/
Brady Bingham     Name: Brady Bingham     Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  GOLDMAN SACHS BANK USA, as a Lender           By: /s/ Ryan Durkin     Name:
Ryan Durkin     Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  MORGAN STANLEY BANK, N.A., as a Lender           By: /s/ Michael King    
Name: Michael King     Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  BANCO BRADESCO S.A., NEW YORK BRANCH, as a Lender           By: /s/ Roberta
Calil Tedesco     Name: Roberta Calil Tedesco     Title: Authorized Signatory  
        By: /s/ Edjelma Cardoso de Barros     Name: Edjelma Cardoso de Barros  
  Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  BANK OF CHINA, NEW YORK BRANCH, as a Lender           By: /s/ Raymond Qiao    
Name: Raymond Qiao     Title: Chief Lending Officer

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  BMO HARRIS BANK, N.A., as a Lender           By: /s/ Patrick Hartweger    
Name: Patrick Hartweger     Title: Managing Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender           By: /s/
Mark Koneval     Name: Mark Koneval     Title: Managing Director           By:
/s/ Gordon Yip     Name: Gordon Yip     Title: Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender
          By: /s/ Kan Chen     Name: Kan Chen     Title: Vice President        
  By: /s/ Yuan Lu     Name: Yuan Lu     Title: Corporate Banking Department Head

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  INTESA SANPAOLO S.P.A. – NEW YORK BRANCH, as a Lender           By: /s/
William Dention     Name: William Dention     Title: Global Relationship Manager
          By: /s/ Francesco Di Mario     Name: Francesco Di Mario     Title: FVP
– Head of Credit

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  TD BANK, N.A., as a Lender           By: /s/ Shreya Shah     Name: Shreya Shah
    Title: Senior Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  THE BANK OF NEW YORK MELLON, as a Lender           By: /s/ William M. Feathers
    Name: William M. Feathers     Title: Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH, as a Lender           By: /s/
Chengyue Jiao     Name: Chengyue Jiao     Title: General Manager

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  CITIZENS BANK, N.A., as a Lender           By: /s/ Debra L. McAllonis    
Name: Debra L. McAllonis     Title: Senior Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  ING BANK N.V., DUBLIN BRANCH, as a Lender           By: /s/ Sean Hassett    
Name: Sean Hassett     Title: Director           By: /s/ Padraig Matthews    
Name: Padraig Matthews     Title: Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender           By: /s/ Joseph McElhinny
    Name: Joseph McElhinny     Title: Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  SOCIETE GENERALE, as a Lender           By: /s/ John Hogan     Name: John
Hogan     Title: Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  THE BANK OF NOVA SCOTIA, as a Lender           By: /s/ Mauricio Saishio    
Name: Mauricio Saishio     Title: Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  BAYERISCHE LANDESBANK, NEW YORK BRANCH, as a Lender           By: /s/ Rolf
Siebert     Name: Rolf Siebert     Title: Executive Director           By: /s/
Matthew DeCarlo     Name: Matthew DeCarlo     Title: Senior Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  STANDARD CHARTERED BANK, as a Lender           By: /s/ Daniel Mattern    
Name: Daniel Mattern     Title: Associate Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  M&T BANK, as a Lender           By: /s/ Phillip M. Quintana     Name: Phillip
M. Quintana     Title: Vice President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  RIYAD BANK, HOUSTON AGENCY, as a Lender           By: /s/ Michael Meiss    
Name: Michael Meiss     Title: General Manager           By: /s/ Manny Cafeo    
Name: Manny Cafeo     Title: Operations Manager

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  WESTPAC BANKING CORPORATION, as a Lender           By: /s/ Stuart Brown    
Name: Stuart Brown     Title: Executive Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

EXHIBIT A

 

[Amendments to Credit Agreement]

 

 

 

 

EXHIBIT A

EXECUTION VERSION

CONFORMED THROUGH AMENDMENT NO. 2

 

AMENDED AND RESTATED

 

FIVE-YEAR

 

REVOLVING CREDIT AGREEMENT

 

Dated as of July 25, 2014

as amended and restated as of
June 29, 2018

 

Among

 

ALCOAARCONIC INC.,

as Borrower,

 

THE LENDERS AND ISSUERS NAMED HEREIN,

 

Citibank, N.A.,

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

and

 

BNP PARIBAS,

THEMIZUHO BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BNP PARIBAS,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

morgan stanleyMUFG BANK, N.ALTD.,

ROYAL BANK OF CANADA,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

ABN AMRO CAPITAL USA LLC,

FIFTH THIRD BANK,

and

THE ROYALU.S. BANK OF SCOTLAND PLCNATIONAL ASSOCIATION,

as Co-Documentation Agents

 

_________________________

 

CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC,

Citibank, N.A. and JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Bookrunners

 

 

 

 

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS AND CONSTRUCTION 1       SECTION 1.01. Defined Terms 1    
  SECTION 1.02. Terms Generally; Accounting Principles 1517       SECTION 1.03.
Conversion of Foreign Currencies 1518       ARTICLE II THE CREDITS 1618      
SECTION 2.01. Commitments 1618       SECTION 2.02. Loans 1618       SECTION
2.03. Notice of Borrowings 1720       SECTION 2.04. Interest Elections 1720    
  SECTION 2.05. Repayment of Loans; Evidence of Debt 1921       SECTION 2.06.
Fees 2022       SECTION 2.07. Interest on Loans 2124       SECTION 2.08. Default
Interest 2125       SECTION 2.09. Alternate Rate of Interest 2225       SECTION
2.10. Termination and Reduction of Commitments 2225       SECTION 2.11.
Prepayment 2226       SECTION 2.12. Reserve Requirements; Change in
Circumstances 2326       SECTION 2.13. Change in Legality 2428       SECTION
2.14. Indemnity 2528       SECTION 2.15. Pro Rata Treatment 2529       SECTION
2.16. Sharing of Setoffs 2529       SECTION 2.17. Payments 2629       SECTION
2.18. Taxes 2630       SECTION 2.19. Assignment of Loans and Commitments Under
Certain Circumstances 2933       SECTION 2.20. Increase in Commitments 3033    
  SECTION 2.21. Extensions of Initial Scheduled Maturity Date 3034       SECTION
2.22. Letters of Credit 3135       SECTION 2.23. Defaulting Lender 3639      
ARTICLE III REPRESENTATIONS AND WARRANTIES 3741       SECTION 3.01. Organization
3841       SECTION 3.02. Authorization 3841       SECTION 3.03. Enforceability
3841

 

i

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 3.04. Governmental Approvals 3841       SECTION 3.05. No
Conflict 3842       SECTION 3.06. Financial Statements 3842       SECTION 3.07.
No Defaults 3942       SECTION 3.08. Litigation 3942       SECTION 3.09. No
Material Adverse Change 3942       SECTION 3.10. Employee Benefit Plans 3942    
  SECTION 3.11. Title to Properties; Possession Under Leases 4043       SECTION
3.12. Investment Company Act 4043       SECTION 3.13. Tax Returns 4043      
SECTION 3.14. Compliance with Laws and Agreements 4043       SECTION 3.15. No
Material Misstatements 4044       SECTION 3.16. Use of Proceeds; Federal Reserve
Regulations 4144       SECTION 3.17. No Trusts 4144       SECTION 3.18. FCPA
4144       SECTION 3.19. Sanctions 4144       ARTICLE IV CONDITIONS OF
EFFECTIVENESS, LENDING, LETTERS OF CREDIT AND DESIGNATION OF BORROWING
SUBSIDIARIES 4145       SECTION 4.01. Effective Date 41[Reserved] 45      
SECTION 4.02. All Borrowings and Issuances of Letters of Credit 4346      
SECTION 4.03. Additional Conditions to Issuances 4347       SECTION 4.04.
Designation of Borrowing Subsidiaries 4347       ARTICLE V AFFIRMATIVE COVENANTS
4447       SECTION 5.01. Financial Statements, Reports, etc 4447       SECTION
5.02. Pari Passu Ranking 4548       SECTION 5.03. Maintenance of Properties 4548
      SECTION 5.04. Obligations and Taxes 4549       SECTION 5.05. Insurance
4549       SECTION 5.06. Existence; Businesses and Properties 4649       SECTION
5.07. Compliance with Laws 4649

 

ii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 5.08. Default Notices 4650       SECTION 5.09. Borrowing
Subsidiaries 4750       ARTICLE VI NEGATIVE COVENANTS 4750       SECTION 6.01.
Liens 4750       SECTION 6.02. Consolidation, Merger, Sale of Assets, etc 4851  
    SECTION 6.03. Financial Undertaking 48Consolidated Net Leverage Ratio 51    
  SECTION 6.04. Change in Business 4852       ARTICLE VII EVENTS OF DEFAULT 4852
      ARTICLE VIII GUARANTEE 5255       ARTICLE IX THE ADMINISTRATIVE AGENT 5356
      SECTION 9.01. Authorization and Action 5356       SECTION 9.02.
Administrative Agent’s Reliance, Etc 5458       SECTION 9.03. Posting of
Communications 5458       SECTION 9.04. The Administrative Agent Individually
5659       SECTION 9.05. Indemnification 5660       SECTION 9.06. Successor
Administrative Agent 5760       SECTION 9.07. Certain ERISA Matters 61      
ARTICLE X MISCELLANEOUS 5762       SECTION 10.01. Notices 5762       SECTION
10.02. Survival of Agreement 5863       SECTION 10.03. Binding Effect 5864      
SECTION 10.04. Successors and Assigns; Additional Borrowing Subsidiaries and
Subsidiary Guarantees 5864       SECTION 10.05. Expenses; Indemnity 6368      
SECTION 10.06. Right of Setoff 6470       SECTION 10.07. Applicable Law 6570    
  SECTION 10.08. Waivers; Amendment 6570       SECTION 10.09. Interest Rate
Limitation 6671       SECTION 10.10. Entire Agreement 6671       SECTION 10.11.
Waiver of Jury Trial 6671

 



iii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 10.12. Severability 6671       SECTION 10.13.
Counterparts 6672       SECTION 10.14. Headings 6672       SECTION 10.15.
Jurisdiction, Consent to Service of Process 6672       SECTION 10.16. Conversion
of Currencies 6772       SECTION 10.17. National Security Laws 6873      
SECTION 10.18. Confidentiality 6873       SECTION 10.19. Waiver of Notice Period
Under Existing Five-Year Credit Agreement 6874       SECTION 10.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 74

 

References

Exhibit A Assignment and Assumption Exhibit B Administrative Questionnaire
Exhibit C Designation of Borrowing Subsidiary Exhibit D Form of Accession
Agreement Exhibit E Form of Letter of Credit Request Exhibit F Form of
Subsidiary Guarantee Schedule 2.01(a) Lenders and Commitments Schedule 2.01(b)
Issuers and L/C Commitments Schedule 3.08 Litigation Schedule 6.01(a) Existing
Liens

 

iv

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of July
25June 29, 20148 (as the same may be amended, modified or supplemented from time
to time, the “Agreement”), among ALCOAARCONIC INC., a Delaware corporation
(successor by merger to Arconic Inc., a Pennsylvania corporation that was
formerly known as Alcoa Inc. (“Alcoa”), “Arconic”), the Lenders (such term and
each other capitalized term used but not defined herein having the meaning
ascribed thereto in Article I), the Issuers, CITIBANK, N.A., as Administrative
Agent for the Lenders and Issuers, and JPMORGAN CHASE BANK, N.A., as Syndication
Agent.

 

WHEREAS, Alcoa and the Borrowing Subsidiaries have requested that the Lenders
and Issuers make available a revolving credit and letter of credit facility; and

 

WHEREAS, Arconic, the Lenders and Issuers party thereto from time to time,
Citibank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A., as
Syndication Agent, have previously entered into that certain Five-Year Revolving
Credit Agreement, dated as of July 25, 2014 (as amended and extended by the
letter agreement, dated June 5, 2015, and as further amended pursuant to
Amendment No. 1 to Credit Agreement, dated as of September 16, 2016, the
“Existing Credit Agreement”);

 

WHEREAS, Arconic has requested that the Existing Credit Agreement be amended and
restated on the terms and conditions set forth herein to provide for, among
other things, the establishment of a $3,000,000,000 senior unsecured revolving
credit and letter of credit facility (the “New Facility”);

 

WHEREAS, the proceeds of such revolving credit and letter of credit facility are
to be used to provide working capital or for other general corporate purposes;
andNew Facility will refinance and replace the existing credit facility under
the Existing Credit Agreement and will be established by amending and restating
the Existing Credit Agreement;

 

WHEREAS, the Lenders and Issuers are willing to make available to AlcoaArconic
and the Borrowing Subsidiaries such revolving credit and letter of creditNew
fFacility upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND CONSTRUCTION

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Accession Agreement” shall mean an Accession Agreement substantially in the
form of Exhibit D among a Prospective Lender, AlcoaArconic and the
Administrative Agent.

 

“Administrative Agent” shall mean Citi, in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

 



 

 

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Applicable Margin” shall mean, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the applicable Type of Loan and
the Index Debt Ratings in effect on such date set forth below; provided, that in
the event the Index Debt Ratings fall within different categories, the
Applicable Margin shall be based on the category corresponding to the higher of
such Index Debt Ratings, unless such Index Debt Ratings differ by two or more
categories, in which case the spreads shall be based upon the category one level
below the category corresponding to the higher of such Index Debt Ratings:

 

  Category 1 Category 2 Category 3 Category 4 Category 5 Category 6   Index Debt
Ratings of at
least A-BBB+
by S&P
and/or
A3Baa1 by
Moody’s Index Debt
Ratings less
than
Category 1,
but at least
BBB+ by
S&P and/or
Baa12 by
Moody’s Index Debt
Ratings less
than
Category 2,
but at least
BBB- by
S&P and/or
Baa23 by
Moody’s. Index Debt
Ratings less
than
Category 3,
but at least
BBB-BB+
by S&P
and/or
Baa31 by
Moody’s. Index Debt
Ratings less
than
Category 4,
but at least
BB+ by
S&P and/or
Ba12 by
Moody’s. Index Debt
Ratings
equal to or
lower than
BB- by
S&P and/or
Ba23 by
Moody’s. Applicable Margin for LIBOR Loans 0.901.00% 1.10% 1.30% 1.50% 1.70%
1.90% Applicable Margin for Base Rate Loans 0.00% 0.10% 0.30% 0.50% 0.70% 0.90%

 

“Applicable Facility Fee Rate” shall mean, as of any date of determination, a
per annum rate equal to the rate set forth below opposite the Index Debt Ratings
in effect on such date set forth below; provided, that in the event the Index
Debt Ratings fall within different categories, the Applicable Facility Fee Rate
shall be based on the category corresponding to the higher of such Index Debt
Ratings, unless such Index Debt Ratings differ by two or more categories, in
which case the fee shall be based upon the category one level below the category
corresponding to the higher of such Index Debt Ratings:

 



2

 

 

  Category 1 Category 2 Category 3 Category 4 Category 5 Category 6   Index Debt
Ratings of at
least A-BBB+
by S&P
and/or
A3Baa1 by
Moody’s Index Debt
Ratings less
than
Category 1,
but at least
BBB+ by
S&P and/or
Baa12 by
Moody’s Index Debt
Ratings less
than
Category 2,
but at least
BBB- by
S&P and/or
Baa23 by
Moody’s. Index Debt
Ratings less
than
Category 3,
but at least
BBB-BB+
by S&P
and/or
Baa31 by
Moody’s. Index Debt
Ratings less
than
Category 4,
but at least
BB+ by
S&P and/or
Ba12 by
Moody’s. Index Debt
Ratings
equal to or
lower than
BB- by
S&P and/or
Ba23 by
Moody’s. Applicable Facility Fee Rate 0.1025% 0.15% 0.20% 0.25% 0.30% 0.35%

 

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.03(b).

 

“Approved Fund” shall have the meaning assigned to such term in Section
10.04(b).

 

“Arrangers” shall mean Citigroup Global Markets Inc. and J.P. Morgan Securities
LLCCitibank, N.A. and JPMorgan Chase Bank, N.A., in their capacities as joint
lead arrangers and bookrunners.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or such other form as shall be approved by
the Administrative Agent.

 

“Available Credit” shall mean, at any time, (a) the then effective Commitments
minus (b) the aggregate Revolving Credit Outstandings at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Base Rate” shall mean, for any period, the rate determined by the
Administrative Agent as the fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall be equal at all times to
the highest of the following:

 

(a)       the rate of interest announced publicly by Citi in New York, New York,
from time to time, as Citi’s base rate for loans denominated in Dollars;

 

(b)       0.5% per annum plus the Federal Funds Rate; and

 



3

 

 

(c)       the LIBO Rate for a one-month Interest Period commencing on such day
plus 1.0%.

 

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

 

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrowers” shall mean AlcoaArconic and the Borrowing Subsidiaries.

 

“Borrowing” shall mean any group of Loans of a single Type made by the Lenders
on a single date and as to which a single Interest Period is in effect.

 

“Borrowing Subsidiary” shall mean, at any time, each wholly-owned Subsidiary of
AlcoaArconic that has been designated by AlcoaArconic as a Borrower hereunder
and that has undertaken the obligations of a Borrowing Subsidiary pursuant to
Section 10.04(f).

 

“Borrowing Subsidiaries Obligations” shall mean the Obligations of all of the
Borrowing Subsidiaries.

 

“Bridge Loan Agreement” means that certain 364-Day Bridge Term Loan Agreement
entered, or to be entered, into among Alcoa, as borrower, the lenders party
thereto from time to time and Morgan Stanley Senior Funding, Inc. (“MSSF”), as
administrative agent, as contemplated by that certain commitment letter dated as
of June 25, 2014 between Alcoa and MSSF.

 

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York City and if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with (a) the
LIBO Rate or any LIBOR Loan, a day on which deposits in Dollars are also carried
on in the London interbank market and (b) a Borrowing denominated in Euros, such
day that is also a Target Date.

 

“Citi” shall mean Citibank, N.A.

 

“CLO” shall have the meaning assigned to such term in Section 10.04(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and acquire interests in Letters of Credit as set forth in
this Agreement in the aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01(a) or in any Assignment and
Assumption or Accession Agreement pursuant to which such Lender first becomes a
Lender hereunder, as the same may be terminated or reduced from time to time
pursuant to Section 2.10 or Section 10.04(h), increased from time to time
pursuant to Section 2.20 or extended pursuant to Section 2.21. As of the date
hereof, the aggregate amount of Commitments is $43,000,000,000.

 



4

 

 

“Consolidated EBITDA” means, for any period, for Arconic and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income Taxes payable by Arconic
and its Subsidiaries for such period, (iii) the amount of depreciation and
amortization expense and (iv) other expenses of Arconic and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and minus (b) all non-cash items increasing
Consolidated Net Income for such period.

 

“Consolidated Interest Charges” means, for any period, for Arconic and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Arconic and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case, to
the extent treated as interest in accordance with GAAP, and (b) the portion of
rent expense of Arconic and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

 

“Consolidated Net Debt” means, as of any date of determination, (a) Indebtedness
of Arconic and its Subsidiaries on a consolidated basis, after eliminating
intercompany items, as of such time minus (b) the amount by which unrestricted
cash and cash equivalents, determined in accordance with GAAP, of Arconic and
its Subsidiaries exceeds $500,000,000 in the aggregate (provided that
Consolidated Net Debt shall not be less than zero).

 

“Consolidated Net Income” means, for any period, for Arconic and its
Subsidiaries on a consolidated basis, the net income of Arconic and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for such period.

 

“Consolidated Net Tangible Assets” shall mean at any time, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of
AlcoaArconic and its consolidated Subsidiaries adjusted for inventories on the
basis of cost (before application of the “last-in first-out” method of
determining cost) or current market value, whichever is lower, and deducting
therefrom (a) all current liabilities of such corporation and its consolidated
Subsidiaries except for (i) notes and loans payable (including commercial
paper), (ii) current maturities of long-term debt and (iii) current maturities
of obligations under capital leases and (b) all goodwill, trade names, patents,
unamortized debt discount and expenses of such corporation and its consolidated
Subsidiaries (to the extent included in said aggregate amount of assets) and
other like intangibles, all as set forth in the most recent consolidated balance
sheet of AlcoaArconic and its consolidated Subsidiaries, delivered to the
Administrative Agent pursuant to Section 5.01, computed and consolidated in
accordance with GAAP.

 

“Consolidated Net Worth” shall mean at any time, the consolidated net worth of
Alcoa and its consolidated Subsidiaries at such time (including minority
interests), computed and consolidated in accordance with GAAP.

 



5

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Stock, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, subject to Section 2.23, (i) any Lender
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to the Issuer in respect of
a Letter of Credit or make any other payment due hereunder (each a “funding
obligation”), unless such Lender has notified the Administrative Agent and
AlcoaArconic in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing) or is the subject of a
specifically identified good faith dispute, (ii) any Lender that has notified
the Administrative Agent, AlcoaArconic or the Issuer in writing, or has stated
publicly, that it does not intend to comply with its such funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
any other loan agreement or credit agreement or other similar/other financing
agreement, (iv) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or AlcoaArconic, failed to confirm
in writing to the Administrative Agent or AlcoaArconic that it will comply with
its prospective funding obligations hereunder (provided, that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s or Alcoa’sArconic’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent Company
(provided, in each case, that neither the reallocation of funding obligations
provided for in Section 2.23 as a result of a Lender being a Defaulting Lender
nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).  Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.23) upon notification of such
determination by the Administrative Agent to AlcoaArconic, the Issuer and the
Lenders.

 

“Designation Date” shall have the meaning assigned to such term in Section
10.04(f).

 

“Designation of Borrowing Subsidiary” shall mean a Designation of Borrowing
Subsidiary executed by AlcoaArconic and a wholly-owned Subsidiary thereof in
substantially the form of Exhibit C.

 

“Determination Date” means, with respect to any Letter of Credit, (i) the most
recent date upon which one of the following shall have occurred: (x) the date of
issuance of such Letter of Credit, (y) the date on which any Issuer was or is,
as applicable, required to deliver a notice of non-renewal with respect to such
Letter of Credit, and (z) the first Business Day of each month, commencing on
the first Business Day following the issuance of such Letter of Credit; and (ii)
such other date determined by the Administrative Agent in its sole discretion.

 



6

 

 

“Documentary Letter of Credit” shall mean any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by AlcoaArconic or any of its Subsidiaries in the ordinary course of
its business.

 

“Dollar Equivalent” means (i) with respect to all matters other than the Letters
of Credit, (x) with respect to any amount denominated in Dollars, such amount
and (y) with respect to any amount denominated in Euro, the amount converted in
Dollars using the 12:00 p.m. New York City OANDA rate for Euro on such day or,
if such day is not a Business Day, on the immediately preceding Business Day and
(ii) with respect to the Letters of Credit issued (x) in Dollars, such amount on
any Determination Date and (y) in Euro, the amount converted into Dollars using
the 12:00 p.m. New York City OANDA rate for Euro on such Determination Date or,
if such day is not a Business Day, on the immediately preceding Business Day.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall mean the date of this AgreementJune 29, 2018.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and the rules and regulations promulgated
thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which any Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any Reportable Event; (ii) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iv)
the filing pursuant to Section 412(d) of the Code or Section 302(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (v) the incurrence of any liability under Title IV of ERISA with respect
to the termination of any Plan or the withdrawal or partial withdrawal of any
Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
(vi) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (vii) the receipt by any
Borrower or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (viii) the occurrence of a “prohibited transaction” with respect to
which any Borrower or any of its subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code) or with respect to which any Borrower
or any such subsidiary could otherwise be liable; (ix) any other similar event
or condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrowers and (x) any Foreign Benefit Event.

 



7

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” shall mean the single currency of participating member states of the
European Union.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Exchange Act Reports” shall mean the Annual Report of AlcoaArconic on Form 10-K
for the year ended December 31, 20137, the Quarterly Reports of AlcoaArconic on
Form 10-Q for the quarters ended March 31, 20148 and June 30, 2014, and all
current reports of AlcoaArconic on Form 8-K dated January 1, 20148 to the
Effective Date, filed by AlcoaArconic with the SEC pursuant to the Securities
Exchange Act of 1934; provided, however, that for the purpose of satisfaction of
the condition set forth in Section 2.21(b)(B) with respect to the First
Extension or the Second Extension only, “Exchange Act Reports” shall mean
Alcoa’sArconic’s Annual Report on Form 10-K for the fiscal year of AlcoaArconic
most recently ended prior to the delivery of the Extension Request with respect
to the First Extension or the Second Extension, as applicable (the “Applicable
Fiscal Year”), the Quarterly Reports of AlcoaArconic on Form 10-Q for each of
the quarters ended after the Applicable Fiscal Year and prior to the applicable
Extended Maturity Effective Date and all current reports of AlcoaArconic on
Forms 8-K filed after the Applicable Fiscal Year and prior to the applicable
Extended Maturity Effective Date.

 

“Excluded Taxes” shall mean (i) any Taxes based upon, or measured by, any
Lender’s, any Issuer’s, any Transferee’s or the Administrative Agent’s net
income, net receipts, net profits, net worth or capital (including franchise or
similar Taxes imposed in lieu of such Taxes), but only to the extent such Taxes
are imposed by a taxing authority (a) in a jurisdiction (or political
subdivision thereof) under the laws of which such Lender, Issuer, Transferee or
the Administrative Agent is organized or incorporated, (b) in a jurisdiction (or
political subdivision thereof) in which such Lender, Issuer, Transferee or the
Administrative Agent does business, or (c) in a jurisdiction (or political
subdivision thereof) in which such Lender, Issuer, Transferee or the
Administrative Agent maintains a lending office (or branch), (ii) any franchise
Taxes, branch Taxes or branch profits Taxes imposed by the United States or any
similar Taxes imposed by any jurisdiction (or political subdivision thereof)
described in clause (i) or in which any Borrower is located, (iii) with regard
to any Lender, Issuer or Transferee, any withholding Tax that is (a) imposed on
amounts payable to such Lender, Issuer or Transferee because such Lender, Issuer
or Transferee designates a new lending office, except to the extent that such
Lender, Issuer or Transferee was entitled, at the time of designation of a new
lending office (or assignment), to receive such additional amounts from any
Borrower pursuant to Section 2.18(a), or (b) attributable to such Lender’s,
Issuer’s or Transferee’s failure to comply with Section 2.18(g), (h) or (i), as
applicable, (iv) any Tax that is found in a final, non-appealable judgment by a
court of competent jurisdiction to have been imposed solely as a result of any
Lender’s, Issuer’s, Transferee’s or the Administrative Agent’s gross negligence
or willful misconduct and (v) any withholding Taxes imposed under FATCA.

 

“Existing Five-Year Credit Agreement” shall mean the Five-Year Revolving Credit
Agreement dated as of July 25, 2011, among Alcoa, the lenders named therein,
Citibank, N.A., as administrative agent, and the other parties thereto (as the
same may be further amended, supplemented, restated or otherwise modified from
time to time).

 



8

 

 

“Extended Maturity Effective Date” shall have the meaning assigned to such term
in Section 2.21(b).

 

“Extension Request” shall have the meaning assigned to such term in Section
2.21(a).

 

“Facility” shall mean the Commitments and the provisions herein related to the
Loans and Letters of Credit.

 

“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor provision of the Code that is substantively comparable and not
materially more onerous to comply with); any applicable intergovernmental
agreement entered into in respect thereof; any current or future regulations,
administrative guidance or official interpretations thereof; and any agreement
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  Notwithstanding the foregoing,
if the Federal Funds Rate shall be less than zero, such rate shall be deemed
zero for the purposes of this Agreement.

 

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

 

“First Extended Maturity Date” shall mean July 25June 29, 20204.

 

“First Extension” shall have the meaning assigned to such term in Section
2.21(a).

 

“Foreign Benefit Event” shall mean (a) with respect to any Foreign Pension Plan,
(i) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (iii) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee to administer any such Foreign Pension
Plan, or to the insolvency of any such Foreign Pension Plan and (iv) the
incurrence of any liability of the Borrowers under applicable law on account of
the complete or partial termination of such Foreign Pension Plan or the complete
or partial withdrawal of any participating employer therein and (b) with respect
to any Foreign Plan, (i) the occurrence of any transaction that is prohibited
under any applicable law and could result in the incurrence of any liability by
the Borrowers, or the imposition on the Borrowers of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law and (ii) any
other event or condition that could reasonably be expected to result in
liability of any of the Borrowers.

 



9

 

 

“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

 

“Foreign Plan” shall mean any plan or arrangement established or maintained
outside the United States for the benefit of present or former employees of any
of the Borrowers.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province or other political subdivision thereof and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank or stock exchange, including any applicable supranational bodies (such as
the European Union or the European Central Bank).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing any Indebtedness of any other person,
whether directly or indirectly, and including any obligation of such person,
direct or indirect, to purchase or pay such Indebtedness or to purchase any
security for the payment of such Indebtedness; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

 

“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

“Indebtedness” of any person at any time shall mean, without duplication, (a)
all obligations for money borrowed or raised, all obligations (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property, and all
capital lease obligations which, in each case, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such person and (b) all Guarantees of such person.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to it in Section 10.05(c).

 

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long–term
Indebtedness for borrowed money of AlcoaArconic.

 



10

 

 

“Index Debt Ratings” shall mean, as of any date, the most recently announced
rating for any Index Debt by S&P or by Moody’s.  For purposes of the foregoing,
(a) if neither Moody’s nor S&P shall have in effect a rating for any Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then all such rating agencies shall be deemed to have
established ratings for such Index Debt in Category 6; (b) if only one of
Moody’s and S&P shall have in effect a rating for any Index Debt, then the
Applicable Margin and the Applicable Facility Fee Rate shall be determined on
the basis of such single Index Debt Ratings; (c) if the Index Debt Ratings
established or deemed to have been established by Moody’s or S&P for any Index
Debt shall fall within different categories, the Applicable Margin and the
Applicable Facility Fee Rate shall be based on the category corresponding to the
higher of such Index Debt Ratings, unless such ratings differ by two or more
categories, in which case the Applicable Margin and the Applicable Facility Fee
Rate will be based upon the category one level below the category corresponding
to the higher of such Index Debt Ratings; and (d) if any rating for any Index
Debt established or deemed to have been established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Margin
and the Applicable Facility Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If the rating system of Moody’s or
S&P shall change, or if any such rating agency shall cease to be in the business
of rating corporate debt obligations, AlcoaArconic and the Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system or the non-availability of
ratings from such rating agency, and pending the effectiveness of any such
amendment, the ratings of such rating agency most recently in effect prior to
such change or cessation shall be employed in determining the Applicable Margin
and the Applicable Facility Fee Rate.

 

“Initial Scheduled Maturity Date” shall mean July 25June 29, 20192023.

 

“Interest Election Request” has the meaning specified in Section 2.04(a).

 

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the effective date of any continuation of such
Borrowing in its existing Type or conversion of such Borrowing to a Borrowing of
a different Type, and the Maturity Date.

 

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower to which such Loan is made may elect;
provided, however, that the Borrowers may not elect any Interest Period that
ends after the Maturity Date, and (b) as to any Base Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding March 31, June 30, September
30 or December 31, (ii) the Maturity Date and (iii) the date such Borrowing is
prepaid in accordance with Section 2.11; provided, however, that in each case of
clauses (a) and (b) above, if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.

 

“Issue” shall mean, with respect to any Letter of Credit, to issue, extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer” shall mean each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuer” or (b) is designated by AlcoaArconic
and hereafter becomes an Issuer with the approval of the Administrative Agent by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and AlcoaArconic to be bound by the terms hereof
applicable to Issuers.

 



11

 

 

“L/C Commitment” shall mean, with respect to each Issuer, the commitment of such
Issuer to Issue Letters of Credit as set forth in this Agreement in the
aggregate face amount not to exceed the amount set forth opposite such Issuer’s
name on Schedule 2.01(b) or in the agreement by which such Issuer agrees to
become an Issuer hereunder and to be bound by the terms hereof applicable to
Issuers.

 

“Lenders” shall mean (a) the financial institutions or other entities listed on
Schedule 2.01(a) (other than any such financial institution or other entity that
has ceased to be a party hereto pursuant to an Assignment and Assumption or
otherwise) and (b) any financial institution or other entity that has become a
party hereto pursuant to an Assignment and Assumption or an Accession Agreement,
in each case that (i) has a Commitment, (ii) holds a Loan or (iii) participates
in any Letter of Credit.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) a Lender or its Parent Company becomes the
subject of a Bail-in Action.  Notwithstanding anything to the contrary above, a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any stock in such Lender or its Parent Company by any
Governmental Authority.

 

“Letter of Credit” shall mean any letter of credit Issued pursuant to Section
2.22.

 

“Letter of Credit Obligations” shall mean, at any time, the Dollar Equivalent of
the aggregate of all liabilities at such time of the Borrowers to all Issuers
with respect to Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) the Reimbursement
Obligations at such time and (b) the Letter of Credit Undrawn Amounts at such
time.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in Section
2.22(a)(vi).

 

“Letter of Credit Request” has the meaning specified in Section 2.22(c).

 

“Letter of Credit Sublimit” shall mean $1,000,000,000.

 

“Letter of Credit Undrawn Amounts” shall mean, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.

 

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing, or clause (c) of
the Base Rate, as applicable, for any Interest Period, an interest rate (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the London interbank
offered rate (or a comparable or successor rate, which rate is approved by the
Administrative Agent) as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits in either
Dollars or Euros for a period equal to the Interest Period for such LIBOR
Borrowing that appears on the Reuters LIBOR01 Page (or any page that can
reasonably be considered a replacement page), or clause (c) of the Base Rate, as
applicable, at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period.  The Administrative Agent shall
determine the LIBO Rate and such determination shall be conclusive absent
manifest error. Notwithstanding the foregoing, if the LIBO Rate shall be less
than zero, such rate shall be deemed zero for the purposes of this Agreement.

 



12

 

 

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

 

“LIBOR Loan” shall mean any Loan during any period in which it bears interest
based on the LIBO Rate in accordance with the provisions of Article II.

 

“LIBOR Successor Rate” has the meaning specified in Section 2.07.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, as
reasonably agreed between the Administrative Agent and the Borrower, to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent.  

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
each Letter of Credit Reimbursement Agreement, each Designation of Borrowing
Subsidiary, each Subsidiary Guarantee (if any) and each certificate, agreement
or document executed by AlcoaArconic or any other Borrower and delivered to the
Administrative Agent or any Lender or Issuer in connection with or pursuant to
any of the foregoing.

 

“Loans” shall mean the loans made by the Lenders pursuant to this
Agreement.  Each Loan shall be a LIBOR Loan or a Base Rate Loan.

 

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or financial condition of AlcoaArconic and its
Subsidiaries, taken as a whole, or a material impairment of the ability of
AlcoaArconic to perform any of its obligations under this Agreement.

 

“Maturity Date” shall mean the earlier of (a) (i) the Initial Scheduled Maturity
Date, if AlcoaArconic does not request a First Extension, (ii) with respect to
any Commitment, Loan or other right or obligation of any Lender that did not
consent to the First Extension or the Second Extension, the Initial Scheduled
Maturity Date, (iii) with respect to any Commitment, Loan or other right or
obligation hereunder of any Lender or Issuer that has consented to the First
Extension, but did not consent to the Second Extension, if each of the
conditions set forth in Section 2.21(b) with respect to the First Extension
shall have been satisfied, the First Extended Maturity Date or (iv) with respect
to any Commitment, Loan or other right or obligation hereunder of any Lender or
Issuer that has consented to the Second Extension, if each of the conditions set
forth in Section 2.21(b) with respect to the Second Extension shall have been
satisfied, the Second Extended Maturity Date and (b) the date on which the
Obligations become due and payable pursuant to Article VII.

 



13

 

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code) is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Note” shall have the meaning given such term in Section 2.05(e).

 

“Obligations” shall mean, collectively, the Loans, the Letter of Credit
Obligations and all other amounts, obligations, covenants and duties owing by
the Borrowers to the Administrative Agent, any Lender, any Issuer, or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, opening or amendment of a Letter of Credit or payment of any draft drawn
or other payment thereunder, loan, guaranty, indemnification or otherwise),
present or future, arising under this Agreement or any other Loan Document,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all Letters of Credit and other fees,
interest, charges, expenses, attorneys’ fees and disbursements, and other sums
chargeable to the Borrowers under this Agreement or any other Loan Document and
all obligations of the Borrowers under any Loan Document to provide cash
collateral for any Letter of Credit Obligation.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any person owning, beneficially or of record, directly or indirectly, a majority
of the stock of such Lender.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“person” shall mean any natural person, corporation organization, business
trust, joint venture, association, company, partnership or government, or any
agency or political subdivision thereof.

 

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of any Borrower or any ERISA Affiliate.

 

“Prospective Lender” shall have the meaning assigned to such term in Section
2.20.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Ratable Portion” or “ratably” shall mean, for any Lender, the percentage
obtained by dividing (i) the amount of the Commitment of such Lender by (ii) the
sum of the aggregate outstanding amount of the Commitments of all Lenders (or,
at any time on or after the expiry date of any Revolving Credit Period, the
percentage obtained by dividing the principal amount of such Lender’s Revolving
Credit Outstandings by the aggregate principal amount of all Revolving Credit
Outstandings).

 



14

 

 

“Register” shall have the meaning given such term in Section 2.05(b).

 

“Regulation U” shall mean Regulation U of the Board or any Governmental
Authority succeeding to its functions, as in effect from time to time.

 

“Reimbursement Date” has the meaning specified in Section 2.22(h).

 

“Reimbursement Obligations” shall mean, as and when matured, the obligation of
any Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of any Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

 

“Required Lenders” shall mean, collectively, (a) on and after the Effective Date
and prior to the expiry date of any Revolving Credit Period, Lenders having more
than fifty percent (50%) of the sum of (x) the aggregate principal amount of all
Revolving Credit Outstandings and (y) the aggregate amount of the unused
Commitments and (b) on and after the expiry date of any Revolving Credit Period,
Lenders having more than fifty percent (50%) of the sum of the aggregate
principal amount of all Revolving Credit Outstandings.  A Defaulting Lender
shall not be included in the calculation of “Required Lenders.”

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Restricted Subsidiary” shall mean any consolidated Subsidiary of AlcoaArconic
which owns any manufacturing plant or manufacturing facility located in the
United States, except any such plant or facility which, in the opinion of the
Board of Directors of AlcoaArconic, is not of material importance to the
business of AlcoaArconic and its Restricted Subsidiaries, taken as a whole,
excluding any such Subsidiary which (a) is principally engaged in leasing or
financing receivables, (b) is principally engaged in financing Alcoa’sArconic’s
operations outside the United States or (c) principally serves as a partner in a
partnership.

 

“Revolving Credit Outstandings” shall mean, at any particular time, the sum of
(a) the principal amount of the Loans outstanding at such time and (b) the
Letter of Credit Obligations outstanding at such time.

 

“Revolving Credit Period” means, with respect to each Lender and Issuer, the
period from and including the Effective Date to, but excluding, the applicable
Maturity Date (or in the case of any Issuance of any Letter of Credit, 5
Business Days prior to the applicable Maturity Date) or any earlier date on
which the Commitments shall be terminated.

 



15

 

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial Inc.

 

“Sanctioned Country” shall have the meaning assigned to such term in Section
3.19(a).

 

“Sanctioned Person” shall have the meaning assigned to such term in Section
3.19(a).

 

“Sanctions” means sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.07.

 

“SEC” shall mean the Securities and Exchange Commission (or any successor
agency).

 

“Second Extended Maturity date” shall mean July 25June 29, 20215.

 

“Second Extension” shall have the meaning assigned to such term in Section
2.21(a).

 

“Standby Letter of Credit” shall mean any Letter of Credit that is not a
Documentary Letter of Credit.

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
Voting Stock or more than 50% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent.

 

“Subsidiary Guarantee” shall mean a Subsidiary Guarantee executed by a Borrowing
Subsidiary in substantially the form of Exhibit F.

 

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A.

 

“Target Date” shall mean a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (TARGET) is operating.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings of a similar nature, and including, (i)
income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
mineral severance, excise, stamp, windfall profits, transfer and gains taxes,
(ii) customs, duties, imposts, charges, levies or other similar assessments of
any kind, and (iii) interest, penalties and additions to tax imposed with
respect thereto.

 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

 



16

 

 

“Transferee” shall mean any transferee or assignee of any Lender, including a
participation holder.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall mean the LIBO Rate
and the Base Rate.

 

“Voting Stock” with respect to the stock of any person means stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such person, other than stock having such power only by reason
of the occurrence of a contingency.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.  Terms Generally; Accounting Principles.  (a)  The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise
require.  The terms “Lender”, “Issuer”, and “Administration Agent” include their
respective successors.  

 

(b)       Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that, if AlcoaArconic notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change in GAAP on the operation of such provision
(or if the Administrative Agent notifies AlcoaArconic that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP (provided
such change in GAAP occurs after the date hereof), then such provision shall be
interpreted on the basis of GAAP in effect immediately before such change became
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  If at any time the SEC permits or requires United
States reporting companies to use IFRS in lieu of GAAP for reporting purposes,
AlcoaArconic may notify the Administrative Agent that it has elected to so use
IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP shall
thereafter be construed to mean IFRS as in effect from time to time; provided
that, to the extent that such election would affect any financial ratio set
forth in this Agreement or requirements set forth in Section 5.01, (i)
AlcoaArconic shall provide to the Administrative Agent financial statements and
other documents reasonably requested by the Administrative Agent or any Lender
setting forth a reconciliation with respect to such ratio or requirement made
before and after giving effect to such election and (ii) if AlcoaArconic, the
Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and AlcoaArconic shall negotiate in
good faith to amend such ratio to preserve the original intent thereof in light
of such change.

 



17

 

 

(c)       For purposes of this Agreement, any obligations of a person under a
lease that is not (or would not be) required to be classified and accounted for
as a capitalized lease on a balance sheet of such person under GAAP as in effect
as of the date of this Agreement shall not be treated as a capitalized lease as
a result of the adoption of changes in GAAP or changes in the application of
GAAP and shall continue to be treated as an operating lease.

 

SECTION 1.03.  Conversion of Foreign Currencies.  

 

(a)       Dollar Equivalents.  The Administrative Agent shall determine or
redetermine the Dollar Equivalent of any amount as required hereby in its own
discretion or upon the request of any Lender or Issuer, and a determination or
redetermination thereof by the Administrative Agent shall be conclusive absent
manifest error.  The Administrative Agent may, but shall not be obligated to,
rely on any determination made by any Borrower in any document delivered to the
Administrative Agent.

 

(b)       Rounding-Off.  The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollars or cents to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make revolving credit Loans in Dollars or Euros to
AlcoaArconic and the Borrowing Subsidiaries during the Revolving Credit Period
applicable to such Lender in accordance with the terms hereof; provided,
however, that (i) after giving effect to any Loan, the aggregate principal
amount of the outstanding Loans shall not exceed the Total Commitment, (ii) at
all times the aggregate principal amount of all outstanding Loans made by each
Lender shall equal its Ratable Portion of the aggregate principal amount of all
outstanding Loans and (iii) at no time shall any Lender be obligated to make a
Loan in excess of such Lender’s Ratable Portion of the Available Credit.  The
Commitment of each Lender is set forth on Schedule 2.01(a) to this Agreement or
in any applicable Assignment and Assumption or Accession Agreement.  Such
Commitment may be terminated or reduced from time to time pursuant to Section
2.10, Section 2.23(d) or Section 10.04(h), increased pursuant to Section 2.20
and terminated pursuant to Article VII.  Within the limits set forth in this
Section 2.01, the Borrowers may borrow, pay or prepay Loans and reborrow at any
time during the Revolving Credit Period, subject to the terms, conditions and
limitations set forth herein.

 

SECTION 2.02.  Loans.  (a)  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  The Loans comprising each Borrowing shall be in
an aggregate principal amount which is an integral multiple of the Dollar
Equivalent of $1,000,000 and not less than the Dollar Equivalent of $50,000,000
(or an aggregate principal amount equal to the remaining balance of the
applicable Commitments, as the case may be).

 



18

 

 

(b)       Each Borrowing shall be comprised entirely of LIBOR Loans or Base Rate
Loans, as the applicable Borrower may request pursuant to Section 2.03.  Each
Lender may at its option fulfill its Commitment with respect to any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided, however, that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.  Borrowings of more than one Type may be outstanding at
the same time; provided, however, that no Borrower shall be entitled to request
any Borrowing which, if made, would result in an aggregate of more than five
separate LIBOR Loans in each currency (Dollars or Euros) of any Lender being
made to the Borrowers and outstanding under this Agreement at any one time.  For
purposes of the foregoing, Loans having different Interest Periods, regardless
of whether they commence on the same date, shall be considered separate Loans.

 

(c)       Each Lender shall make each Loan that is (A) a Base Rate Loan or (B) a
LIBOR Loan, to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent in New York,
New York, not later than 1:00 p.m., New York City time, and the Administrative
Agent shall by 3:00 p.m., New York City time, credit the amounts so received to
the general deposit account of the Borrower to which such Loan is to be made
with The Bank of New York Mellon, or such other account as such Borrower may
designate in a written notice to the Administrative Agent, or, if such Loans are
not made on such date because any condition precedent to a Borrowing herein
specified shall not have been met, return the amounts so received to the
respective Lenders.  Unless the Administrative Agent shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the
applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(d)       The occurrence of any Lender becoming a Defaulting Lender shall not
relieve any other Lender of its obligation to make a Loan or payment on such
date but no such other Lender shall be responsible for the failure of any
Defaulting Lender to make a Loan or payment required under this Agreement.

 

(e)       Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

 



19

 

 

SECTION 2.03.  Notice of Borrowings.  In order to request a Borrowing, a
Borrower shall give written or telecopy notice (or telephone notice promptly
confirmed in writing or by telecopy) (a) in the case of a Base Rate Borrowing,
to the Administrative Agent not later than 12:00 noon, New York City time, on
the Business Day of such proposed Borrowing, (b) in the case of a LIBOR
Borrowing denominated in Dollars, to the Administrative Agent not later than
10:00 a.m., New York City time, three Business Days before such proposed
Borrowing or (c) in the case of a LIBOR Borrowing denominated in Euro, to the
Administrative Agent not later than 10:00 a.m., New York City time, four
Business Days before such proposed Borrowing.  Such notice shall be irrevocable
and shall in each case refer to this Agreement, identify the applicable Borrower
and specify (i) whether such Borrowing is to be denominated in Dollars or Euros;
(ii) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be a LIBOR Borrowing or a Base Rate Borrowing; (iii) the date of such
Borrowing (which shall be a Business Day) and the amount thereof; and (iv) if
such Borrowing is to be a LIBOR Borrowing, the Interest Period with respect
thereto.  In the case of a Borrowing denominated in Dollars, if no election as
to the Type of Borrowing is specified in any such notice, then such requested
Borrowing shall be a Base Rate Borrowing.  If no Interest Period with respect to
any LIBOR Borrowing is specified in any such notice, then the Borrower giving
the notice of Borrowing shall be deemed to have selected an Interest Period of
one month’s duration.  The Administrative Agent shall promptly advise the
Lenders of any notice given pursuant to this Section 2.03 and of each Lender’s
portion of the requested Borrowing.

 

SECTION 2.04.  Interest Elections.  (a)  Subject to the terms and conditions set
forth in this Agreement, (a) at the option of the applicable Borrower, each
Borrowing denominated in Dollars initially shall be of the Type specified in the
applicable Borrowing request, (b) each Borrowing denominated in Euros shall be a
LIBOR Borrowing, and (c) each LIBOR Borrowing shall have an initial Interest
Period as specified in the Borrowing request with respect to such
Borrowing.  Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing in its existing Type
and, in the case of a LIBOR Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  In the case of any Borrowing denominated in
Dollars, the applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing (each an “Interest Election Request”).

 

(b)       To make an Interest Election Request, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the applicable Borrower.

 

(c)       Each telephonic and written Interest Election Request shall specify
the following information in compliance with Sections 2.02 and 2.03:

 

(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether the resulting Borrowing is to be a Base Rate Borrowing or a
LIBOR Borrowing; and

 



20

 

 

(iv)       if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)       Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)       If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the applicable Borrower, then,
so long as such Event of Default is continuing (i) no outstanding Borrowing may
be converted to or continued as a LIBOR Borrowing and (ii) unless repaid, each
LIBOR Borrowing shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.05.  Repayment of Loans; Evidence of Debt.  (a)  The outstanding
principal balance of each Loan shall be payable on the applicable Maturity Date.

 

(b)       The Administrative Agent, acting as agent of the Borrowers solely for
this purpose and for tax purposes, shall establish and maintain at one of its
offices a record of ownership (the “Register”) in which the Administrative Agent
agrees to register by book entry the Administrative Agent’s, each Lender’s and
each Issuer’s interest in each Loan, each Letter of Credit and each
Reimbursement Obligation, and in the right to receive any payments hereunder and
any assignment of any such interest or rights.  In addition, the Administrative
Agent, acting as agent of the Borrowers solely for this purpose and for tax
purposes, shall establish and maintain accounts in the Register in accordance
with its usual practice in which it shall record (i) the names and addresses of
the Lenders and the Issuers, (ii) the Commitments of each Lender from time to
time, (iii) the amount of each Loan made and, if a LIBOR Loan, the Interest
Period applicable thereto, (iv) the amount of any principal or interest due and
payable, and paid, by the Borrowers to, or for the account of, each Lender
hereunder, (v) the amount that is due and payable, and paid, by each Borrower
to, or for the account of, each Issuer, including the amount of Letter Credit
Obligations (specifying the amount of any Reimbursement Obligations) due and
payable to an Issuer, and (vi) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers, whether such sum constitutes
principal or interest (and the type of Loan to which it applies), fees, expenses
or other amounts due under the Loan Documents and each Lender’s and Issuer’s, as
the case may be, share thereof, if applicable.

 

(c)       Notwithstanding anything to the contrary contained in this Agreement,
the Loans (including the Notes evidencing such Loans) and the Reimbursement
Obligations are registered obligations and the right, title, and interest of the
Lenders and the Issuers and their assignees in and to such Loans or
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register.  A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation.  This Section 2.05 and Section 10.04 shall be
construed so that the Loans and Reimbursement Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (or any successor
provisions of the Code or such regulations).

 



21

 

 

(d)       The entries made in the Register and in the accounts therein
maintained pursuant to clauses (b) and (c) above shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with their terms.  In addition, the Borrowers, the Administrative
Agent, the Lenders and the Issuers shall treat each person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement.  Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrowers, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)       Notwithstanding any other provision of this Agreement, in the event
any Lender shall request a promissory note evidencing the Loans made by it
hereunder (each a “Note”) to AlcoaArconic or any Borrowing Subsidiary,
AlcoaArconic or such Borrowing Subsidiary shall deliver such a Note,
satisfactory to the Administrative Agent, payable to such Lender or its order,
and, subject to Section 2.05(c), the interests represented by such Note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 10.04) be represented by one or more promissory notes
payable to the payee named therein or its order.

 

SECTION 2.06.  Fees.  (a) AlcoaArconic agrees to pay, or cause any other
Borrower to pay, in immediately available Dollars for the account of the Lenders
as set forth below in this Section 2.06, a facility fee (collectively, the
“Facility Fee”) at a rate per annum equal to the Applicable Facility Fee Rate on
(i) the aggregate amount of such Lender’s Commitment (whether used or unused),
for the period from and including the Effective Date to but excluding the
earlier of the date such Commitment is terminated and the applicable Maturity
Date and (ii) after the termination of such Commitment, on the aggregate amount
of such Lender’s outstanding Revolving Credit Outstandings.  Accrued Facility
Fees shall be payable in arrears (A) on the last Business Day of each calendar
quarter, commencing on the first such Business Day following the Effective Date,
for the account of each Lender, (B) on the Initial Scheduled Maturity Date,
(x) if AlcoaArconic shall not have requested a First Extension, for the account
of each Lender or (y)  if AlcoaArconic shall have requested a First Extension,
for the account of each Lender that shall not have consented to such First
Extension, (C) the First Extended Maturity Date, (x) if AlcoaArconic shall not
have requested a Second Extension, for the account of each Lender, or (y) if
AlcoaArconic shall have requested a Second Extension, for the account of each
Lender that shall not have consented to such Second Extension, (D) the Second
Extended Maturity Date, if applicable, for the account of each Lender and (E)
the date on which the Commitments shall be terminated in whole (or, in the case
of Letters of Credit, fully cash collateralized in accordance with the last
paragraph of Article VII), for the account of each Lender; provided, however,
that if any Revolving Credit Outstandings shall be outstanding after the date on
which the Commitments have been terminated in whole, then such Facility Fee
shall be payable on demand.  All Facility Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

 

(b)       Letter of Credit Fees.  AlcoaArconic agrees to pay, or cause any other
Borrower to pay, the following amounts with respect to Letters of Credit issued
by any Issuer:

 



22

 

 

(i)       to the Administrative Agent for the account of each Issuer of a Letter
of Credit, with respect to each Letter of Credit issued by such Issuer, an
issuance fee equal to 0.125% per annum of the Dollar Equivalent of the maximum
undrawn face amount of such Letter of Credit, payable in arrears on (A) the last
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit, (B) the Initial Scheduled
Maturity Date, (C) the First Extended Maturity Date, if applicable, (D) the
Second Extended Maturity Date, if applicable, and (E) the Maturity Date;

 

(ii)       to the Administrative Agent for the ratable benefit of the Lenders,
with respect to each Letter of Credit, a fee accruing in Dollars at a rate per
annum equal to the Applicable Margin for Loans that are LIBOR Loans on the
Dollar Equivalent of the maximum undrawn face amount of such Letter of Credit,
payable in arrears on (A) the last Business Day of each calendar quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit, (B) the Initial Scheduled Maturity Date, (C) the First Extended
Maturity Date, if applicable, (D) the Second Extended Maturity Date, if
applicable, and (E) the Maturity Date; and

 

(iii)       to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

 

(iv)       All fees payable under this Section 2.06(b) shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.

 

(c)       AlcoaArconic agrees to pay, or cause any other Borrower to pay, to the
Administrative Agent and the Arrangers, for their respective accounts, the fees
payable in the amounts and at the times separately agreed upon among
AlcoaArconic, such Borrowers, the Administrative Agent and the Arrangers.

 

(d)       All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent, for distribution, if and as appropriate,
among the Lenders.  Once paid, the fees shall not be refundable except in the
case of an error which results in the payment of fees in excess of those due and
payable as of such date, in which case the Administrative Agent shall cause a
refund in the amount of such excess to be paid to AlcoaArconic.

 

(e)       Defaulting Lender Fees.  Notwithstanding anything herein to the
contrary, during such period as a Lender is a Defaulting Lender, such Defaulting
Lender will not be entitled to any fees relating to such Defaulting Lender’s
unused Commitments accruing during such period pursuant to clauses (a) and (b)
above (without prejudice to the rights of the Non-Defaulting Lenders in respect
of such fees); provided, that (i) to the extent that a Ratable Portion of the
Letter of Credit Obligations of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.23(a), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, (ii) to the extent that all or any portion of
such Letter of Credit Obligations cannot be so reallocated or is not cash
collateralized pursuant to Section 2.23(b), such fees will instead accrue for
the benefit of and be payable to the relevant Issuer and the pro rata payment
provisions of Section 2.15 will automatically be deemed adjusted to reflect the
provisions of this Section 2.06(e)), and (iii) in no event shall the Borrowers
be required to pay any Facility Fee that otherwise would have been required to
have been paid to any Lender during such period such Lender is a Defaulting
Lender.

 



23

 

 

SECTION 2.07.  Interest on Loans.  (a)  Subject to the provisions of Section
2.08, the unpaid principal amount of the Loans comprising each Base Rate
Borrowing shall bear interest for each day (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
the Base Rate is determined by reference to clause (a) of the definition of Base
Rate and over a year of 360 days at all other times) at a rate per annum equal
to the Base Rate from time to time in effect during the Interest Period for such
Borrowing plus the Applicable Margin.

 

(b)       Subject to the provisions of Section 2.08, the unpaid principal amount
of the Loans comprising each LIBOR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)       Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this
Agreement.  Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.  The
applicable LIBO Rate or Base Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

(d)       If, prior to the commencement of any Interest Period, the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error), or Arconic or the Required Lenders notify the
Administrative Agent (with, in the case of the Administrative Agent or the
Required Lenders, a copy to Arconic) that Arconic or the Required Lenders (as
applicable) have determined, that:

 

(i)       adequate and reasonable means do not exist for ascertaining the LIBO
Rate for any requested Interest Period, including, without limitation, because
the LIBO Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)       the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),

 

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
Arconic may amend this Agreement to replace LIBOR with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes. Notwithstanding anything in
Section 10.08 to the contrary, any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and Arconic unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent notice that such Required Lenders do not accept such
amendment.  

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the Administrative Agent shall promptly so notify the
Borrower and each Lender. Thereafter, and until a LIBOR Successor Rate has been
determined (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended, (to the extent of the affected LIBOR Loans or Interest
Periods), and (y) the LIBO Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, Arconic may revoke any
pending request for a LIBOR Borrowing of, conversion to or continuation of LIBOR
Loans (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 



24

 

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

SECTION 2.08.  Default Interest.  If any Borrower shall default in the payment
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount becoming due hereunder, by acceleration or otherwise, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum equal to (a) in
the case of overdue principal of any Loan, the rate otherwise applicable to such
Loan as provided in Section 2.07 plus 2% per annum, or (b) in the case of any
other amount, the rate applicable to Base Rate Borrowings plus 2% per annum.

 

SECTION 2.09.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, the Administrative Agent shall have determined in good
faith that Dollar or Euro deposits in the principal amounts of the Loans
comprising such Borrowing are not generally available in the London interbank
market or other market in which Lenders ordinarily raise Dollars or Euros, as
applicable, to fund Loans of the requested Type, or that the rates at which such
Dollar or Euro, as applicable, deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its LIBOR
Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the LIBO Rate, then the Administrative Agent shall, as soon as
practicable thereafter, give written or telecopy notice of such determination to
the relevant Borrower and the Lenders.  In the event of any such determination,
any request made by a Borrower after the date of such notice for a LIBOR
Borrowing pursuant to Section 2.03 or 2.04 shall, until the Administrative Agent
shall have advised AlcoaArconic and the Lenders that the circumstances giving
rise to such notice no longer exist, be deemed to be a request for a Base Rate
Borrowing.  Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.

 

SECTION 2.10.  Termination and Reduction of Commitments.  (a)  The Commitment of
each Lender and the L/C Commitment of each Issuer shall terminate on the
applicable Maturity Date.

 

(b)       Upon at least ten (10) Business Days’ prior irrevocable, written or
telecopy notice (which notice may be conditioned upon the closing of any
financing arrangement obtained to refinance or replace the Facility) to the
Administrative Agent, AlcoaArconic may at any time during the Revolving Credit
Period in whole permanently terminate, or from time to time in part permanently
reduce, the Total Commitment; provided, however, that (i) each partial reduction
shall be in an integral multiple of the Dollar Equivalent of $5,000,000 and in a
minimum principal amount of the Dollar Equivalent of $50,000,000 and (ii) the
Total Commitment shall not be reduced to an amount that is less than the
aggregate principal amount of the Revolving Credit Outstandings (after giving
effect to any simultaneous prepayment pursuant to Section 2.11).

 

(c)       Except for terminations of Commitment pursuant to Section 2.23(d) and
Section 10.04(h), each reduction in Commitments hereunder shall be made ratably
among the Lenders in accordance with each such Lender’s Ratable Portion of the
Total Commitment.  AlcoaArconic shall pay, or cause any other Borrower to pay,
to the Administrative Agent for the account of the applicable Lenders, on the
date of each such termination or reduction pursuant to this Section 2.10, the
Facility Fee on the amount of the Commitments so terminated or reduced accrued
to the date of such termination or reduction.

 



25

 

 

SECTION 2.11.  Prepayment.  (a)  Each Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or telecopy notice (or telephone notice
promptly confirmed by written or telecopy notice) to the Administrative Agent;
provided, however, that each partial prepayment shall be in an amount which is
an integral multiple of the Dollar Equivalent of $5,000,000 and not less than
the Dollar Equivalent of $50,000,000.

 

(b)       On the date of any termination or reduction of any Commitment pursuant
to Section 2.10 and on each Extended Maturity Effective date, the Borrowers
shall pay or prepay so much of the Loans (or cash collateralize Letters of
Credit in accordance with the last paragraph of Article VII), as shall be
necessary in order that, after giving effect to such reduction, termination or
extension, the aggregate principal amount of the Revolving Credit Outstandings
shall not exceed the Total Commitment.

 

(c)       Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid, shall be
irrevocable (but may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace the Facility) and shall commit the
applicable Borrower to prepay the Loan to which such notice relates by the
amount stated therein on the date stated therein.  All prepayments under this
Section 2.11 shall be subject to Section 2.14 but otherwise without premium or
penalty.  All prepayments under this Section 2.11 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.

 

(d)       If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Commitments at such time, the Borrowers shall
forthwith prepay the Loans then outstanding in an amount equal to such
excess.  If any such excess remains after repayment in full of the aggregate
outstanding Loans, the Borrowers shall provide cash collateral for the Letter of
Credit Obligations in accordance with the last paragraph of Article VII in an
amount equal to 105% of such excess.

 

SECTION 2.12.  Reserve Requirements; Change in
Circumstances.  (a)   Notwithstanding any other provision herein other than
Section 2.14(c) and with respect to Taxes (which shall be governed solely and
exclusively by Section 2.18), if after the date of this Agreement any change in
applicable law or regulation or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by any Lender that
makes a LIBOR Loan or shall impose on such Lender or the London interbank market
or other market in which Lenders ordinarily raise Dollars or Euros, as
applicable, to fund Loans of the requested Type any other condition affecting
this Agreement or LIBOR Loans made by such Lender, and the result of any of the
foregoing shall be to increase the cost to such Lender of funding, making or
maintaining any LIBOR Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), by an amount reasonably determined by such Lender to be material,
then AlcoaArconic will pay or cause the other Borrowers to pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered; provided, that such Lender
shall be generally seeking, or intending generally to seek, comparable
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) in similar circumstances.

 



26

 

 

(b)       If any Lender reasonably determines that the introduction of any law
regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, or compliance by such Lender therewith, has the effect
of reducing the rate of return on the capital of such Lender or any Parent
Company of such Lender by an amount reasonably determined by such Lender or such
Parent Company as a consequence of such Lender’s obligations hereunder (taking
into consideration such Lender’s policies and the policies of such Parent
Company with respect to capital adequacy and/or liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), AlcoaArconic shall pay
or cause the other Borrowers to pay to such Lender such additional amount or
amounts as will compensate such Lender or such Parent Company for such
reduction; provided, that (x) such Lender shall be generally seeking, or
intending generally to seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender has the
right under such similar credit facilities to do so) with respect to such change
in or in the interpretation in any law regarding capital requirements and (y)
such additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by AlcoaArconic or the other Borrowers, as the case may be, under
any other provision of this Agreement; provided, further that, this Section 2.12
shall be deemed to apply to all requests, rules, guidelines or directives
concerning capital adequacy or liquidity issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities, regardless of
the date adopted, issued, promulgated or implemented.

 

(c)       A certificate of each Lender setting forth such amount or amounts as
shall be necessary to compensate such Lender or its Parent Company as specified
in paragraph (a) or (b) above, as the case may be, together with a statement of
reasons for such demand and showing the calculation for such amounts shall be
delivered to AlcoaArconic and shall be conclusive absent manifest error;
provided, that such certificate states that such Lender is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded the Borrowers hereunder.  AlcoaArconic shall pay or
cause to be paid to each Lender the amount shown as due on any such certificate
delivered by it within ten (10) days after its receipt of the same.

 

(d)       Except as provided in this paragraph, failure on the part of any
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to any
period shall not constitute a waiver of such Lender’s right to demand
compensation with respect to such period or any other period.  The protection of
this Section 2.12 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.  No Lender shall be entitled to compensation under this Section 2.12
for any costs incurred or reductions suffered with respect to any date unless it
shall have notified AlcoaArconic that it will demand compensation for such costs
or reductions under paragraph (c) above not more than 60 days after the later of
(i) such date and (ii) the date on which it shall have or reasonably should have
become aware of such costs or reductions; provided that if the applicable change
or introduction with respect to the relevant law or regulation giving rise to
such costs or reductions is retroactive, then the 60 day period referred to
above shall be extended to include the period of retroactive effect thereof.  In
the event a Borrower shall reimburse any Lender pursuant to this Section 2.12
for any cost and the Lender shall subsequently receive a refund in respect
thereof, the Lender shall so notify such Borrower and shall pay to such Borrower
the portion of such refund which it shall determine in good faith to be
allocable to the cost so reimbursed.

 



27

 

 

SECTION 2.13.  Change in Legality.  (a)  Notwithstanding any other provision
herein other than Section 2.14(c), if any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written or telecopy
notice to AlcoaArconic and the Administrative Agent, such Lender may:

 

(i)       declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon any request by a Borrower for a LIBOR Borrowing shall, as
to such Lender only, be deemed a request for a Base Rate Loan unless such
declaration shall be subsequently withdrawn; and

 

(ii)       require that all outstanding LIBOR Loans made by it be converted to
Base Rate Loans, in which event all such LIBOR Loans shall automatically be so
converted as of the effective date of such notice as provided in paragraph (b)
below.

 

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the LIBOR Loans that would have been made by such Lender or the
converted LIBOR Loans of such Lender shall instead be applied to repay the Loans
made by such Lender in lieu of, or resulting from the conversion of, such LIBOR
Loans.

 

(b)       For purposes of this Section 2.13, a notice by any Lender shall be
effective as to each LIBOR Loan, if lawful, on the last day of the Interest
Period applicable to such LIBOR Loan; in all other cases such notice shall be
effective on the date of receipt.

 

SECTION 2.14.  Indemnity.  AlcoaArconic shall indemnify or cause the other
Borrowers to indemnify each Lender against any loss or expense (excluding loss
of anticipated profits) which such Lender may sustain or incur as a consequence
of (a) any failure to fulfill on the date of any Borrowing hereunder the
applicable conditions set forth in Article IV, (b) any failure by a Borrower to
borrow any LIBOR Loan hereunder after irrevocable notice of such Borrowing has
been given pursuant to Section 2.03, (c) any payment or prepayment of a LIBOR
Loan required by any other provision of this Agreement or otherwise made or
deemed made on a date other than the last day of the Interest Period applicable
thereto, other than any loss of profit resulting from any event, circumstance or
condition set forth in Section 2.12 or 2.13, (d) any default in payment or
prepayment of the principal amount of any LIBOR Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise), (e) the occurrence of any Event of Default or (f) the assignment of
a LIBOR Loan other than on the last day of the Interest Period applicable
thereto as the result of a request by a Borrower pursuant to Section 2.19,
including, in each such case, any loss or reasonable expense sustained or
incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a LIBOR Loan.  Such loss or reasonable expense shall include an amount equal
to the excess, if any, as reasonably determined by such Lender, of (i) its cost
of obtaining the funds for the Loan being paid, prepaid or not borrowed (assumed
to be the LIBO Rate applicable thereto) for the period from the date of such
payment, prepayment or failure to borrow to the last day of the Interest Period
for such Loan (or, in the case of a failure to borrow the Interest Period for
such Loan which would have commenced on the date of such failure) over (ii) the
amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in reemploying the funds so paid, prepaid or not
borrowed for such period or Interest Period, as the case may be.  A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section together with a statement of reasons for
such demand and the calculation of such amount or amounts shall be delivered to
AlcoaArconic and shall be conclusive absent manifest error.

 



28

 

 

SECTION 2.15.  Pro Rata Treatment.  Except as required under Section 2.13 or as
provided under Section 2.06(e), each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Facility Fee and each conversion or continuation of any Borrowing with a
Borrowing of any Type, shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans).  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing, computed in
accordance with Schedule 2.01(a), to the next higher or lower whole of the
Dollar Equivalent amount.  All payments of fees (other than the Facility Fee)
and all other payments in respect of any other Obligation shall be allocated
among such of the Lenders and Issuers as are entitled thereto and, for such
payments allocated to the Lenders, in proportion to their respective Ratable
Portions.

 

SECTION 2.16.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or any Letter
of Credit Obligation as a result of which the unpaid principal portion of its
Revolving Credit Outstandings shall be proportionately less than the unpaid
principal portion of the Revolving Credit Outstandings of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Credit Outstandings of such other Lender, so that
the aggregate unpaid principal amount of the Revolving Credit Outstandings and
participations in Revolving Credit Outstandings held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Revolving
Credit Outstandings then outstanding as the principal amount of its Revolving
Credit Outstandings prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Revolving Credit
Outstandings outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest.  AlcoaArconic and each
other Borrower expressly consent to the foregoing arrangements and agree that
any Lender holding a participation in any of the Revolving Credit Outstandings
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by
AlcoaArconic or such other Borrower to such Lender by reason thereof as fully as
if such Lender had made a Loan or otherwise extended credit directly to
AlcoaArconic or such Borrower in the amount of such participation.

 

SECTION 2.17.  Payments.  (a)  Each payment or prepayment by any Borrower of the
principal of or interest on any Loans, any fees payable to the Administrative
Agent or the Lenders or any other amounts due hereunder (other than amounts
referred to in clause (b) below) shall be made, without setoff or counterclaim,
not later than 12:00 (noon), New York City time, on the date when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its offices at 1615 Brett Road, Building #3, New
Castle, Delaware, 19720, in immediately available funds.

 



29

 

 

(b)       Whenever any payment (including principal of or interest on any
Borrowing or any fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, except as provided in the
definition of Interest Period, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, if applicable.

 

(c)       Each payment by any Borrower of any Loan, Reimbursement Obligation
(including interest or ‎fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation ‎shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such ‎cost, expense or
other Obligation was incurred; provided, however, that the Letter of Credit
‎Reimbursement Agreement for a Letter of Credit may specify another currency for
the ‎Reimbursement Obligation in respect of such Letter of Credit.‎

 

SECTION 2.18.  Taxes.  (a)  Any and all payments by or on behalf of a Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes.  If any Borrower shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to the Lenders or the Issuers (or any Transferee) or the Administrative Agent,
(i) the sum payable shall be increased by the amount necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.18) such Lender or Issuer (or Transferee) or
the Administrative Agent (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law; provided, however, that no Transferee of any
Lender shall be entitled to receive any greater payment under this Section 2.18
than such Lender would have been entitled to receive immediately before
assignment, participation or other transfer with respect to the rights assigned,
participated or transferred unless such assignment, participation or transfer
shall have been made (A) prior to the occurrence of an event (including any
change in treaty, law or regulation) giving rise to such greater payment or (B)
at the request of AlcoaArconic.

 

(b)       In addition, each Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(herein referred to as “Other Taxes”).

 

(c)       Each Borrower will indemnify each Lender and each Issuer (or
Transferee) and the Administrative Agent for the full amount of Indemnified
Taxes and Other Taxes (including any Indemnified Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.18(c)) paid by such
Lender or Issuer (or Transferee) or the Administrative Agent, as the case may
be, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  Such indemnification shall be made within 30
days after the date any Lender or Issuer (or Transferee) or the Administrative
Agent, as the case may be, makes written demand therefor, together with a
statement of reasons for such demand and the calculations of such amount.  Such
calculations, if made in good faith, absent manifest error, shall be final and
conclusive on all parties.

 



30

 

 

(d)       Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by any Borrower in respect of any payment to any Lender or Issuer (or
Transferee) or the Administrative Agent, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 10.01, the original
or a certified copy of a receipt evidencing payment thereof (or other evidence
satisfactory to the Administrative Agent).

 

(e)       Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.18 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

 

(f)       Each Lender and each Issuer (or Transferee) represents to AlcoaArconic
that, on the date such Lender (or such Transferee) becomes a party to this
Agreement, it is eligible to receive payments of interest hereunder from
AlcoaArconic or any Borrowing Subsidiary without withholding in respect of
United States Federal withholding tax (except, in the case of a Transferee of
any Lender, as a result of the occurrence of an event (including a change in
treaty, law or regulation) after the date of this Agreement giving rise to
withholding to which such Lender would be subject).

 

(g)       Each Lender and each Issuer (or Transferee), other than a Transferee
described in the exception in Section 2.18(f), that is not a “United States
person,” within the meaning of Section 7701(a)(30) of the Code, shall, on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such Transferee
becomes a participation holder hereunder), deliver to AlcoaArconic and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or Treasury Regulations issued pursuant thereto, including Internal
Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, or any other applicable
certificate or statement of exemption, properly completed and duly executed by
such Lender or Issuer (or Transferee) establishing that payment made to such
Lender or Issuer (or Transferee) is (i) not subject to United States Federal
withholding tax under the Code because such payments are effectively connected
with the conduct by such Lender or Issuer (or Transferee) of a trade or business
in the United States, (ii) totally exempt from United States Federal withholding
tax under a provision of an applicable tax treaty, or (iii) eligible for the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, in which case such Lender or Issuer (or Transferee) shall also deliver a
certificate to the effect that such Lender or Issuer is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any of the Borrowers within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code.  In addition, each such Lender or Issuer (or such Transferee) shall,
if legally able to do so, thereafter deliver such certificates, documents or
other evidence from time to time establishing that payments received hereunder
are not subject to, or subject to a reduced rate of, such withholding upon
receipt of a written request therefor from AlcoaArconic or the Administrative
Agent or within 30 days of any certificate or statement of exemption previously
provided becoming incorrect.  Unless AlcoaArconic and the Administrative Agent
have received forms or other documents satisfactory to them indicating that
payments hereunder are not subject to, or subject to a reduced rate of, United
States Federal withholding tax, AlcoaArconic or the Administrative Agent shall
withhold such taxes from such payments at the applicable statutory rate.

 

(h)       Each Lender and each Issuer (or Transferee) that is a “United States
person,” shall, on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such Transferee becomes a participation holder hereunder), deliver to
AlcoaArconic and the Administrative Agent such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-9 or any other applicable
certificate or statement of exemption properly completed and duly executed by
such Lender or Issuer (or Transferee) establishing that payment made to such
Lender or Issuer (or Transferee) is not subject to United States Federal backup
withholding tax under the Code.  In addition, each such Lender or Issuer (or
such Transferee) shall, if legally able to do so, thereafter deliver such
certificates, documents or other evidence from time to time establishing that
payments received hereunder are not subject to such withholding upon receipt of
a written request therefor from AlcoaArconic or the Administrative
Agent.  Unless AlcoaArconic and the Administrative Agent have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to United States Federal backup withholding tax, AlcoaArconic or the
Administrative Agent shall withhold such taxes from such payments at the
applicable statutory rate.

 



31

 

 

(i)       Each Lender or Issuer (or Transferee) that is entitled to any
exemption or reduction of non-U.S. withholding tax with respect to any payment
under this Agreement shall, on or before the date it becomes a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on or
before the date such Transferee becomes a participation holder hereunder),
deliver to AlcoaArconic and the Administrative Agent such certificates,
documents or other evidence, as required by law, or as may reasonably be
requested by AlcoaArconic, establishing that such payment is not subject to, or
is subject to a reduced rate of, withholding.  In addition, each such Lender or
Issuer (or such Transferee) shall, if legally able to do so, thereafter deliver
such certificates, documents or other evidence from time to time establishing
that payments received hereunder are not subject to such withholding upon
receipt of a written request therefor from AlcoaArconic or the Administrative
Agent.

 

(j)       None of the Borrowers shall be required to pay any additional amounts
to any Lender or Issuer (or Transferee) in respect of any withholding tax
pursuant to paragraph (a) above to the extent that the obligation to pay such
additional amounts would not have arisen but for a failure by such Lender or
Issuer (or Transferee) to deliver the certificates, documents or other evidence
required to be delivered under the preceding paragraph (g), (h) or (i) unless
such failure is attributable to (i) a change in applicable law, regulation or
official interpretation thereof or (ii) an amendment or modification to or a
revocation of any applicable tax treaty or a change in official position
regarding the application or interpretation thereof, in each case on or after
the date such Lender or Issuer (or Transferee) became a party to this Agreement.

 

(k)       Any Lender or Issuer (or Transferee) claiming any additional amounts
payable pursuant to this Section 2.18 shall use reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to, at the
expense of the Borrowers, file any certificate or document reasonably requested
in writing by the relevant Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole determination of such Lender or
Issuer (or Transferee), be otherwise disadvantageous to such Lender or Issuer
(or Transferee).

 

(l)       If any Lender or Issuer (or Transferee) or the Administrative Agent
receives a refund in respect of any Indemnified Taxes or Other Taxes as to which
it has been indemnified by a Borrower pursuant to this Section 2.18, it shall
promptly repay such refund to such Borrower (to the extent of amounts that have
been paid by such Borrower under this Section 2.18 with respect to such refund),
net of all out-of-pocket expenses (including Taxes imposed with respect to such
refund) of such Lender or Issuer (or Transferee) or the Administrative Agent and
without interest (other than interest paid by the relevant taxing authority with
respect to such refund); provided, however, that such Borrower, upon the request
of such Lender or Issuer (or Transferee) or the Administrative Agent, agrees to
return such refund (plus penalties, interest or other charges) to such Lender or
Issuer (or Transferee) or the Administrative Agent in the event such Lender or
Issuer (or Transferee) or the Administrative Agent is required to repay such
refund.  Nothing in this Section 2.18 shall obligate any Lender or Issuer (or
Transferee) or the Administrative Agent to apply for any such refund.

 



32

 

 

(m)       Nothing contained in this Section 2.18 shall require any Lender or
Issuer (or Transferee) or the Administrative Agent to make available any of its
tax returns (or any other information relating to its Taxes which it deems to be
confidential).

 

(n)       No Borrower shall be required to reimburse any Lender or Issuer (or
Transferee) or the Administrative Agent with respect to any Indemnified Taxes or
Other Taxes unless such Lender, Issuer, Transferee or the Administrative Agent
notifies such Borrower of the amount of such Indemnified Taxes or Other Taxes on
or before the second anniversary of the date such Lender, Issuer, Transferee or
the Administrative Agent pays such Indemnified Taxes or Other Taxes.

 

SECTION 2.19.  Assignment of Loans and Commitments Under Certain
Circumstances.  In the event that (i) any Lender shall have delivered a notice
or certificate pursuant to Section 2.12 or 2.13, (ii) a Borrower shall be
required to make additional payments to any Lender under Section 2.18 or (iii)
any Lender becomes a Defaulting Lender, AlcoaArconic shall have the right, at
its own expense, upon notice to such Lender and the Administrative Agent, to
require such Lender to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 10.04) all its interests,
rights and obligations under this Agreement to another financial institution or
other entity which shall assume such obligations; provided, however, that (i) no
such assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) AlcoaArconic or the assignee, as the case may
be, shall pay (or, in the case of AlcoaArconic, cause another Borrower to pay)
to the affected Lender in immediately available funds on the date of such
termination or assignment the principal of and interest accrued to the date of
payment on the Loans made by it hereunder and all other amounts accrued for its
account or owed to it hereunder.

 

SECTION 2.20.  Increase in Commitments.  (a) AlcoaArconic may from time to time,
by written notice to the Administrative Agent, executed by AlcoaArconic and one
or more financial institutions (any such financial institution referred to in
this Section being called a “Prospective Lender”), which may include any Lender,
cause the Commitments of the Prospective Lenders to be increased (or cause
Commitments to be extended by the Prospective Lenders, as the case may be) in an
amount for each Prospective Lender set forth in such notice; provided, however,
that (i) the amount of any such increase in the Commitments shall be no less
than $25,000,000, (ii) the sum of the aggregate amount of increases in
Commitments under this Section 2.20, during the term of this Agreement, shall
not exceed $500,000,000, (iii) each Prospective Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld) and (iv) each Prospective Lender,
if not already a Lender hereunder, shall become a party to this Agreement by
completing and delivering to the Administrative Agent a duly executed Accession
Agreement.  Increases in Commitments and new Commitments created pursuant to
this Section shall become effective (A) in the case of Prospective Lenders
already parties hereto, on the date specified in the notice delivered pursuant
to this Section and (B) in the case of Prospective Lenders not already parties
hereunder, on the effective date of the Accession Agreement.  Upon the
effectiveness of any Accession Agreement to which any Prospective Lender is a
party, (i) such Prospective Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01(a) shall be deemed to have been amended to reflect the
Commitment of the additional Lender as provided in such Accession
Agreement.  Upon the effectiveness of any increase pursuant to this Section in
the Commitment of a Lender already a party hereunder, Schedule 2.01(a) shall be
deemed to have been amended to reflect the increased Commitment of such
Lender.  Notwithstanding the foregoing, no increase in the aggregate Commitments
(or in the Commitment of any Lender) shall become effective under this Section
unless (i) the Administrative Agent shall have received (A) a written opinion
reasonably satisfactory to the Administrative Agent and the Lenders of Delaware
counsel, as Counsel of Arconic, addressed to the Administrative Agent and the
Lenders and (B) documents consistent with those delivered under paragraphs (a)
and (c) of Section 4.014 as to the corporate power and authority of AlcoaArconic
to borrow hereunder after giving effect to such increase and (ii) on the date of
such increase, the conditions set forth in paragraphs (b) and (c) of Section
4.02 shall be satisfied (with all references in such paragraphs to a Borrowing
being deemed to be references to such increase) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of AlcoaArconic.  Following any increase of a Lender’s
Commitment or any extension of a new Commitment pursuant to this paragraph, any
Loans outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interests Periods
applicable thereto, and shall then be repaid or refinanced with new Loans made
pursuant to Section 2.01; provided that notwithstanding anything to the contrary
in this Agreement, the conditions to borrowing set forth in Section 4.02 shall
not apply to such new Loans to the extent they are in a principal amount not
greater than that of the Loans being refinanced.  Notwithstanding anything to
the contrary in this Agreement, no Lender shall be required to be a Prospective
Lender.

 



33

 

 

SECTION 2.21.  Extensions of Initial Scheduled Maturity Date.

 

(a)       AlcoaArconic may, by written notice to the Administrative Agent (each
an “Extension Request”) given on any date no later than forty-five (45) days
prior to each one year anniversary of the Effective Date, requesting that the
Initial Scheduled Maturity Date be extended (i) to the First Extended Maturity
Date (the “First Extension”) or, (ii) to the extent the Initial Scheduled
Maturity Date shall have been extended to the First Extended Maturity Date, to
the Second Extended Maturity date (the “Second Extension”); provided, however,
that AlcoaArconic may only give two such Extension Requests during the terms of
this Agreement.  The Administrative Agent shall promptly advise the Lenders and
the Issuers of any Extension Request given pursuant to this Section 2.21.

 

(b)       The Initial Scheduled Maturity Date shall be extended (i) with respect
to the Commitment, Loans and the other rights and obligations of the Lenders or
Issuers that, each acting in its sole discretion, have consented to the First
Extension, to the First Extended Maturity Date and (ii) with respect to the
Commitment, Loans and the other rights and obligations of the Lenders or Issuers
that, each acting in its sole discretion, have consented to the Second
Extension, to the Second Extended Maturity Date, in each case of (i) and (ii)
above, if (A) the Administrative Agent shall have received the written consent
of the Required Lenders to the applicable Extension Request prior to the one
year anniversary of the Effective Date occurring immediately after the date on
which the applicable Extension Request has been given (each such date, an
“Extended Maturity Effective Date”); (B) the representations and warranties set
forth in Article III hereof shall be true and correct in all material respects
on and as of the applicable Extended Maturity Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (C) each
Borrower shall be in compliance in all material respects with all the terms and
provisions set forth herein on its part to be observed or performed, and on the
applicable Extended Maturity Effective Date and immediately after the Initial
Scheduled Maturity Date has been extended as requested in the applicable
Extension Request, no Event of Default or Default shall have occurred and be
continuing; and (D) the Administrative Agent shall have received (x) the
relevant Extension Request and (y) a certificate dated the applicable Extended
Maturity Effective Date confirming the satisfaction of the condition set forth
in clause (B) above and that as of such Extended Maturity Effective Date, no
Event of Default or Default has occurred and is continuing.  In no event shall
the Initial Scheduled Maturity Date or the First Extended Maturity Date, as
applicable, be extended with respect to the Commitments, Loans or any other
right or obligations hereunder of any Lender or Issuer without the prior written
consent of such Lender or Issuer to such extension.

 



34

 

 

(c)       In the event that any Lender or any Issuer shall not have consented to
an Extension Request, AlcoaArconic shall have the right, at its own expense,
upon notice to such Lender or Issuer and the Administrative Agent, to require
such Lender or Issuer to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 10.04) all its
interests, rights and obligations under this Agreement to another financial
institution or other entity (provided, in the case of a replacement of an
Issuer, that such financial institution or other entity complies with the
definition of Issuer hereunder) that has informed the Administrative Agent of
its consent to such Extension Request in writing prior to the applicable
Extended Maturity Effective Date, which shall assume such obligations; provided,
however, that (i) no such assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority and (ii) AlcoaArconic or the
assignee, as the case may be, shall pay (or, in the case of AlcoaArconic, cause
another Borrower to pay) to the affected Lender or Issuer in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Loans made or Letter of
Credit Issued by such affected Lender or Issuer, as applicable, and all other
amounts accrued for such affected Lender’s or Issuer’s account or owed to it
hereunder.

 

SECTION 2.22.  Letters of Credit.  (a)  On the terms and subject to the
conditions contained in this Agreement, each Issuer agrees, in its sole
discretion, may elect to Issue at the request of any Borrower and for the
account of such Borrower one or more Letters of Credit from time to time on any
Business Day during the Revolving Credit Period; provided, however, that no
Issuer shall be under any obligation to Issue (and, upon the occurrence of any
of the events described in clauses (ii), (iii), (iv), (v), and (vi)(A) below,
shall not Issue) any Letter of Credit upon the occurrence of any of the
following:

 

(i)       any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any requirement of law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

 

(ii)       such Issuer shall have received any written notice of the type
described in clause (d) below;

 

(iii)       after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Commitments
in effect at such time;

 

(iv)       after giving effect to the Issuance of such Letter of Credit, (A) the
sum of (i) the Dollar Equivalents of the aggregate undrawn face amount of all
Letters of Credit Issued by such Issuer outstanding at such time and (ii) the
Dollar Equivalent of the Reimbursement Obligations owed to such Issuer at such
time exceeds such Issuer’s L/C Commitment or (B) the sum of (i) the Dollar
Equivalents of the Letter of Credit Undrawn Amounts at such time and (ii) the
Dollar Equivalents of the Reimbursement Obligations at such time exceeds the
Letter of Credit Sublimit;

 

(v)       such Letter of Credit is requested to be denominated in any currency
other than Dollars or Euros; or

 

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

 



35

 

 

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

 

(b)       In no event shall the expiration date of any Letter of Credit (i) be
more than one year after the date of issuance thereof or (ii) be less than five
days prior to the Initial Scheduled Maturity Date (or, (A) with respect to any
Letter of Credit Issued by any Issuer that has consented to the First Extension,
if each of the conditions set forth in Section 2.221(b) with respect to the
First Extension shall have been satisfied, the First Extended Maturity Date or
(B) with respect to any Letter of Credit Issued by any Issuer that has consented
to the Second Extension, if each of the conditions set forth in Section 2.221(b)
with respect to the Second Extension shall have been satisfied, the Second
Extended Maturity Date); provided, however, that any Letter of Credit with a
term less than or equal to one year may provide for the renewal thereof for
additional periods less than or equal to one year, as long as, (x) on or before
the expiration of each such term and each such period, the applicable Borrower
and the Issuer of such Letter or Credit shall have the option to prevent such
renewal and (y) such Borrower shall not permit any such renewal to extend the
expiration date of any Letter beyond the date set forth in clause (ii) above.

 

(c)       In connection with the Issuance of each Letter of Credit, the
applicable Borrower shall give the relevant Issuer and the Administrative Agent
at least two Business Days’ prior written notice, in substantially the form of
Exhibit E (or in such other written or electronic form as is acceptable to the
Issuer), of the requested Issuance of such Letter of Credit (a “Letter of Credit
Request”).  Such notice shall be irrevocable and shall specify the Issuer of
such Letter of Credit, the currency of issuance and face amount of the Letter of
Credit requested (whose Dollar Equivalent shall not be less than $1,000,000),
the date of Issuance of such requested Letter of Credit, the date on which such
Letter of Credit is to expire (which date shall be a Business Day) and, in the
case of an issuance, the person for whose benefit the requested Letter of Credit
is to be issued.  Such notice, to be effective, must be received by the relevant
Issuer and the Administrative Agent not later than 11:00 a.m. (New York time) on
the second Business Day prior to the requested Issuance of such Letter of
Credit.

 

(d)       Subject to the satisfaction of the conditions set forth in this
Section 2.22, the relevant Issuer shall, in its sole discretion, may elect to
Issue, on the requested date, Issue a Letter of Credit on behalf of the
applicable Borrower in accordance with such Issuer’s usual and customary
business practices.  No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Lender or the Administrative Agent that one or more of the conditions precedent
contained in Section 4.02 or clause (a) above (other than those conditions set
forth in clauses (a)(i), (a)(vi)(B) and (C) above and, to the extent such clause
relates to fees owing to the Issuer of such Letter of Credit and its Affiliates,
clause (a)(vi)(A) above) are not on such date satisfied or duly waived and
ending when such conditions are satisfied or duly waived.  No Issuer shall
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in Section 4.02 have been satisfied in connection with the
Issuance of any Letter of Credit.

 

(e)       Each Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder for the account of such Borrower.  In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

 



36

 

 

(f)       Each Issuer shall comply with the following:

 

(i)       give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy or
electronic mail, of the Issuance of any Letter of Credit Issued by it, of all
drawings under any Letter of Credit Issued by it and of the payment (or the
failure to pay when due) by any Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Lender);

 

(ii)       upon the request of any Lender, furnish to such Lender copies of any
Letter of Credit Reimbursement Agreement to which such Issuer is a party and
such other documentation as may reasonably be requested by such Lender; and

 

(iii)       no later than 10 Business Days following the last day of each
calendar quarter, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Lender requesting the same) and AlcoaArconic
separate schedules for Documentary Letters of Credit and Standby Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations,
in each case outstanding at the end of each quarter and any information
requested by the Borrowers or the Administrative Agent relating thereto.

 

(g)       Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion of the Commitments, in such
Letter of Credit and the obligations of the Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.

 

(h)       AlcoaArconic and each other Borrower agrees to pay to the Issuer of
any Letter of Credit the amount of all Reimbursement Obligations owing to such
Issuer under any Letter of Credit issued for its account no later than the date
that is the next succeeding Business Day after such Borrower receives written
notice from such Issuer that payment has been made under such Letter of Credit
(the “Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that such Borrower may have at any time against such Issuer or any other
person.  In the event that any Issuer makes any payment under any Letter of
Credit and the Borrowers shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrowers is rescinded or
set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Loans that are Base Rate Loans and
(ii) from the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due Loans that are Base
Rate Loans, and such Issuer shall promptly notify the Administrative Agent,
which shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Lender’s Ratable Portion of such payment (or the
Dollar Equivalent thereof if such payment was made in any currency other than
Dollars) in immediately available Dollars.  If the Administrative Agent so
notifies such Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Lender shall make available to the Administrative Agent for the account of
such Issuer its Ratable Portion of the amount of such payment on such Business
Day in immediately available funds.  Upon such payment by a Lender, such Lender
shall, except during the continuance of a Default or Event of Default under
clause (g) or clause (h) of Article VII and notwithstanding whether or not the
conditions precedent set forth in Section 4.02 shall have been satisfied (which
conditions precedent the Lenders hereby irrevocably waive), be deemed to have
made a Loan to the applicable Borrower in the principal amount of such
payment.  Whenever any Issuer receives from any Borrower a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Lender pursuant to this clause
(h), such Issuer shall pay over to the Administrative Agent any amount received
in excess of such Reimbursement Obligation and, upon receipt of such amount, the
Administrative Agent shall promptly pay over to each Lender, in immediately
available funds, an amount equal to such Lender’s Ratable Portion of the amount
of such payment adjusted, if necessary, to reflect the respective amounts the
Lenders have paid in respect of such Reimbursement Obligation.

 



37

 

 

(i)       If and to the extent such Lender shall not have so made its Ratable
Portion of the amount of the payment required by clause (h) above available to
the Administrative Agent for the account of such Issuer, such Lender agrees to
pay to the Administrative Agent for the account of such Issuer forthwith on
demand any such unpaid amount together with interest thereon, for the first
Business Day after payment was first due at the Federal Funds Rate and,
thereafter, until such amount is repaid to the Administrative Agent for the
account of such Issuer, at a rate per annum equal to the rate applicable to Base
Rate Loans under the Facility.

 

(j)       Each Borrower’s obligation to pay each Reimbursement Obligation and
the obligations of the Lenders to make payments to the Administrative Agent for
the account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:

 

(i)       any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

 

(ii)       any amendment or waiver of or any consent to departure from all or
any of the provisions of any Letter of Credit or any Loan Document;

 

(iii)       the existence of any claim, set-off, defense or other right that
AlcoaArconic, any other Borrower, any other party guaranteeing, or otherwise
obligated with, any Borrower, any Subsidiary or other Affiliate thereof or any
other person may at any time have against the beneficiary under any Letter of
Credit, any Issuer, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

 

(iv)       any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v)       payment by the Issuer under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi)       any other act or omission to act or delay of any kind of the Issuer,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.22, constitute a legal or
equitable discharge of Alcoa’sArconic’s or any other Borrower’s obligations
hereunder.

 



38

 

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrowers or any Lender.  In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

SECTION 2.23.  Defaulting Lender.

 

(a)       Reallocation of Defaulting Lender Commitment.  If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Obligations:

 

(i)       the Ratable Portion of such Defaulting Lender with respect to any
Letter of Credit Obligations will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the date such Lender
becomes a Defaulting Lender) among the Lenders that are Non-Defaulting Lenders
pro rata in accordance with their respective Commitments; provided, that (A) the
sum of each Non-Defaulting Lender’s Ratable Portion of the Revolving Credit
Outstandings may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (B) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim each Borrower, the Administrative
Agent, the Issuer or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

 

(ii)       to the extent that any portion (the “unreallocated portion”) of the
Ratable Portion of such Defaulting Lender with respect to any Letter of Credit
Obligations cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the applicable Borrower will, not later than 10
Business Days after demand by the Administrative Agent (at the direction of the
Issuer), (A) deposit in a cash collateral account maintained with the
Administrative Agent an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Obligations or (B) make other
arrangements satisfactory to the Administrative Agent, and to the Issuer, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 



39

 

 

(iii)       any amount paid by any Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated, non-interest
bearing account until (subject to Section 2.10) the termination of the
Commitments and payment in full of all Obligations of each Borrower hereunder
and will be applied by the Administrative Agent, to the fullest extent permitted
by law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuer under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal and Reimbursement
Obligations then due and payable to the Non-Defaulting Lenders hereunder ratably
in accordance with the amounts thereof then due and payable to them, sixth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all Obligations of each Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.

 

(b)       Cash Collateral Call.  If any Lender becomes, and during the period it
remains, a Defaulting Lender, if any Letter of Credit is at the time
outstanding, the Issuer may (except, in the case of a Defaulting Lender, to the
extent the Commitments have been fully reallocated pursuant to Section 2.23(a)),
by notice to AlcoaArconic and each other Borrower and such Defaulting Lender
through the Administrative Agent, require any Borrower (i) to deposit in a cash
collateral account maintained by the Administrative Agent an amount at least
equal to 105% of the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender to be applied pro rata in
respect thereof, or (ii) to make other arrangements satisfactory to the
Administrative Agent, and to the Issuer, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.

 

(c)       Right to Give Drawdown Notices.  In furtherance of the foregoing, if
any Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuer is hereby authorized by any Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, notices of Borrowing pursuant to Section 2.03 in such
amounts and at the rate of interest applicable during such period to Loans that
are Base Rate Loans and in such times as may be required to (i) pay matured
Reimbursement Obligations and/or (ii) deposit in a cash collateral account
maintained by the Administrative Agent the obligations of such Borrower in
respect of outstanding Letters of Credit in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit.

 

(d)       Termination of Defaulting Lender Commitments.  AlcoaArconic may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than 10 Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof); provided, that such termination will not
be deemed to be a waiver or release of any claim any Borrower, the
Administrative Agent, the Issuer or any Lender may have against such Defaulting
Lender.

 

(e)       Cure.  If any Borrower, the Administrative Agent and the Issuer agree
in writing in their discretion that a Lender is no longer a Defaulting Lender,
as the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.23(a)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause such Lender’s
Ratable Portion to be on a pro rata basis in accordance with its Commitment,
whereupon such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

 



40

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to each of the Lenders, the Issuers and
the Administrative Agent with respect to itself as follows (except that the
Borrowing Subsidiaries make no representations or warranties under Section 3.06
or 3.09):

 

SECTION 3.01.  Organization.  Such Borrower is duly organized, validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business as a foreign corporation (or
other entity, as applicable) and, where applicable, is in good standing in all
other jurisdictions in which the ownership of its properties or the nature of
its activities or both makes such qualification necessary, except to the extent
that failure to be so qualified would not result in a Material Adverse Effect.

 

SECTION 3.02.  Authorization.  Such Borrower has power and authority, corporate
or otherwise, to execute, deliver and carry out the provisions of this Agreement
and each other Loan Document to which it is a party, or to become a party to
this Agreement in accordance with the terms hereof and the terms of each other
Loan Document, to borrow hereunder and to perform its obligations hereunder,
under each other Loan Document to which it is a party, and all such action has
been duly and validly authorized by all necessary proceedings, corporate or
otherwise, on its part.

 

SECTION 3.03.  Enforceability.  This Agreement and each other Loan Document to
which such Borrower is a party has been duly executed and delivered by such
Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

 

SECTION 3.04.  Governmental Approvals.  No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority (other than
filings under the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder) is necessary in connection with
such Borrower’s execution and delivery of this Agreement and each other Loan
Document to which such Borrower is a party, the consummation by any Borrower of
the transactions contemplated hereby or thereby or such Borrower’s performance
of or compliance with the terms and conditions hereof or thereof.

 



41

 

 

SECTION 3.05.  No Conflict.  None of the execution and delivery by such Borrower
of this Agreement and each other Loan Document to which such Borrower is a
party, the consummation by such Borrower of the transactions contemplated hereby
and thereby or performance by such Borrower of or compliance by such Borrower
with the terms and conditions hereof or thereof will (a) violate any law,
constitution, statute, treaty, regulation, rule, ordinance, order, injunction,
writ, decree or award of any Governmental Authority to which it is subject, (b)
conflict with or result in a breach or default under its charter or Memorandum
and Articles of Association or by-laws (or equivalent organizational or
governing documents), as applicable, (c) conflict with or result in a breach or
default which is material in the context of this Agreement under any agreement
or instrument to which such Borrower is a party or by which it or any of its
properties, whether now owned or hereafter acquired, may be subject or bound or
(d) result in the creation or imposition of any Lien prohibited by Section 6.01
upon any property or assets, whether now owned or hereafter acquired, of such
Borrower.

 

SECTION 3.06.  Financial Statements.  In the case of AlcoaArconic, it has
furnished to the Lenders copies of its consolidated balance sheet as of December
31, 20127 and 2013, and the related consolidated statements of income and
shareholders’ equity and cash flows for the three years ended December 31,
20137, all audited by PricewaterhouseCoopers LLP, and Alcoa’sArconic’s unaudited
consolidated balance sheets as at March 31, 20148 and June 30, 2014 and the
related unaudited consolidated statements of income and shareholders’ equity and
cash flows for the three months and six months, as applicable, then ended.  Such
financial statements (including the notes thereto) present fairly the financial
condition of AlcoaArconic and its Subsidiaries as of such dates and the results
of their operations and cash flows for the periods then ended (subject, in the
case of said balance sheets as at March 31, 20148 and June 30, 2014, and said
statements of income, shareholders equity and cash flows for the three months
and six months, as applicable, then ended, to the absence of footnote disclosure
and normal year-end audit adjustments), all in conformity with GAAP.

 

SECTION 3.07.  No Defaults.  No event has occurred and is continuing and no
condition exists which constitutes a Default or Event of Default
hereunder.  Such Borrower is not in violation of (i) any term of its charter or
constitution or by-laws (or the equivalent organizational or governing
documents), as applicable, or (ii) any agreement or instrument to which it is a
party or by which it or any of its properties may be subject or bound where such
violation is likely to result in a Material Adverse Effect.

 

SECTION 3.08.  Litigation.  Except as set forth in the financial statements
referred to in Section 3.06 or the Exchange Act Reports or otherwise disclosed
on Schedule 3.08, there is no pending or, to the knowledge of any of its
Responsible Officers, threatened proceeding by or before any Governmental
Authority against AlcoaArconic or any or its Subsidiaries, which in the opinion
of Alcoa’sArconic’s counsel is likely to result in a Material Adverse Effect.  

 

SECTION 3.09.  No Material Adverse Change.  As of the date of this Agreement,
there has been no material adverse change in the business, assets, operations or
financial condition of itself and its Subsidiaries, taken as a whole, except, in
the case of AlcoaArconic and the Borrowing Subsidiaries, as disclosed in the
Exchange Act Reports, since December 31, 20137.

 

SECTION 3.10.  Employee Benefit Plans.  (a)  U.S. Plans.  Each Plan is in
compliance with all requirements of ERISA and the regulations and published
interpretations thereunder except to the extent such non-compliance could not
reasonably be expected to result in a Material Adverse Effect.  No Reportable
Event has occurred as to which any Borrower or any ERISA Affiliate was required
to file a report with the PBGC that alone or together with any other Reportable
Event would reasonably be expected to result in a liability of such Borrower to
the PBGC in an aggregate amount in excess of $50,000,000.  The aggregate present
value of all benefit liabilities under the Plans (based on the assumptions used
to fund such Plans) did not, as of the last annual valuation dates applicable
thereto, exceed the aggregate value of the assets of the Plans by more than 10%
of Consolidated Net Worth.  Neither such Borrower nor any ERISA Affiliate has
incurred any Withdrawal Liability that would reasonably be expected to result in
a Material Adverse Effect.  Neither such Borrower nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization or
has been terminated within the meaning of Title IV of ERISA, and no Responsible
Officer of any Borrower has knowledge of any fact which would reasonably be
expected to result in the reorganization or termination of a Multiemployer Plan
where such reorganization or termination has resulted or would reasonably be
expected to result, through increases in the contributions required to be made
to such Plan or otherwise, in a Material Adverse Effect.

 



42

 

 

(b)       Foreign Plans.  Each Foreign Plan is in compliance with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non-compliance could
not reasonably be expected to result in a Material Adverse Effect.  With respect
to each Foreign Pension Plan, none of the Borrowers, their respective Affiliates
or any of their directors, officers, employees or agents has engaged in a
transaction which would subject any of the Borrowers, directly or indirectly, to
a tax or civil penalty which could reasonably be expected to result in a
Material Adverse Effect.  With respect to each Foreign Plan, adequate reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Plan is
maintained.  The aggregate unfunded liabilities, after giving effect to any such
reserves for such liabilities, with respect to such Foreign Plans could not
reasonably be expected to result in a Material Adverse Effect.  There are no
actions, suits or claims (other than routine claims for benefits) pending or
threatened in writing against any of the Borrowers or any of their Affiliates
with respect to any Foreign Plan which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 3.11.  Title to Properties; Possession Under Leases.  (a)  Such Borrower
and each of its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes.

 

(b)       Such Borrower and each of its Subsidiaries have complied with all
material obligations under all material leases to which it is a party and all
such leases are in full force and effect.  Such Borrower and its Subsidiaries
enjoy peaceful and undisturbed possession under all such material leases.

 

SECTION 3.12.  Investment Company Act.  None of AlcoaArconic or any Borrowing
Subsidiary is an “investment company” as defined in, or is required to be
registered as an “investment company” under, the Investment Company Act of 1940.

 

SECTION 3.13.  Tax Returns.  Such Borrower and its Subsidiaries have filed or
caused to be filed all material Federal, state, local and foreign tax returns
required to have been filed by it in all jurisdictions in which such tax returns
are required to be filed and all such tax returns are true, complete and correct
in all material respects.  Each Borrower and its Subsidiaries has paid or caused
to be paid all material taxes shown to be due and payable on such returns or on
any assessments received by it, except taxes that are being contested in good
faith by appropriate proceedings and for which adequate reserves are maintained
on the applicable financial statements in accordance with GAAP.

 

SECTION 3.14.  Compliance with Laws and Agreements.  (a)  Neither such Borrower
nor any of its Subsidiaries is in violation of any law, rule or regulation, or
in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.

 



43

 

 

(b)       Neither such Borrower nor any of its Subsidiaries is in default in any
material manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default would be reasonably likely to
result in a Material Adverse Effect.

 

SECTION 3.15.  No Material Misstatements.  Except for information not prepared
by or on behalf of AlcoaArconic and expressly disclaimed thereby, no
information, report, financial statement, exhibit or schedule furnished by or on
behalf of such Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or included herein or delivered pursuant
thereto contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not
misleading.

 

SECTION 3.16.  Use of Proceeds; Federal Reserve Regulations.  The proceeds of
any Loan and any Letter of Credit will be used (a) to refinance indebtedness (if
any) outstanding under the Existing Five-Year Credit Agreement and (b) to
provide working capital or for other general corporate purposes.  No part of the
proceeds of any Loan to such Borrower will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of any of Regulations U and X.

 

SECTION 3.17.  No Trusts.  Such Borrower is not entering into this Agreement in
its capacity as trustee of any trust.

 

SECTION 3.18.  FCPA.  No part of the proceeds of the Loans will be used,
directly or, to the knowledge of the Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

SECTION 3.19.  Sanctions.

 

(a)       Neither the Borrower nor any of its Subsidiaries, nor any of the
directors or officers of the Borrower or any of its Subsidiaries, nor, to the
Borrower’s knowledge, any of the employees, agents or controlled affiliates of
the Borrower or any of its Subsidiaries, is a person that is, or, in the case of
the Borrower or its Subsidiaries, is majority-owned or controlled by a person
that is (A) the subject of any Sanctions (a “Sanctioned Person”) or (B) located,
organized or resident in a country or territory (including, without limitation,
as of the date hereof, Cuba, Iran, North Korea, Sudan and Syria) that is the
subject of Sanctions that broadly restrict or prohibit dealings with that
country or territory (a “Sanctioned Country”).

 

(b)       No part of the proceeds of a Loan will be used by the Borrower or any
of its Subsidiaries, directly or, to the knowledge of the Borrower, indirectly,
(A) to fund or facilitate activities or business of or with any person or in any
country or territory that, at the time of such funding or facilitation, is a
Sanctioned Person or Sanctioned Country or (B) in any other manner, in each case
as would result in a violation of Sanctions by any person.

 



44

 

 

ARTICLE IV

 

CONDITIONS OF EFFECTIVENESS, LENDING, LETTERS OF CREDIT
AND DESIGNATION OF BORROWING SUBSIDIARIES

 

The obligations of the Lenders to make Loans to any Borrower hereunder and the
obligation of each Issuer to Issue Letters of Credit hereunder are subject to
the satisfaction of the conditions set forth in Sections, 4.01, 4.02 and 4.03
below (and, in the case of Loans to, or Letters of Credit for the account of,
any Borrowing Subsidiary, the satisfaction, as to such Borrowing Subsidiary, of
the conditions set forth in Section 4.04 below) and the occurrence of the
Effective Date:

 

SECTION 4.01.  Effective Date.  On the Effective Date:[Reserved].

 

(a) The Administrative Agent shall have received a written opinion reasonably
satisfactory to the Administrative Agent and the Lenders of Thomas F. Seligson,
Counsel of Alcoa, dated the Effective Date and addressed to the Administrative
Agent and the Lenders.

 

(b) All legal matters incident to this Agreement and the borrowings hereunder
shall be reasonably satisfactory to the Lenders and to Weil, Gotshal & Manges
LLP, counsel for the Administrative Agent.

 

(c) The Administrative Agent shall have received (i) this Agreement, duly
executed and delivered by Alcoa, (ii) a copy, including all amendments thereto,
of the charter of Alcoa, certified as of a recent date by the Secretary of State
or other appropriate official of its jurisdiction of incorporation and a
certificate as to the good standing of Alcoa as of a recent date, from such
Secretary of State or other official; (iii) a certificate of the Secretary or
Assistant Secretary of Alcoa dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of Alcoa as in
effect on the Effective Date showing all amendments thereto since the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
Alcoa authorizing the execution, delivery and performance of this Agreement and
the borrowings by Alcoa hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter of Alcoa has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(ii) above and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of Alcoa; (iv) a certificate of another officer of Alcoa as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (iii) above; and (v) such other
documents as the Lenders or Weil, Gotshal & Manges LLP, counsel for the
Administrative Agent may reasonably request.

 

(d) No loans shall be outstanding under the Existing Five-Year Credit Agreement
and the commitments under such agreement shall have been terminated.

 

(e) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(f) The Administrative Agent shall have received certificates dated the
Effective Date and signed by a Financial Officer of Alcoa confirming the
satisfaction of the conditions precedent set forth in paragraphs (d) and (e) of
this Section 4.01 and that as of the Effective Date, no Event of Default or
Default has occurred and is continuing.

 



45

 

 

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date.

 

(h) The Administrative Agent shall have received certificates of a Responsible
Officer of Alcoa, each dated the Effective Date and stating that (i) except as
disclosed in the Exchange Act Reports or otherwise disclosed in such
certificate, Alcoa and each of its Subsidiaries have complied in all respects
with all Federal, state, local and foreign statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control except to the extent any such failure so to
comply would not, alone or together with any other such failure, be reasonably
likely to result in a Material Adverse Effect; (ii) neither Alcoa nor any of its
Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure would be reasonably likely to result in a
Material Adverse Effect; and (iii) the plants of Alcoa and its Subsidiaries do
not manage any hazardous wastes, toxic pollutants or substances similarly
denominated in violation of any applicable law or regulations promulgated
pursuant thereto including, for operations within the United States, the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law, where such violation would be reasonably likely to result,
individually or together with any such other violations, in a Material Adverse
Effect.

 

SECTION 4.02.  All Borrowings and Issuances of Letters of Credit.  On the date
of each Borrowing and each Issuance of a Letter of Credit:

 

(a)       Such Borrower shall have provided the notice as required by Section
2.03, and, with respect to any Letter of Credit, the Administrative Agent and
the applicable Issuer shall have received a duly executed Letter of Credit
Request.

 

(b)       The representations and warranties set forth in Article III hereof
(other than the representations and warranties set forth in Sections 3.08, 3.09
and 3.10) shall be true and correct in all material respects on and as of the
date of such Borrowing with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

 

(c)       Each Borrower shall be in compliance in all material respects with all
the terms and provisions set forth herein on its part to be observed or
performed, and at the time of and immediately after such Borrowing no Event of
Default or Default shall have occurred and be continuing.

 

(d)       In the case of any Borrowing which would cause the aggregate principal
amount of outstanding Loans under this Agreement, and any other “Facilities” (as
defined in the resolutions duly adopted by the Board of Directors of
AlcoaArconic on May 7January 19, 20092018) to exceed $10,000,000,000, such
Borrowing shall have been duly authorized by AlcoaArconic and the Administrative
Agent shall have received a true and complete copy of resolutions duly adopted
by the Board of Directors of AlcoaArconic authorizing such Borrowing.

 

(e)       There shall have been paid to the Administrative Agent, for the
account of the Lenders, all fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before such Borrowing.

 

Each Borrowing by any Borrower, and each submission by any Borrower to an Issuer
of a Letter of Credit Request, and the Issuance of each Letter of Credit
requested therein, shall be deemed to constitute a representation and warranty
by such Borrower and, in the case of a Borrowing Subsidiary, AlcoaArconic on the
date of such Borrowing as to the matters specified in paragraphs (b), (c) and
(d) of this Section 4.02.  Notwithstanding any contrary provision hereof, a
conversion of a Borrowing to a different Type or a continuation of a Borrowing
in its existing Type shall not be considered a new Borrowing.

 



46

 

 

SECTION 4.03.  Additional Conditions to Issuances.  In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuer will not be required to Issue
any Letter of Credit or to amend any outstanding Letter of Credit to increase
the face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof unless the Administrative Agent and the Issuer are satisfied that
any exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by a sufficient amount deposited in
a cash collateral account maintained by the Administrative Agent or a
combination thereof satisfactory to the Administrative Agent and the Issuer.

 

SECTION 4.04.  Designation of Borrowing Subsidiaries.  On each Designation Date:

 

(a)       The Administrative Agent shall have received (i) a copy of the charter
or equivalent organizational document including all amendments thereto, of each
applicable Borrowing Subsidiary, certified as of a recent date by the Secretary
of State or the appropriate foreign governmental official of the state or
country of its organization, and a certificate as to the good standing, if
available, of such Borrowing Subsidiary as of a recent date from such Secretary
of State or appropriate foreign governmental official, or such other evidence of
status reasonably satisfactory to the Administrative Agent under such Borrowing
Subsidiary’s jurisdiction of organization, as applicable; (ii) a certificate of
the Secretary or Assistant Secretary of such Borrowing Subsidiary dated the
Designation Date and certifying (A) that attached thereto is a true and
completed copy of the by-laws, or equivalent governing document, of such
Borrowing Subsidiary as in effect on the Designation Date showing all amendments
thereto since the date of the resolutions described in clause (B) below, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors, or equivalent governing body or person, of such
Borrowing Subsidiary authorizing the execution, delivery and performance of this
Agreement and the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter, or equivalent organizational document, of such Borrowing Subsidiary has
not been amended since the date of the last amendment thereto shown on the
certificate of good standing or other evidence of status furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing or any other document delivered in connection herewith on
behalf of such Borrowing Subsidiary; and (iii) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to (ii) above.

 

(b)       The Administrative Agent shall have received a Designation of
Borrowing Subsidiary of each applicable Borrowing Subsidiary as provided in
Section 10.04(f).

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as any Obligation or any Commitment remains outstanding, unless the
Required Lenders shall otherwise consent in writing:

 

SECTION 5.01.  Financial Statements, Reports, etc.  AlcoaArconic shall furnish
to the Administrative Agent the following, and the Administrative Agent shall
make a copy thereof available to each Lender:

 



47

 

 

(a)       Within 90 days after the end of each fiscal year its consolidated
balance sheet and related statements of income and cash flow audited by
independent public accountants of recognized national standing, accompanied by
an opinion of such accountants (which shall not be qualified as to scope of
audit or in any manner calling into question the status of its business as a
going concern) to the effect that such consolidated financial statements fairly
present its financial condition and results of operations and that of its
consolidated Subsidiaries, taken as a whole, in accordance with GAAP;

 

(b)       Within 50 days after the end of each of the first three fiscal
quarters of each fiscal year, its Form 10-Q as prescribed by the SEC;

 

(c)       No later than the respective delivery due dates of financial
statements under (a) and (b) above, a certificate of a Financial Officer (i)
certifying that no Event of Default or Default has occurred and is continuing
or, if such an Event of Default or Default has occurred and is continuing,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenant contained in Section 6.03;

 

(d)       Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by it
(other than registration statements and prospectuses related to offerings to
directors, officers or employees) with the SEC or any Governmental Authority
succeeding to any of or all the functions of the SEC, or with any national
securities exchange, or distributed to its shareholders, as the case may be; and

 

(e)       Promptly, from time to time, such other information regarding its
operations, business affairs and financial condition, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an Approved Electronic Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov (and a confirming electronic correspondence is delivered or
caused to be delivered by AlcoaArconic to the Administrative Agent providing
notice of such availability); provided that AlcoaArconic shall deliver paper
copies of such information to the Administrative Agent for delivery to any
Lender that requests such delivery.  Information required to be delivered
pursuant to this Section 5.01 (other than the information that pursuant to the
immediately preceding sentence is deemed to have been delivered if it is made
available on the website of the SEC) shall be delivered by electronic
communications pursuant to the procedures set forth in Section 9.03.

 

SECTION 5.02.  Pari Passu Ranking.  Each Borrower shall ensure that any amounts
payable by it hereunder will at all times rank at least pari passu with all
other unsecured, unsubordinated Indebtedness of such Borrower except to the
extent any such Indebtedness may be preferred by law.

 

SECTION 5.03.  Maintenance of Properties.  Each Borrower shall, and shall cause
its Subsidiaries to, maintain and keep its properties in such repair, working
order and condition, and make or cause to be made all such needful and proper
repairs, renewals and replacements thereto, as in the judgment of such Borrower
are necessary and in the interests of such Borrower; provided, however, that
nothing in this Section 5.03 shall prevent such Borrower (or any Subsidiary
thereof) from selling, abandoning or otherwise disposing of any of its
respective properties or discontinuing a part of its respective businesses from
time to time if, (i) in the judgment of such Borrower, such sale, abandonment,
disposition or discontinuance is advisable and (ii) in the case of a sale or
other disposition, is a transaction permitted under Section 6.02.

 



48

 

 

SECTION 5.04.  Obligations and Taxes.  Each Borrower shall pay its Indebtedness
and other obligations that, if not paid, would result in a Material Adverse
Effect before the same shall become delinquent or in default, and pay and
discharge all (i) material taxes upon or against it, or against its properties,
and (ii) all claims which could reasonably be expected, if unpaid, to become a
Lien upon its property (other than a Lien permitted under Section 6.01), in each
case prior to the date on which penalties attach thereto, unless and to the
extent that any such obligation or tax is being contested in good faith and
adequate reserves with respect thereto are maintained on the applicable
financial statements in accordance with GAAP.

 

SECTION 5.05.  Insurance.  Each Borrower shall, and shall cause its consolidated
Subsidiaries to, insure and keep insured, in each case with reputable insurance
companies, so much of its respective properties to such an extent and against
such risks, or in lieu thereof, in the case of any Borrower, maintain or cause
to be maintained a system or systems of self-insurance, as is customary in the
case of corporations engaged in the same or similar business or having similar
properties similarly situated.

 

SECTION 5.06.  Existence; Businesses and Properties.  (a)  Each Borrower shall
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence in its jurisdiction of organization, except
as otherwise expressly permitted under Section 6.02.

 

(b)       Each Borrower shall do or cause to be done all things necessary to
obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business as its Board of
Directors shall determine in its judgment.

 

SECTION 5.07.  Compliance with Laws.  (a)  Each Borrower shall comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority to which it is subject, whether now in effect or
hereafter enacted, such that no failure so to comply will result in the levy of
any penalty or fine which shall have a Material Adverse Effect.

 

(b)       Each Borrower shall comply in all material respects with the
applicable provisions of ERISA and all other related applicable laws and furnish
to the Administrative Agent and each Lender (i) as soon as possible, and in any
event within 30 days after any Responsible Officer of such Borrower or any ERISA
Affiliate either knows or has reason to know that any ERISA Event has occurred
that alone or together with any other ERISA Event would reasonably be expected
to result in liability of such Borrower to the PBGC in an aggregate amount
exceeding $50,000,000, a statement of a Financial Officer setting forth details
as to such ERISA Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such ERISA Event given to the
PBGC or other Governmental Authority, (ii) promptly after receipt thereof, a
copy of any notice such Borrower or any ERISA Affiliate may receive from the
PBGC or other Governmental Authority relating to the intention of the PBGC or
other Governmental Authority to terminate any Plan or Plans (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code), or any Foreign
Plan or Foreign Plans, or to appoint a trustee to administer any Plan or Plans,
or any Foreign Plan or Foreign Plans, (iii) within 10 days after the due date
for filing with the PBGC pursuant to Section 412(n) of the Code of a notice of
failure to make a required installment or other payment with respect to a Plan,
a statement of a Financial Officer setting forth details as to such failure and
the action proposed to be taken with respect thereto, together with a copy of
such notice given to the PBGC and (iv) promptly and in any event within 30 days
after receipt thereof by such Borrower or any ERISA Affiliate from the sponsor
of a Multiemployer Plan, a copy of each notice received by such Borrower or
ERISA Affiliate concerning (A) the imposition of Withdrawal Liability in excess
of $50,000,000 or (B) a determination that a Multiemployer Plan is, or is
expected to be, terminated or in reorganization, in each case within the meaning
of Title IV of ERISA, if such termination or reorganization would reasonably be
expected to result, alone or with any other such termination or reorganization,
in increases in excess of $50,000,000 in the contributions required to be made
to the relevant Plan or Plans.

 



49

 

 

SECTION 5.08.  Default Notices.  Each Borrower shall furnish to the
Administrative Agent prompt written notice upon its becoming aware of any Event
of Default or Default, specifying the nature and extent thereof and the
corrective action (if any) proposed to be taken with respect thereto.

 

SECTION 5.09.  Borrowing Subsidiaries.  AlcoaArconic shall cause each Borrowing
Subsidiary at all times to be a wholly-owned Subsidiary.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each Borrower covenants and agrees with each Lender that, so long as any
Obligation or any Commitment remains outstanding, unless the Required Lenders
shall otherwise consent in writing, such Borrower will not:

 

SECTION 6.01.  Liens.  (a)  Create or incur, or permit any Restricted Subsidiary
to create or incur, any Lien on its property or assets (including stock or other
securities of any person, including any of its Subsidiaries) now or hereafter
acquired by it or on any income or revenues or rights in respect thereof,
securing Indebtedness for borrowed money, without ratably securing the Loans;
provided, however, that the foregoing shall not apply to the following:

 

(i)       Liens on property or assets of any corporation existing at the time
such corporation becomes a Restricted Subsidiary;

 

(ii)       Liens existing on any property or asset at or prior to the
acquisition thereof by such Borrower or a Restricted Subsidiary, Liens on any
property or asset securing the payment of all or any part of the purchase price
of such property or asset, Liens on any property or asset securing any
Indebtedness incurred prior to, at the time of or within 180 days after the
acquisition of such property or asset for the purpose of financing all or any
part of the purchase price thereof or Liens on any property or asset securing
any Indebtedness incurred for the purpose of financing all or any part of the
cost to such Borrower or Restricted Subsidiary of improvements thereto;

 

(iii)       Liens securing Indebtedness of a Restricted Subsidiary owing to
AlcoaArconic or to another Restricted Subsidiary;

 

(iv)       Liens existing on the Effective Date, and set forth on Schedule
6.01(a);

 

(v)       Liens on property of a person existing at the time such person is
merged into or consolidated with AlcoaArconic or a Restricted Subsidiary or at
the time such person becomes a Subsidiary of AlcoaArconic through the direct or
indirect acquisition of capital stock of such person by AlcoaArconic or at the
time of a sale, lease or other disposition of the properties of a person as an
entirety or substantially as an entirety to AlcoaArconic or a Restricted
Subsidiary;

 



50

 

 

(vi)       Liens on any property owned by AlcoaArconic or any Restricted
Subsidiary, in favor of the United States of America or any state thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, or in favor of any other country, or any
political subdivision thereof, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such Liens;

 

(vii)       Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and for which adequate reserves are maintained
by the applicable financial statements in accordance with GAAP; and

 

(viii)       any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of the Liens referred to in
clauses (i) through (vi) of this Section 6.01(a); provided, however, that each
such extension, renewal or replacement is limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (and any
improvements thereon).

 

(b)       Notwithstanding paragraph (a) of this Section 6.01 and in addition to
the Liens permitted thereunder, each Borrower and any Restricted Subsidiary may
create or incur Liens which would otherwise be subject to the foregoing
restrictions to secure Indebtedness for borrowed money in an aggregate amount
which does not at the time exceed 10% of the Consolidated Net Tangible Assets of
AlcoaArconic and its consolidated Subsidiaries at such time.

 

SECTION 6.02.  Consolidation, Merger, Sale of Assets, etc.  Consolidate or merge
with or into any other person or sell, lease or transfer all or substantially
all of its property and assets, or agree to do any of the foregoing, unless (a)
no Default or Event of Default has occurred and is continuing or would result
immediately after giving effect thereto, (b) if such Borrower is not the
surviving corporation or if such Borrower sells, leases or transfers all or
substantially all of its property and assets, AlcoaArconic or the surviving
corporation or the person purchasing or being leased the assets agrees to be
bound by the terms and provisions applicable to such Borrower hereunder, and
(c)(i) in the case of AlcoaArconic, immediately after such transaction,
individuals who were directors of AlcoaArconic during the twelve month period
prior to such merger, sale or lease (together with any replacement or additional
directors whose election was recommended by or who were elected by a majority of
directors then in office) constitute the Board of Directors of the surviving
corporation or the person purchasing or being leased the assets and (ii) in the
case of a Borrowing Subsidiary, (A) the surviving corporation or the person
purchasing or being leased the assets is AlcoaArconic or a wholly-owned
Subsidiary of AlcoaArconic and (B) if the surviving corporation or such person
is not Alcoa, AlcoaArconic, Arconic agrees to guarantee pursuant to Article VIII
the obligations of such person under this Agreement.

 

SECTION 6.03.  Financial Undertaking.  In the case of Alcoa, permit the
aggregate Indebtedness of Alcoa and its consolidated Subsidiaries, after
eliminating intercompany items, to exceed 150%Consolidated Net Leverage
Ratio.  Arconic shall not permit the ratio of Consolidated Net Worth of Alcoa
and its consolidated Subsidiaries.Debt to Consolidated EBITDA as of the end of
each fiscal quarter for the period of the four fiscal quarters of Arconic most
recently ended, to be greater than 4.50 to 1.00, which maximum level shall step
down successively to (i) 4.00 to 1.00 on December 31, 2018, and (ii) 3.50 to
1.00 on December 31, 2019, and thereafter.

 



51

 

 

SECTION 6.04.  Change in Business.  In the case of AlcoaArconic, together with
its consolidated Subsidiaries, cease to be primarily engaged in lightweight
metals technology, engineering and manufacturing, and any other business
activities reasonably incidental, complementary or related thereto.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)       any Borrower shall default in the payment when due of any principal of
any Loan or any Reimbursement Obligation and, if such default shall result from
the failure of any third party payments system used by such Borrower, such
default shall continue for a period of two Business Days;

 

(b)       any Borrower shall fail to pay when due any interest, fee or other
amount payable under this Agreement or AlcoaArconic shall fail to pay any amount
due under Article VIII upon demand therefor, and, in each case, such failure
shall continue for a period of five Business Days;

 

(c)       any representation or warranty made or deemed made by a Borrower under
this Agreement or any statement made by a Borrower in any financial statement,
certificate, report, exhibit or document furnished by or on behalf of such
Borrower in connection with this Agreement shall prove to have been false or
misleading in any material respect as of the time when made and, if such
representation or warranty is able to be corrected, such representation or
warranty is not corrected within 20 days after such Borrower’s knowledge that it
was false or misleading;

 

(d)       any Borrower shall default in the performance or observance of any
covenant contained in Section 5.02, Section 5.06(a), Section 5.08 or Article VI;

 

(e)       any Borrower shall default in the performance or observance of any
covenant or agreement under this Agreement (other than those specified in
paragraphs (a), (b) and (d) above) and such default shall continue for a period
of 30 days after notice from the Administrative Agent;

 

(f)       any Borrower shall (i) (A) default in the payment of any principal or
interest beyond any period of grace provided with respect thereto, due in
respect of any Indebtedness in a principal amount in excess of $100,000,000, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in a principal amount in excess of $100,000,000, if the effect of
any such default or failure referred to in this clause (i) is to cause such
Indebtedness to become due prior to its stated maturity; or (ii) default in the
payment at maturity of any principal in respect of any Indebtedness in a
principal amount in excess of $100,000,000;

 

(g)       a proceeding shall have been instituted or a petition filed in respect
of a Borrower:

 



52

 

 

(i)       seeking to have an order for relief entered in respect of such
Borrower, or seeking a declaration or entailing a finding that such Borrower is
insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, revocation or forfeiture of charter or Memorandum and Articles of
Association, liquidation, reorganization, arrangement, adjustment, composition
or other relief with respect to such Borrower, its assets or its debts under any
law relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar law now or
hereafter in effect, or

 

(ii)       seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator, administrator or other similar official for such
Borrower or for all or any substantial part of its property,

 

and such proceeding or petition shall remain undismissed for a period of 90
consecutive days or an order or decree approving any of the foregoing shall be
entered;

 

(h)       any Borrower shall become insolvent, shall become generally unable to
pay its debts as they become due, shall voluntarily suspend transaction of its
business generally or as a whole, shall make a general assignment for the
benefit of creditors, shall institute a proceeding described in clause (g)(i)
above or shall consent to any order or decree described therein, shall institute
a proceeding described in clause (g)(ii) above or shall consent to any such
appointment or to the taking of possession by any such official of all or any
substantial part of its property whether or not any such proceeding is
instituted, shall dissolve, wind-up or liquidate itself or any substantial part
of its property or shall take any action in furtherance of any of the foregoing;

 

(i)       any of the following shall have occurred: (i) any person or group of
persons shall have acquired beneficial ownership of a majority in interest of
the outstanding Voting Stock of AlcoaArconic (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934 and the applicable rules
and regulations thereunder), (ii) during any period of 25 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 25 month period were directors of AlcoaArconic (together with
any replacement or additional directors whose election was recommended by or who
were elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of AlcoaArconic or (iii) any person or group
of related persons shall acquire all or substantially all of the assets of
AlcoaArconic provided, however, that a change in control of AlcoaArconic shall
not be deemed to have occurred pursuant to clause (iii) of this paragraph (i) if
AlcoaArconic shall have merged or consolidated with or transferred all or
substantially all of its assets to another person in compliance with the
provisions of Section 6.02 and the ratio represented by the total assets of the
surviving person, successor or transferee divided by such person’s stockholders’
equity, in each case as determined and as would be shown in a consolidated
balance sheet of such person prepared in accordance with GAAP (the “Leverage
Ratio” of such person) is no greater than the then Leverage Ratio of
AlcoaArconic immediately prior to such event;

 

(j)       an ERISA Event or ERISA Events shall have occurred with respect to any
Plan or Plans, or any Foreign Plan or Foreign Plans, that reasonably could be
expected to result in liability of any Borrower to the PBGC or other
Governmental Authority or to a Plan or Foreign Plan in an aggregate amount
exceeding $100,000,000 and, within 30 days after the reporting of any such ERISA
Event to the Administrative Agent or after the receipt by the Administrative
Agent of the statement required pursuant to Section 5.07(b), the Administrative
Agent shall have notified AlcoaArconic in writing that (i) the Required Lenders
have made a determination that, on the basis of such ERISA Event or ERISA Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans, or such Foreign Plan or Foreign Plans, by
the PBGC or other Governmental Authority, (B) for the appointment either by the
appropriate United States District Court of a trustee to administer such Plan or
Plans or by an applicable court of law outside the United States of a trustee to
administer such Foreign Plan or Foreign Plans or (C) for the imposition of a
lien in favor of a Plan or Foreign Plan and (ii) as a result thereof an Event of
Default exists hereunder; or a trustee shall be appointed by a United States
District Court to administer any such Plan or Plans or by an applicable court of
law outside the United States of a trustee to administer such Foreign Plan or
Foreign Plans; or the PBGC or other Governmental Authority shall institute
proceedings to terminate any Plan or Plans or any Foreign Plan or Foreign Plans;

 



53

 

 

(k)       (i) any Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds for contesting such Withdrawal Liability or is not in
fact contesting such Withdrawal Liability in a timely and appropriate manner and
does not have adequate reserves set aside against such Withdrawal Liability and
(iii) the amount of the Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date or dates of
such notification), exceeds $100,000,000 or requires payments exceeding
$50,000,000 in any calendar year;

 

(l)       any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if solely as a result of such reorganization or termination the aggregate annual
contributions of such Borrower and its ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or have been or are being terminated have
been or will be increased over the amounts required to be contributed to such
Multiemployer Plans for their most recently completed plan years by an amount
exceeding $100,000,000;

 

(m)       one or more judgments for the payment of money in an aggregate amount
in excess of $100,000,000 shall be rendered against any Borrower or any
Subsidiary of any Borrower or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed (unless an appeal or writ of certiorari is being
diligently prosecuted), or any action shall be legally taken by a judgment
creditor or creditors holding judgments which in the aggregate exceed
$100,000,000 to levy upon assets or properties of any Borrower or any Subsidiary
of a Borrower to enforce any such judgment; or

 

(n)       Alcoa’sArconic’s guarantee under Article VIII and/or a Borrowing
Subsidiary’s guarantee under its Subsidiary Guarantee (if any) shall for any
reason fail or cease to be valid and binding on, or enforceable against,
AlcoaArconic or such Borrowing Subsidiary, as applicable, or AlcoaArconic or any
other Borrower shall so state in writing; or

 

(o)       any provision of any Loan Document (other than Alcoa’sArconic’s
guarantee under Article VIII or a Borrowing Subsidiary’s guarantee under any
Subsidiary Guarantee (if any)) after delivery thereof shall for any reason fail
or cease to be valid and binding on, or enforceable against, any Borrower party
thereto, or AlcoaArconic or any other Borrower shall so state in writing, but
only if such events or circumstances, individually or in the aggregate, result
in a Material Adverse Effect; or

 

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by written
notice to AlcoaArconic, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, whereupon the obligation
of each Lender to make any Loan and each Issuer to Issue any Letter of Credit
shall immediately terminate, and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding; and in any
event described in paragraph (g) or (h) above, (x) the Commitment of each Lender
to make Loans and the commitments of each Lender and Issuer to Issue or
participate in Letters of Credit shall each automatically be terminated and (y)
the Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding.

 



54

 

 

At any time and from time to time (i) upon and after the last Maturity Date to
occur or (ii) as may be required by Section 2.11(b), Section 2.11(d) or Section
2.23(b), the Borrowers shall pay to the Administrative Agent in immediately
available funds at the Administrative Agent’s office referred to in Section
10.01, for deposit in a cash collateral account maintained with the
Administrative Agent, the amount required so that, after such payment, the
aggregate funds on deposit in such cash collateral accounts at any time equals
or exceeds 105% of the Dollar Equivalent of all outstanding Letter of Credit
Obligations.  The Administrative Agent may, from time to time after funds are
deposited in such cash collateral account, apply funds then held in such cash
collateral account to the payment of any amounts as shall have become or shall
become due and payable by any Borrowers to any Issuer or Lender in respect of
the Letter of Credit Obligations.  The Administrative Agent shall promptly give
written notice of any such application to AlcoaArconic; provided, however, that
the failure to give such written notice shall not invalidate any such
application.  The Administrative Agent shall return to AlcoaArconic all funds
remaining in such cash collateral account promptly after the payment in full of
all outstanding Letter of Credit Obligations.

 

ARTICLE VIII

 

GUARANTEE

 

In order to induce the Administrative Agent, the Lenders and the Issuers to
execute and deliver this Agreement and to make and maintain the Loans and to
Issue Letters of Credit:

 

(a)       AlcoaArconic unconditionally and irrevocably guarantees, as a
principal obligor and not merely as a surety, the due and punctual payment and
performance of all Borrowing Subsidiaries Obligations.  AlcoaArconic further
agrees that the Borrowing Subsidiaries Obligations may be extended or renewed,
in whole or in part, without notice or further assent from it, and that it will
remain bound upon the provisions of this Article VIII notwithstanding any
extension or renewal of any Borrowing Subsidiary Obligation.

 

(b)       AlcoaArconic waives presentation to, demand of payment from and
protest to any Borrowing Subsidiary of any of the Borrowing Subsidiaries
Obligations, and also waives notice of acceptance of the guarantee set forth in
this Article VIII and notice of protest for nonpayment.  The obligations of
AlcoaArconic hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against any Borrower under the provisions of this Agreement
or any guarantee; (ii) any extension or renewal of any provision of this
Agreement or any guarantee; or (iii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement or any
guarantee or any other agreement.

 



55

 

 

(c)       AlcoaArconic further agrees that the guarantee set forth in this
Article VIII constitutes a guarantee of payment when due and not of collection
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to the balance of any deposit account or credit on the books
of the Administrative Agent or the relevant Lender, as applicable, in favor of
any Borrower or any other person.

 

(d)       The obligations of AlcoaArconic hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim or waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Borrowing Subsidiaries Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of AlcoaArconic hereunder shall not
be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement, by any waiver or modification of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Borrowing Subsidiaries Obligations or by any other act or omission which may
or might in any manner or to any extent vary the risk of AlcoaArconic or would
otherwise operate as a discharge of AlcoaArconic as a matter of law or equity
(other than the defense of payment in satisfaction of such Obligation).

 

(e)       AlcoaArconic further agrees that this guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time payment by any
Borrowing Subsidiary to the Administrative Agent or any Lender, or any part
thereof, of principal of or interest on such Borrowing Subsidiary Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any
Lender or any holder of any Borrowing Subsidiaries Obligation upon the
bankruptcy or reorganization of such Borrowing Subsidiary or otherwise.

 

(f)       In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent or any Lender may have at law or in equity
against AlcoaArconic by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Borrowing Subsidiaries Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, AlcoaArconic hereby promises to and will, upon receipt
of written demand by the Administrative Agent, promptly pay, or cause to be
paid, to such Agent in cash the amount of such unpaid Borrowing Subsidiaries
Obligation, and thereupon such Agent shall assign, in any reasonable manner, the
amount of the Borrowing Subsidiaries Obligation paid by AlcoaArconic pursuant to
this guarantee to AlcoaArconic, such assignment to be pro tanto to the extent to
which the Borrowing Subsidiaries Obligation in question was discharged by
AlcoaArconic, or make such other disposition thereof as AlcoaArconic shall
direct (all without recourse to the Administrative Agent or any Lender and
without any representation or warranty by the Administrative Agent or Lender).

 

Upon payment by AlcoaArconic of any sums to the Administrative Agent as provided
above, all rights of AlcoaArconic against the Borrowing Subsidiaries arising as
a result thereof by way of right of subrogation or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full of all the Borrowing Subsidiaries Obligations.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

SECTION 9.01.  Authorization and Action.  (a)  Each Lender and each Issuer
hereby appoints Citi as the Administrative Agent hereunder and each Lender and
each Issuer authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto.  Without limiting
the foregoing, each Lender and each Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

 



56

 

 

(b)       As to any matters not expressly provided for by this Agreement and the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law
including, without limitation, any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors.  The Administrative Agent agrees to give to each Lender and
each Issuer prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement or the other Loan Documents.

 

(c)       In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuers except to the limited extent provided in Section 2.05(c)
and Section 10.04(b), and its duties are entirely administrative in nature.  The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation.  The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

 

(d)       In the event that Citi or any of its Affiliates is or becomes an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the “Trust
Indenture Act”) in respect of any securities issued or guaranteed by any
Borrower, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any Obligation of such Borrower
hereunder or under any other Loan Document by or on behalf of Citi in its
capacity as such for the benefit of any Borrower under any Loan Document (other
than Citi or an Affiliate of Citi) and which is applied in accordance with the
Loan Documents is exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

 

(e)       Neither the Syndication Agent nor any Arranger shall have obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.

 



57

 

 

SECTION 9.02.  Administrative Agent’s Reliance, Etc.  None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such person.  Without limiting the foregoing, the Administrative
Agent (a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 10.04, (b) may rely on the Register to the
extent set forth in Section 2.05 and Section 10.04(b), (c) may consult with
legal counsel (including counsel to the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any Borrower in or in connection with this Agreement or any other Loan
Document, (e) shall not have any duty to ascertain or to inquire either as to
the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any
Borrower or as to the existence or possible existence of any Default or Event of
Default and (f) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or electronic mail)
or any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

 

SECTION 9.03.  Posting of Communications.  (a)  AlcoaArconic and each other
Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated, or otherwise
chooses to, furnish to the Administrative Agent pursuant to any Loan Document or
in connection with the transactions contemplated therein, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto) or Letter of Credit Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled payment date therefor, (iii) relates to a termination or a reduction
of Commitments pursuant to Section 2.10, 2.23(d) or 10.04(h), (iv) relates to
the designation of a Borrowing Subsidiary pursuant to Section 10.04(f), (v)
provides notice of any Default or Event of Default, (vi) is required to be
delivered to satisfy any condition precedent under Article IV or (vii) in
accordance with Section 5.01, including clauses (a), (b) and (d) of such
Section, is deemed to have been delivered if it is made available on the website
of the SEC (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroupciti.com.

 

(b)       AlcoaArconic and each other Borrower further agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
available to the Lenders and the Issuers by posting the Communications on
IntraLinksTM, DebtDomain or a substantially similar electronic platform chosen
by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(c)       Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
each of the Issuers and each Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.  Each of the Lenders, each of the Issuers and each Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

 



58

 

 

(d)       THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”.  THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE
AGENT, any arranger, THE SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES
OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO
ALCOAARCONIC, ANY OTHER BORROWER, ANY LENDER, ANY ISSUER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ALCOA’SARCONIC’S OR ANY
OTHER BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET.

 

(e)       The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its Email address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender and each Issuer agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents.  Each Lender and each Issuer agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s or Issuer’s (as applicable) Email address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such Email address.

 

(f)       Each of the Lenders, each of the Issuers and each Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(g)       Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or any Issuer to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

 

SECTION 9.04.  The Administrative Agent Individually.  With respect to its
Ratable Portion, Citi shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuer.  The terms “Issuers”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuer or as one of the Required Lenders.  Citi and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Borrower as if Citi were not
acting as the Administrative Agent.

 



59

 

 

SECTION 9.05.  Indemnification.  Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrowers, but without affecting the Borrowers’ reimbursement
obligation), from and against such Lender’s aggregate ratable share of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, the Administrative
Agent or any of its Affiliates, directors, officers, employees, agents and
advisors in any way relating to or arising out of this Agreement or the other
Loan Documents or any action taken or omitted by the Administrative Agent under
this Agreement or the other Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent any of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of the Administrative
Agent or such Affiliate.  Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, this Agreement or the other Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrowers.

 

SECTION 9.06.  Successor Administrative Agent.  (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and AlcoaArconic, whether or not a Successor Administrative Agent has
been appointed.  Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders.  In either case, such
appointment shall be subject to the prior written approval of AlcoaArconic
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default).  Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent.  Upon the earlier of (x) the date that is 30 days
after the giving by the existing Administrative Agent of a resignation notice
pursuant to this Section 9.06 and (y) the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Article
IX as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

(b)       In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuer may, upon prior written
notice to AlcoaArconic and the Administrative Agent, resign as Issuer effective
at the close of business New York time on a date specified in such notice (which
date may not be less than 30 days after the date of such notice); provided that
such resignation by the Issuer will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
any Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuer.

 



60

 

 

SECTION 9.07.  Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such person
became a Lender party hereto, to, and (y) covenants, from the date such person
became a Lender party hereto to the date such person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Arconic or any of its Subsidiaries, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit, or the Commitments,

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments, and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments, and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments, and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of Arconic or any of its
Subsidiaries, that:

 

(i)       none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document, or any documents
related to hereto or thereto),

 



61

 

 

(ii)       the person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)       the person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)       the person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments, and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)       no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments, or this Agreement.

 

(c)       The Administrative Agent and each Arranger hereby informs the Lenders
that each such person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such person has a financial interest in the
transactions contemplated hereby in that such person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit, or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit,
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents, or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01.  Notices.  Except as provided in Section 9.03, notices and other
communications provided for herein shall (unless deemed to have been delivered
in accordance with Section 5.01) be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or email as follows:

 



62

 

 

(a)       if to AlcoaArconic or a Borrowing Subsidiary, to AlcoaArconic Inc. at
390 Park Avenue, New York, New York 10022-4608201 Isabella Street, Pittsburgh,
PA 15212-5872, Attention of Vice President & Treasurer (Telecopy No.
2412-836553-28072758);

 

(b)       if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, Delaware, 19720, Attention: Bank Loans Syndications
Department, (Telecopy No: 212646-994274-09615080; email:
GLAgentOfficeOpsGLAgentOfficeOps@citi.com) with a copy to John Tucker (email:
john.d.tucker@citi.com); and

 

(c)       if to a Lender or an Issuer, to it at its address (or telecopy number)
set forth in the applicable Administrative Questionnaire or in the Assignment
and Assumption or, in the case of an Issuer, the applicable assignment document
pursuant to which such Issuer shall have become a party hereto.

 

Any party may subsequently change its notice address by written notice to the
other parties as herein provided.  All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered during normal
business hours (and otherwise shall be deemed to have been given on the
following date) and if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10.01 or in accordance with
the latest unrevoked direction from such party to the Administrative Agent and
each Borrower given in accordance with this Section 10.01.

 

Notices and other communications to the Lenders and Issuers hereunder may be
delivered or furnished by electronic communications pursuant to procedures set
forth in Section 9.03 or otherwise approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender or
Issuer; provided further that any Lender or any Issuer may, upon request,
receive a hard copy delivery of any or all such notices.  The Administrative
Agent or AlcoaArconic may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures set forth in Section 9.03 or otherwise approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Any notice hereunder shall be effective upon receipt.  Any notice or other
communication received on a day which is not a Business Day or after business
hours in the place of receipt shall be deemed to be served on the next following
Business Day in such place.  Any notice given to AlcoaArconic shall be deemed to
have been duly given to each other Borrower at the same time and in the same
manner.

 

SECTION 10.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by any Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and the Issuers and shall survive the making by the Lenders of the Loans
and the Issuers’ Issuance of Letters of Credit, regardless of any investigation
made by the Lenders or the Issuers or on their behalf, and shall continue in
full force and effect as long as any Obligation remains outstanding and unpaid
and so long as the Commitments have not been terminated.

 



63

 

 

SECTION 10.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by AlcoaArconic and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender and each Issuer, and thereafter
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent, each Lender and each Issuer and their respective
successors and assigns, except that none of the Borrowers shall have the right
to assign its rights hereunder or any interest herein without the prior consent
of all the Lenders and each Issuer.

 

SECTION 10.04.  Successors and Assigns; Additional Borrowing Subsidiaries and
Subsidiary Guarantees.  (a)  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
(except as provided in Section 10.04(f)) without the prior written consent of
each Lender and each Issuer (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender or
Issuer may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties and Indemnitees of each of
the Administrative Agent, the Lenders and the Issuers) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)       (i)       Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than to any
Borrower or any Borrower’s Subsidiary or Affiliate or to any natural person) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its rights and obligations with respect to its Commitment, the
Loans and the Letters of Credit) to (1) any other Lender or an Affiliate of such
Lender or (2) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)       AlcoaArconic, provided that no consent of AlcoaArconic shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under clause (a), (b), (g) or
(h) of Article VII has occurred and is continuing, any other assignee; and

 

(B)       the Administrative Agent and each Issuer.

 

(ii)       Assignments shall be subject to the following conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 or an integral multiple thereof, unless each of
AlcoaArconic and the Administrative Agent otherwise consent, provided that no
such consent of AlcoaArconic shall be required if an Event of Default under
clause (a), (b), (g) or (h) of Article VII has occurred and is continuing);

 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that the Administrative Agent may, in
its sole discretion, elect to waive such fee in the case of any assignment;

 



64

 

 

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E)       in the case of an assignment to a CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the proviso to Section 10.08(b) that affects
such CLO.

 

For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

 

“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

 

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto with
respect to the interests assumed and, to the extent of the interest assigned
under such Assignment and Assumption, have the rights and obligations of a
Lender and if such Lender is an Issuer, as Issuer under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.14, 2.18 and 10.05).

 

(iv)       The Administrative Agent shall maintain at its address referred to in
Section 10.01 a copy of each Assignment and Assumption delivered to and accepted
by it and shall record in the Register the names and addresses of the Lenders
and Issuers and the principal amount of the Loans and Reimbursement Obligations
owing to each Lender from time to time and the Commitments of each Lender.  Any
assignment pursuant to this Section 10.04 shall not be effective until such
assignment is recorded in the Register.

 

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall promptly (i) accept such
Assignment and Assumption, (ii) record the information contained therein in the
Register and (iii) give notice thereof to AlcoaArconic.  No assignment shall be
effective for purposes of this Agreement until it has been recorded in the
Register as provided in this paragraph.

 



65

 

 

(vi)       In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth above, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of AlcoaArconic and the Administrative Agent, the
applicable pro rata share of the Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuer and each other Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full Ratable Portion of all Loans and
participations in Letters of Credit.  Notwithstanding the foregoing, in the
event that any assignment of rights of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
clause (vi), then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuer, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its rights and obligations
with respect to its Commitment, the Loans and Letters of Credit); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the other Lenders and the Issuers shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the proviso to
Section 10.08(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, AlcoaArconic agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.14 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.06 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender.

 

(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.14 or 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with
Alcoa’sArconic’s prior written consent or unless the right to a greater payment
results from a change in law after the Participant becomes a Participant with
respect to such participation.

 

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and the other provisions of
this Section 10.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



66

 

 

(e)       Any Issuer may at any time assign its rights and obligations hereunder
to any other Lender by an instrument in form and substance satisfactory to
AlcoaArconic, the Administrative Agent, such Issuer and such Lender, subject to
the provisions of Section 2.05(c) relating to notations of transfer in the
Register.  If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section, then, as of the effective date of such
cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.22 shall terminate and such Issuer shall be an Issuer hereunder only
with respect to outstanding Letters of Credit issued prior to such date.

 

(f)       Unless an Event of Default has occurred and is continuing,
AlcoaArconic at any time and from time to time, upon not less than 15 Business
Days’ notice to the Administrative Agent, each Lender and each Issuer, may
designate any wholly-owned Subsidiary to be a Borrowing Subsidiary upon the
completion of the following: (i) each of AlcoaArconic and such Subsidiary shall
have executed and delivered to the Administrative Agent a Designation of
Borrowing Subsidiary and (ii) such Subsidiary shall have complied with Section
4.04, whereupon (A) such Subsidiary shall become a party hereto and shall have
the rights and obligations of a Borrowing Subsidiary hereunder and (B) the
obligations of such Subsidiary shall become part of the Borrowing Subsidiaries
Obligations and the guarantee of AlcoaArconic pursuant to Article VIII hereof
shall apply thereto to the same extent that it applies to the other Borrowing
Subsidiaries Obligations, if any (the date on which any such designation shall
occur being called a “Designation Date”).  Following the giving of notice
pursuant to the first sentence of this paragraph, if the designation of such
Borrowing Subsidiary obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, AlcoaArconic
shall, promptly upon the request of the Administrative Agent or any Lender,
supply such documentation or other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender, as applicable, to comply with “know your customer” and other applicable
laws and regulations.  

 

(g)       If AlcoaArconic shall designate as a Borrowing Subsidiary hereunder
any Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Administrative Agent and
AlcoaArconic, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of such Borrowing Subsidiary (and such Lender
shall, to the extent of Loans made to such Subsidiary Borrower, be deemed for
all purposes hereof to have pro tanto assigned such Loans to such Affiliate in
compliance with the provisions of this Section 10.04).  Upon receiving such
notice, the Administrative Agent shall record the relevant information in the
Register pursuant to Section 10.04(b)(v) and Section 2.05(b).

 

(h)       As soon as practicable after receiving notice from AlcoaArconic or the
Administrative Agent of Alcoa’sArconic’s intent to designate a wholly-owned
Subsidiary as a Borrowing Subsidiary, and in any event no later than five
Business Days after the delivery of such notice, with respect to a Borrowing
Subsidiary that is organized under the laws of a jurisdiction other than of the
United States or a political subdivision thereof, any Lender or Issuer that may
not legally lend to, establish credit for the account of and/or do any business
whatsoever with such Borrowing Subsidiary, directly or through an Affiliate of
such Lender as provided in clause (g) above (each such Lender, a “Protesting
Lender”), shall so notify AlcoaArconic and the Administrative Agent in
writing.  With respect to each Protesting Lender, AlcoaArconic shall, effective
on or before the date that such Borrowing Subsidiary shall have the right to
borrow hereunder, either (i) notify the Administrative Agent and such Protesting
Lender that the Commitments of such Protesting Lender and in the case of any
Protesting Lender that is an Issuer, that the commitment of such Issuer to Issue
Letters of Credit hereunder, shall be terminated; provided that such Protesting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and/or Reimbursement Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or AlcoaArconic or the relevant Borrowing Subsidiary (in the case of all
other amounts), or (ii) cancel its request to designate such Subsidiary as a
“Borrowing Subsidiary” hereunder.

 



67

 

 

(i) In the event that any Borrowing Subsidiary shall at any time become a
guarantor of Alcoa’s obligations pursuant to and in accordance with the
provisions of the Bridge Loan Agreement, Alcoa shall promptly (and in any event
within 10 days) cause such Borrowing Subsidiary to execute and deliver to the
Administrative Agent a Subsidiary Guarantee (and in connection therewith,
provide to the Administrative Agent such documents with respect to such
Borrowing Subsidiary corresponding to those set forth in Section
4.01(c)(ii)-(v)).  Any Borrowing Subsidiary that has executed and delivered a
Subsidiary Guarantee pursuant to this Section 10.04(i) shall be automatically
released, without any further action, from its Subsidiary Guarantee if such
Borrowing Subsidiary shall at any time cease to guaranty Alcoa’s obligations
pursuant to the Bridge Loan Agreement.

 

SECTION 10.05.  Expenses; Indemnity.  (a) The Borrowers agree upon demand to
pay, or reimburse the Administrative Agent, the Syndication Agent and each of
the Arrangers for all of each such person’s reasonable and documented
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP) and for documentary taxes and other charges
incurred by each such person in connection with any of the following: (i) the
Administrative Agent’s negotiation or execution of any Loan Document, (ii) the
preparation, negotiation, execution or interpretation of this Agreement
(including the satisfaction or attempted satisfaction of any condition set forth
in Article IV), any Loan Document or any proposal letter or commitment letter
issued in connection therewith, or the making of the Loans hereunder, (iii) the
ongoing administration of this Agreement and the Loans, including consultation
with attorneys in connection therewith and with respect to the Administrative
Agent’s rights and responsibilities hereunder and under the other Loan
Documents, (iv) the protection, collection or enforcement of any Obligation or
the enforcement of any Loan Document, (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations,
this Agreement or any other Loan Document, (vi) the response to, and preparation
for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, this Agreement or any other Loan Document or (vii) any
amendment, consent, waiver, assignment, restatement, or supplement to any Loan
Document or the preparation, negotiation and execution of the same.

 

(b)       The Borrowers further agree to pay or reimburse the Administrative
Agent and each of the Lenders and Issuers upon demand for all out-of-pocket
costs and expenses, including reasonable attorneys’ fees (which shall be limited
to one primary counsel and one local counsel per each applicable jurisdiction),
incurred by the Administrative Agent or such Lenders or Issuers in connection
with any of the following: (i) in enforcing any Loan Document or Obligation or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding with respect to AlcoaArconic or any
other Borrower, (iii) in commencing, defending or intervening in any litigation
or in filing a petition, complaint, answer, motion or other pleadings in any
legal proceeding relating to the Obligations, any of the Borrowers’ respective
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any other Loan Document or (iv) in taking any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise) described in
clause (i), (ii) or (iii) above.

 



68

 

 

(c)       The Borrowers agree to hold harmless the Administrative Agent, each
Lender, each Issuer, the Syndication Agent, each Arranger and each of their
respective affiliates and each of their respective officers, directors,
employees, agents, advisors, attorneys and representatives (each, an
“Indemnitee”) from and against any and all claims, damages, losses, liabilities
and expenses (including, without limitation, reasonable fees and disbursements
of counsel (which shall be limited to one primary counsel and one local counsel
per each applicable jurisdiction for the Administrative Agent, the Syndication
Agent, any Lender or any Issuer, unless, in the reasonable opinion of the
Administrative Agent, representation of all such Indemnitees would be
inappropriate due to an actual or potential conflict of interest, in which case
there shall be permitted one additional counsel for such affected Indemnitees)),
joint or several, that may be incurred by or asserted or awarded against any
Indemnitee (including in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense in connection
therewith), in each case arising out of or in connection with or by reason of
this Agreement, the other Loan Documents, or any actual or proposed use of the
proceeds of the Facility, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its officers, directors, employees or
agents.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section applies, such indemnity shall be effective,
whether or not such investigation, litigation or proceeding is brought by
AlcoaArconic, any other Borrower or any of their respective directors, security
holders or creditors, an Indemnitee or any other person, or an Indemnitee is
otherwise a party thereto and whether or not the transactions contemplated by
this Agreement are consummated.  No Indemnitee shall have any liability (whether
in contract, tort or otherwise) to AlcoaArconic, any other Borrower or any of
their respective security holders or creditors for or in connection with the
transactions contemplated by this Agreement, except to the extent such liability
is determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct.  In no event, however, shall any Indemnitee be liable on any theory
of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).  Each Borrower hereby waives, releases and agrees (each for itself and
on behalf of its Subsidiaries) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

(d)       The provisions of this Section 10.05 and any other indemnification or
other protection provided to any Indemnitee pursuant to this Agreement shall (i)
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment in full of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Administrative Agent or Lender, and
(ii) inure to the benefit of any person that was at the time such claim arose an
Indemnitee under this Agreement or any other Loan Document.  The Administrative
Agent, each Lender and each Issuer agrees to use commercially reasonable efforts
to promptly notify AlcoaArconic of any claims for indemnification or other
protection under this Section 10.05; provided, however, that any failure by such
person to deliver any such notice shall not relieve AlcoaArconic or any other
Borrower from its obligations under this Section 10.05.  All amounts due under
this Section 10.05 shall be payable on written demand therefor, but shall be
subject to the requirements of reasonableness and documentation as set forth
herein.

 



69

 

 

SECTION 10.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuer is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Issuer or its Affiliates to or for the credit or the account of any Borrower
against any of and all the Obligations of such Borrower (or, in the case of
AlcoaArconic, any of and all the Obligations of any Borrower) now or hereafter
existing under this Agreement held by such Lender or such Issuer, irrespective
of whether or not such Lender or such Issuer shall have made any demand under
this Agreement or otherwise and although such obligations may be unmatured.  The
rights of each Lender and each Issuer under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or such Issuer may have; provided, however, that in the event that any
Defaulting Lender exercises any such right of setoff (i) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23, and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuer and
the Lenders and (ii) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such rights of
setoff.  Each Lender agrees promptly to notify AlcoaArconic after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender under this Section
10.06 are in addition to the other rights and remedies (including other rights
of set-off) that such Lender may have.

 

SECTION 10.07.  Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK without regard to any
conflict of laws principles thereof that would call for the application of the
laws of any other jurisdiction.

 

SECTION 10.08.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, any Lender or any Issuer in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Lenders and the Issuers hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by any Borrower therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Borrower in any case shall entitle such Borrower to any
further notice or shall entitle such Borrower or any other Borrower to notice or
demand in similar or other circumstances.

 



70

 

 

(b)       Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
any principal payment date or date for the payment of any interest on any Loan
or date fixed for payment of any Facility Fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender affected thereby, (ii) change
or extend the Commitment or decrease the Facility Fee of any Lender without the
prior written consent of such Lender, (iii) release any Borrower from its
obligations to repay the principal amount of any Loan or Reimbursement
Obligation owing to such Lender (other than by the payment or prepayment
thereof) without the prior written consent of such Lender, (iv) amend or modify
the provisions of Sections 2.14 and 2.15, the provisions of Article VIII, the
provisions of this Section or the definition of “Required Lenders”, without the
prior written consent of each Lender, (v) amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent or (vi) amend, modify or otherwise affect
the rights or duties of an Issuer under Section 2.22 without the prior written
consent of such Issuer.  Each Lender, each Issuer and each assignee thereof
shall be bound by any waiver, consent, amendment or modification authorized by
this Section.  Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

 

SECTION 10.09.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable to such Lender, together with all Charges payable to such Lender, shall
be limited to the Maximum Rate.

 

SECTION 10.10.  Entire Agreement.  This Agreement and any fee arrangements
related hereto constitute the entire contract between the parties relative to
the subject matter hereof.  Any previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the fee
arrangements related hereto.

 

SECTION 10.11.  Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement.  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement, as applicable,
by, among other things, the mutual waivers and certifications in this Section
10.11.

 

SECTION 10.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 



71

 

 

SECTION 10.13.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

 

SECTION 10.14.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.15.  Jurisdiction, Consent to Service of Process.  (a)  Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding will be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

(b)       Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

(d)       To the extent that any party hereto has, or hereafter may be entitled
to claim, any immunity (whether sovereign or otherwise) from suit, jurisdiction
of any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself, such party hereby waives such immunity in respect of its
obligations hereunder and any other Loan Document to the fullest extent
permitted by applicable law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 10.15(d) shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

 

SECTION 10.16.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may legally and effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
in The City of New York, on the Business Day immediately preceding the day on
which final judgment is given.

 



72

 

 

(b)       The obligation of each Borrower in respect of any such sum due from it
to the Administrative Agent, any Lender or any Issuer hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender or Issuer, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender or such Issuer, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or any Lender or
Issuer from any Borrower in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or such Issuer, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender or Issuer in
such currency the Administrative Agent or such Lender or Issuer, as the case may
be, agrees to return the amount of any excess to such Borrower (or to any other
person who may be entitled thereto under applicable law).

 

SECTION 10.17.  National Security Laws.  (a)  Each Lender and each Issuer hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

(b)       Notwithstanding any other provision of this Agreement, no Lender or
Issuer will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation or (ii)
either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders.

 

SECTION 10.18.  Confidentiality.  Each Lender, each Issuer, the Administrative
Agent, the Syndication Agent and each Arranger agree to use all reasonable
efforts to keep information obtained by it pursuant hereto and the other Loan
Documents (other than such information that is made public by AlcoaArconic or
any of its Affiliates) confidential in accordance with such person’s customary
practices and agrees that it shall not disclose any such information other than
(a) to such person’s respective Affiliates and their respective employees,
representatives and agents that are or are expected to be involved in the
evaluation of such information in connection with the Transactions contemplated
by this Agreement and are advised of the confidential nature of such
information, (b) to the extent such information presently is or hereafter
becomes available to such person on a non-confidential basis from a source other
than AlcoaArconic, the other Borrowers or any advisor, agent, employee or other
representative thereof in each case that identified itself as such, (c) to the
extent disclosure is required by law, regulation or judicial order or requested
or required by bank regulators or auditors, (d) to current or prospective
assignees, participants and Approved Funds, grantees described in Section 10.04,
any direct or indirect contractual counterparties to any swap or derivative
transaction relating to any Borrower and its Obligations, and to their
respective legal or financial advisors, in each case and to the extent such
assignees, participants, Approved Funds, grantees or counterparties are
instructed to comply with, and to cause their advisors to comply with, the
provisions of this Section 10.18 or other provisions at least as restrictive as
the provisions of this Section 10.18, (e) to any rating agency when required by
it, provided, however, that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to AlcoaArconic or the other Borrowers received by it from
either the Administrative Agent or the Syndication Agent, any of the Arrangers,
any Lender or any Issuer, (f) disclosures in connection with the exercise of any
remedies hereunder or under any other Loan Document and (g) disclosures required
or requested by any governmental agency or representative thereof or by the
National Association of Insurance Commissioners or pursuant to legal or judicial
process.  Notwithstanding any other provision in this Agreement, the
Administrative Agent hereby agrees that the Borrowers (and each of their
respective officers, directors, employees, accountants, attorneys and other
advisors) may disclose to any and all persons, without limitation of any kind,
the U.S. tax treatment and U.S. tax structure of the Facility and the
transactions contemplated hereby and all materials of any kind (including
opinions and other tax analyses) that are provided to it relating to such U.S.
tax treatment and U.S. tax structure.

 



73

 

 

SECTION 10.19.  Waiver of Notice Period Under Existing Five-Year Credit
Agreement.  The requirements under the Existing Five-Year Credit Agreement to
provide prior written notice with respect to the termination of the “Total
Commitment”, as such term is defined in the Existing Five-Year Credit Agreement,
is hereby waived.

 

SECTION 10.20.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages follow]

 

74

 

 

IN WITNESS WHEREOF, AlcoaArconic, the Administrative Agent, the Syndication
Agent, the Lenders and the Issuers have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  ALCOAARCONIC INC.       by       Name:     Title:

 

[Signature Page to Credit Agreement]

 

 

 

 

  CITIBANK, N. A.,   individually and as   Administrative Agent, Lender and
Issuer   by       Name:     Title:

 

[Signature Page to Credit Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   individually and as   Syndication Agent, Lender
and Issuer       by       Name:     Title:

 

[Signature Page to Credit Agreement]

 

 

 

 

  [LENDER]       by       Name:     Title:

 

[Signature Page to Credit Agreement]

 

 

 

 

EXHIBIT A
TO CREDIT AGREEMENT

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

 

Assignment and Assumption, dated as of _________ __, ____ (this “Assignment and
Assumption”) (between [Name of Assignor] (the “Assignor”) and [Name of Assignee]
(the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of July 25, 2014 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Alcoa Inc., a Pennsylvania corporation
(“Alcoa”), the Lenders and Issuers party thereto, Citibank N.A., as
Administrative Agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), and JPMorgan Chase Bank, N.A., as syndication
agent.  Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

The Assignor and the Assignee hereby agree as follows:

 

1. As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified in
Section 1 of Schedule I hereto (the “Assigned Interest”).

 

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral thereunder, (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Alcoa or the Borrowers or the performance or observance by Alcoa and the
Borrowers of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto and (d) attaches the Note(s), if any, held by the Assignor and requests
that the Administrative Agent exchange such Note(s) for a new Note or Notes.

 

3. The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) agrees to be bound by the terms of the Credit Agreement
and perform in accordance with their terms all of the obligations that, by the
terms of the Credit Agreement, are required to be performed by it as a Lender,
(d) represents and warrants that it (i) has full power and authority, and has
taken all actions necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (ii) is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it or the Person exercising
discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor or form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Notes payable to it
without deduction or withholding of any United States federal income taxes.

 



A-1

 

 

4. Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 10.04(b) for acceptance and
recording by the Administrative Agent.  The effective date of this Assignment
and Assumption shall be the effective date specified in Section 2 of Schedule I
hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent, then, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Assumption, have the rights
and obligations under the Credit Agreement of a Lender and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights (except those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents other than those relating
to events or circumstances occurring prior to the Effective Date.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Loan Documents in respect of the interest assigned hereby (a) to the
Assignee, in the case of amounts accrued with respect to any period on or after
the Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 

7. This Assignment and Assumption shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 

8. This Assignment and Assumption may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of this Assignment and Assumption by telecopier shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.

 

9. This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

[Signature Pages Follow]

 

A-2

 

 

  In witness whereof, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.       [name of assignor],   as
Assignor       By:       Name:     Title:       [name of assignee],   as
Assignee       By:       Name:     Title:           Address for notices:      
[Insert Address (including contact name, fax number and e-mail address)]

 

[Signature Page to Assignment and Assumption]

 



 

 

 

Accepted and Agreed   this __ day of ______ _____:       Citibank, N.A.,   as
Administrative Agent         By:       Name:     Title:         [Name of Issuer]
        By:       Name:     Title:         [Alcoa Inc.]1         By:       Name:
    Title:  

 



 

1 If required pursuant to Section 10.04 of the Credit Agreement.

 

[Signature Page to Assignment and Assumption

 

 

 

 

Schedule I
to
Assignment and Assumption

 

Section 1.

 

Ratable Portion assigned to Assignee: _____________%     Commitment assigned to
Assignee: $____________ Aggregate outstanding principal amount of Loans assigned
to Assignee:

 

$____________

Section 2.   Effective Date: _______ _, ____

 

A-I-1

 

 

 

 

EXHIBIT B
TO CREDIT AGREEMENT

 

ADMINISTRATIVE QUESTIONNAIRE   Alcoa Inc.                     Agent Address:

1615 Brett Road

Building #3

Attn: Bank Loans Syndication Department

New Castle, DE  19720

 

Return form to:

Telephone:

Facsimile:

E-mail:

Citibank, N.A.

212-723-6568

646-843-3644

loanssyndicateteam@citi.com

                             

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

                    Legal Name of Lender to appear in Documentation:      
Signature Block Information:             Type of Lender:  



 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

          Lender Parent:                             Domestic Address  
Eurodollar Address                                                            

 



B-1

 

 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc    
Primary Credit Contact   Secondary Credit Contact   Name:         Company:      
  Title:         Address:                             Telephone:        
Facsimile:         E-Mail Address:                               Primary
Operations Contact   Primary Disclosure Contact   Name:         Company:        
Title:         Address:                             Telephone:        
Facsimile:         E-Mail Address:                     Bid Contact   Primary
Disclosure Contact   Name:       Company:         Title:         Address:      
                      Telephone:         Facsimile:         E-Mail Address:    
   

 



B-2

 

 

Lender’s Domestic Wire Instructions           Bank Name: ABA/Routing No.:  
Account Name:   Account No.:   FFC Account Name:   FFC Account No.:   Attention:
  Reference:                   Lender’s Foreign Wire Instructions        
Currency: Bank Name:   Swift/Routing No.:   Account Name:   Account No.:   FFC
Account Name:   FFC Account No.:   Attention:   Reference:          



Agent’s Wire Instructions         Bank Name: Citibank N.A.     ABA/Routing No.:
021000089     Account Name: Agency/Medium Term Finance     Account No.: 36852248
    Reference: Alcoa Inc.    

 



B-3

 

 

Tax Documents



 

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.



 

B-4

 

 

EXHIBIT C
TO CREDIT AGREEMENT

 

[FORM OF]

 

DESIGNATION OF BORROWING SUBSIDIARY

 

Reference is made to the Credit Agreement dated as of July 25, 2014, as amended,
supplemented, restated or otherwise modified or replaced from time to time, the
“Credit Agreement”), among Alcoa Inc., a Pennsylvania corporation (“Alcoa”), the
Lenders and Issuers party thereto, Citibank, N.A., as Administrative Agent for
the Lenders and Issuers, and JPMorgan Chase Bank, N.A., as Syndication
Agent.  Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

1. Pursuant to Section 10.04(f) of the Credit Agreement, Alcoa hereby designates
[ ], a [ ] [corporation], a wholly-owned Subsidiary of Alcoa (the “Designated
Subsidiary”), effective as of ____ __, 20[  ] (the “Designation Date”), as a
Borrowing Subsidiary under the Credit Agreement.

 

2. The Designated Subsidiary hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Articles III, V and VI
of the Credit Agreement.  From and after the Designation Date, the Designated
Subsidiary shall become a party to the Credit Agreement as a Borrowing
Subsidiary with the same force and effect as if originally named as a Borrowing
Subsidiary therein and shall have the rights and obligations of a Borrowing
Subsidiary thereunder.

 

3. This Designation of Borrowing Subsidiary is being delivered to the
Administrative Agent together with the documents set forth in Section 4.04.

 

4. This Designation of Borrowing Subsidiary shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and
assigns.  This Designation of Borrowing Subsidiary shall be governed by and
construed in accordance with the laws of the State of New York.  This
Designation of Borrowing Subsidiary may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Designation of Borrowing Subsidiary by telecopier
or other electronic communication shall be effective as delivery of a manually
executed counterpart of this Designation of Borrowing Subsidiary.

 

[Signature page follows]

 

C-1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Designation of Borrowing
Subsidiary to be executed by their respective officers thereunto duly
authorized.

Alcoa Inc.

By:_________________________

Name:

Title:

Date: ____ __, 20[  ]

[Name of Designated Subsidiary],
  as Designated Subsidiary

By:_________________________

Name:

Title:

Date: ____ __, 20[  ]

Accepted and Agreed
this __ day of ______ 20[  ]:

CITIBANK, N.A.,

as Administrative Agent

By: ______________________

Name:

Title:

 

[Signature page to [name of designated subsidiary] designation of borrowing
subsidiary]

 

 

 

 

EXHIBIT D
TO CREDIT AGREEMENT

 

[FORM OF]

 

ACCESSION AGREEMENT

 

ACCESSION AGREEMENT dated as of [·], among [                    ] (the “Acceding
Lender”), ALCOA INC., a Pennsylvania corporation (“Alcoa”), and Citibank, N.A.,
as administrative agent (the “Administrative Agent”) for the Lenders and Issuers
(as defined in the Credit Agreement referred to below).

 

A.       Reference is made to the Five-Year Revolving Credit Agreement dated as
of July 25, 2014 (as amended from time to time, the “Credit Agreement”), among
Alcoa, the Lenders and Issuers party thereto, Citibank, N.A. (“Citi”), as
Administrative Agent for the Lenders and Issuers, and JPMorgan Chase Bank, N.A.,
as Syndication Agent.

 

B.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

C.       Pursuant to Section 2.20(a) of the Credit Agreement, Alcoa has invited
the Acceding Lender, and the Acceding Lender desires, to become a party to the
Credit Agreement and to assume the obligations of a Lender thereunder.  The
Acceding Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

 

Accordingly, the Acceding Lender, Alcoa and the Administrative Agent agree as
follows:

 

SECTION 1. Accession to the Credit Agreement.  (a) The Acceding Lender, as of
the Effective Date, hereby accedes to the Credit Agreement and shall thereafter
have the rights and obligations of a Lender thereunder with the same force and
effect as if originally named therein as a Lender.

 

(b)       The Commitment of the Acceding Lender shall equal the amount set forth
opposite its signature hereto.

 

(c)       The amount of the Acceding Lender’s Commitment hereby supplements
Schedule 2.01(a) to the Credit Agreement.

 

SECTION 2.  Representations and Warranties, Agreements of Acceding Lender,
etc.  The Acceding Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance upon the Administrative Agent, any other
Agent or any Lender; (c) confirms that it will independently and without
reliance upon the Administrative Agent, any other Agent or any Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (d) agrees that it will perform, in accordance with the
terms of the Credit Agreement, all the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender and (e)
irrevocably appoints Citi as Administrative Agent under the Credit
Agreement.  The Acceding Lender authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Credit Agreement, together with such
actions and powers as are reasonably incidental thereto.

 



D-1

 

 

SECTION 3.  Effectiveness.  (a) This Agreement shall become effective as of [·]
(the “Effective Date”), subject to the Administrative Agent’s receipt of (i)
counterparts of this Agreement duly executed on behalf of the Acceding Lender
and Alcoa and (ii) the documents required to be delivered by Alcoa under the
penultimate sentence of Section 2.20 of the Credit Agreement.

 

(b)        Upon the effectiveness of this Agreement, the Administrative Agent
shall give prompt notice thereof to the Lenders.

 

SECTION 4.  Foreign Lenders.  If the Acceding Lender is organized under the laws
of a jurisdiction outside the United States, it will provide, following the
Effective Date, the forms specified in Section 2.18(g) of the Credit Agreement,
at the times specified therein, duly completed and executed by the Acceding
Lender.

 

SECTION 5.  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

 

SECTION 6.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Severability.  In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth under its signature hereto.

 

[Signature page follows]

 

D-2

 

 

IN WITNESS WHEREOF, the Acceding Lender, Alcoa and the Administrative Agent have
duly executed this Agreement as of the day and year first above written.

 

Commitment
$[_________] [Acceding Lender],

 

  by       Name:     Title:     Address:           ALCOA INC.,         by      
Name:     Title:           CITIBANK, N.A., as   Administrative Agent,        
by       Name:     Title:  

 

D-3

 

 

EXHIBIT E
TO CREDIT AGREEMENT

 

[FORM OF] LETTER OF CREDIT REQUEST

 

[Name of Issuer], as an Issuer

  under the Credit Agreement referred

  to below

[Address]
Attention:

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

1615 Brett Road, Building #3

Attention: Bank Loans Syndication Department

New Castle, Delaware 19720

 

Attention:  Bank Loan Syndications

 



  Re: [Name of Borrower] (the “Borrower”)



  

Reference is made to the Credit Agreement, dated as of July 25, 2014 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Alcoa Inc., the Lenders and Issuers party
thereto, Citibank, N.A., as Administrative Agent for the Lenders and Issuers,
and JPMorgan Chase Bank, N.A., as Syndication Agent.  Capitalized terms used
herein and not otherwise defined in this Letter of Credit Request are used
herein as defined in the Credit Agreement.

 

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.22(c)
of the Credit Agreement that the undersigned requests the issuance of a Letter
of Credit by [Name of Issuer] in the form of a [standby] [documentary] Letter of
Credit for the benefit of [Name of Beneficiary], in the amount of [$________]
[Amount in Euros (the Dollar Equivalent of which is $_____ as of the date
hereof)]. to be issued on ______ __, ____ (the “Issue Date”) and having an
expiration date of _______ __, ____.

 

The form of the requested Letter of Credit is attached hereto.

 

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Issue Date both before and after giving
effect thereto:

 

(a) the representations and warranties set forth in Article III of the Credit
Agreement (other than the representations and warranties set forth in Section
3.08, 3.09 and 3.10 of the Credit Agreement) are true and correct in all
material respects on and as of the Issue Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; and

 

(b) no Default or Event of Default has occurred and is continuing on the Issue
Date.

 

[Signature page follows]

 



E-1

 

 

  [Name of Borrower]   By:       Name:     Title:

 

[Signature page to letter of credit request]

 

 

 

 

EXHIBIT F
TO CREDIT AGREEMENT

 

[FORM OF]

 

SUBSIDIARY GUARANTEE

 

SUBSIDIARY GUARANTEE dated as of [·], among [___] and [___] (each, a “Borrowing
Subsidiary”) and Citibank, N.A., as administrative agent (the “Administrative
Agent”) for the Lenders and Issuers (as defined in the Credit Agreement referred
to below).

 

A.       Reference is made to the Five-Year Revolving Credit Agreement dated as
of July 25, 2014 (as amended from time to time, the “Credit Agreement”), among
Alcoa, the Lenders and Issuers party thereto, Citibank, N.A. (“Citi”), as
Administrative Agent for the Lenders and Issuers, and JPMorgan Chase Bank, N.A.,
as Syndication Agent.

 

B.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

C.       Each Borrowing Subsidiary will obtain benefits from the incurrence of
Loans by the Borrowers pursuant to the Credit Agreement, and accordingly,
desires to execute this Subsidiary Guarantee in order to (i) satisfy the
requirements described in Section 10.04(f) of the Credit Agreement and (ii)
induce the Lenders to continue to make Loans to the Borrowers pursuant to the
Credit Agreement.

 

Accordingly, each Borrowing Subsidiary and the Administrative Agent agree as
follows:

 

Each Borrowing Subsidiary unconditionally and irrevocably guarantees, as a
principal obligor and not merely as a surety, the due and punctual payment and
performance of all Obligations of Alcoa (the “Guaranteed Obligations”).  Each
Borrowing Subsidiary further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
it, and that it will remain bound upon the provisions of this Subsidiary
Guarantee notwithstanding any extension or renewal of any Guaranteed Obligation.

 

Each Borrowing Subsidiary waives presentation to, demand of payment from and
protest to any Borrower of any of the Guaranteed Obligations, and also waives
notice of acceptance of the guarantee set forth herein and notice of protest for
nonpayment.  No obligations of any Borrowing Subsidiary hereunder shall be
affected by (i) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any right or remedy against any Borrower under
the provisions of the Credit Agreement, this Subsidiary Guarantee or any other
guarantee; (ii) any extension or renewal of any provision of the Credit
Agreement, this Subsidiary Guarantee or any other guarantee; or (iii) any
rescission, waiver, amendment or modification of any of the terms or provisions
of the Credit Agreement, this Subsidiary Guarantee or any other guarantee or any
other agreement.

 

Each Borrowing Subsidiary further agrees that the guarantee set forth herein
constitutes a guarantee of payment when due and not of collection and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to the balance of any deposit account or credit on the books of the
Administrative Agent or the relevant Lender, as applicable, in favor of any
Borrower or any other person.

 



F-1

 

 

The obligations of each Borrowing Subsidiary hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim or waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Borrowing Subsidiary hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under the Credit Agreement, this Subsidiary Guarantee, by any waiver
or modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations or by any other act
or omission which may or might in any manner or to any extent vary the risk of
such Borrowing Subsidiary or would otherwise operate as a discharge of such
Borrowing Subsidiary as a matter of law or equity (other than the defense of
payment in satisfaction of such Obligation).

 

Each Borrowing Subsidiary further agrees that this guarantee shall continue to
be effective or be reinstated, as the case may be, if at any time payment by any
Borrower to the Administrative Agent or any Lender, or any part thereof, of
principal of or interest on such Guaranteed Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any Lender or any holder of
any Guaranteed Obligation upon the bankruptcy or reorganization of Alcoa or
otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Borrowing Subsidiary by virtue hereof, upon the failure of Alcoa to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrowing Subsidiary hereby promises to and will, upon receipt of written demand
by the Administrative Agent, promptly pay, or cause to be paid, to such Agent in
cash the amount of such unpaid Guaranteed Obligation, and thereupon such Agent
shall assign, in any reasonable manner, the amount of the Guaranteed Obligation
paid by such Borrowing Subsidiary pursuant to this Subsidiary Guarantee, such
assignment to be pro tanto to the extent to which the Guaranteed Obligation in
question was discharged by such Borrowing Subsidiary, or make such other
disposition thereof as such Borrowing Subsidiary shall direct (all without
recourse to the Administrative Agent or any Lender and without any
representation or warranty by the Administrative Agent or Lender).

 

Upon payment by any Borrowing Subsidiary of any sums to the Administrative Agent
as provided above, all rights of such Borrowing Subsidiary against Alcoa arising
as a result thereof by way of right of subrogation or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full of all the Guaranteed Obligations.

 

Each Borrowing Subsidiary hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Articles III, V and VI
of the Credit Agreement.  

 

This Subsidiary Guarantee shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Subsidiary
Guarantee may be executed in multiple counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument.

 

THIS SUBSIDIARY GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

 

Anything contained in this Subsidiary Guarantee to the contrary notwithstanding,
the obligations of each Borrowing Subsidiary hereunder shall be limited to a
maximum aggregate amount equal to the greatest amount that would not render such
Borrowing Subsidiary’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state, federal or provincial law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Borrowing Subsidiary, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws and after giving effect to
the value of any rights to subrogation, contribution, reimbursement, indemnity
or similar rights of such Borrowing Subsidiary.

 



 

 

 

In case any one or more of the provisions contained in this Subsidiary Guarantee
should be held invalid, illegal or unenforceable in any respect, none of the
parties hereto shall be required to comply with such provision for so long as
such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

All communications and notices hereunder shall be in writing and given as
provided in Section 10.01 of the Credit Agreement.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Guarantee to
be executed by their respective officers thereunto duly authorized.

[_____],
as Borrowing Subsidiary

By:_________________________

Name:

Title:

Accepted and Agreed
as of the date first written above:

CITIBANK, N.A.,

as Administrative Agent

By: ______________________

Name:

Title:

 

[Signature Page to Subsidiary Guarantee]

 

 

 

 

SCHEDULE 2.01(a)
TO CREDIT AGREEMENT

 

LENDERS AND COMMITMENTS

 

Lender Commitment Citibank, N.A. $247,500,000.00 JPMorgan Chase Bank, N.A.
$247,500,000.00 BNP Paribas $230,000,000.00 Credit Suisse AG $230,000,000.00
Goldman Sachs Bank USA $230,000,000.00 Morgan Stanley Bank, N.A. $230,000,000.00
Royal Bank of Canada $230,000,000.00 The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$230,000,000.00 The Royal Bank of Scotland plc $230,000,000.00 Australia and New
Zealand Banking Group Limited $125,000,000.00 Banco Bilbao Vizcaya Argentaria,
S.A. New York Branch $125,000,000.00 Bank of America, N.A. $125,000,000.00
Deutsche Bank AG New York Branch $125,000,000.00 Intesa Sanpaolo S.p.A.
$125,000,000.00 Mizuho Bank, Ltd. $125,000,000.00 Sumitomo Mitsui Banking
Corporation $125,000,000.00 The Bank of New York Mellon $125,000,000.00 U.S.
Bank National Association $125,000,000.00 Westpac Banking Corporation
$125,000,000.00 Banco Bradesco S.A., New York Branch $90,000,000.00 Crédit
Agricole Corporate & Investment Bank $90,000,000.00 Industrial and Commercial
Bank of China Limited, New York Branch $90,000,000.00 Banco do Brasil, S.A.
$50,000,000.00 Bank of China, New York Branch $50,000,000.00 China Merchants
Bank Co, Ltd. New York Branch $50,000,000.00 PNC Bank, National Association
$50,000,000.00 Societe Generale $50,000,000.00 Standard Chartered Bank
$50,000,000.00 TD Bank, N.A. $50,000,000.00 Riyad Bank, Houston Agency
$25,000,000.00 Total $4,000,000,000.00

 



 

 

 

SCHEDULE 2.01(b)
TO CREDIT AGREEMENT

 

ISSUERS AND L/C COMMITMENTS

 

Issuing Bank Commitment Citibank, N.A. $250,000,000.00 JPMorgan Chase Bank, N.A.
$250,000,000.00

 



 

 

 

SCHEDULE 3.08
TO CREDIT AGREEMENT

 

LITIGATION

 

None.

 

 

 

 

SCHEDULE 6.01
TO CREDIT AGREEMENT

 

EXISTING LIENS

 

See attached.

 

 

 

 

EXHIBIT B

 

[Amendments to Schedules to Credit Agreement]

 

 

 

 

SCHEDULE 2.01(a)
TO CREDIT AGREEMENT

 

LENDERS AND COMMITMENTS

 

Lender Commitment Citibank, N.A. $160,000,000 JPMorgan Chase Bank, N.A.
$160,000,000 BNP Paribas $150,000,000 Mizuho Bank, Ltd. $150,000,000 MUFG Bank,
Ltd. $150,000,000 Royal Bank of Canada $150,000,000 Sumitomo Mitsui Banking
Corporation $150,000,000 SunTrust Bank $150,000,000 ABN Amro Capital USA LLC
$130,000,000 Fifth Third Bank $130,000,000 U.S. Bank National Association
$130,000,000 Credit Suisse AG, Cayman Islands Branch $100,000,000 Goldman Sachs
Bank USA $100,000,000 Morgan Stanley Bank, N.A. $100,000,000 Banco Bradesco
S.A., New York Branch $80,000,000 Bank of China, New York Branch $80,000,000 BMO
Harris Bank, N.A. $80,000,000 Credit Agricole Corporate and Investment Bank
$80,000,000 Industrial and Commercial Bank of China Limited, New York Branch
$80,000,000 Intesa Sanpaolo S.p.A. – New York Branch $80,000,000 TD Bank, N.A.
$80,000,000 The Bank of New York Mellon $80,000,000 China Merchants Bank Co.,
Ltd., New York Branch $50,000,000 Citizens Bank, N.A. $50,000,000 ING Bank N.V.,
Dublin Branch $50,000,000 PNC Bank, National Association $50,000,000 Societe
Generale $50,000,000 The Bank of Nova Scotia $50,000,000 Bayerische Landesbank,
New York Branch $37,500,000 Standard Chartered Bank $37,500,000 M&T Bank
$25,000,000 Riyad Bank, Houston Agency $25,000,000 Westpac Banking Corporation
$25,000,000 Total $3,000,000,000

 



 

 

 

SCHEDULE 2.01(b)
TO CREDIT AGREEMENT

 

ISSUERS AND L/C COMMITMENTS

 

Issuing Bank Commitment Citibank, N.A. $250,000,000.00 JPMorgan Chase Bank, N.A.
$250,000,000.00

 



 

 

 

SCHEDULE 6.01
TO CREDIT AGREEMENT

 

EXISTING LIENS

 

CONTACT ENTITY REGION

LIEN

TYPE

CATEGORY NET LIEN AMT (USD) DESCRIPTION OF COLLATERAL

SECURED

PARTY

Brenda Keating L3811 SCHLOSSER FORGE CO - RANCHO CUCAMONGA North America Leased
Equipment 6.01 (a) (v) 629,606.37 Leasehold Improvements Landlord Amy Gabel
L3814 FORGED METALS INC - FONTANA North America Leased Structures 6.01 (a) (v)
281,127.89 Leasehold Improvements Landlord Warren O'Brien L3839 FR METALS LTD -
ECCLESFIELD Europe Leased Equipment 6.01 (a) (v) 25,526.03 Leased equipment at
plant Lessor Iain Ness L3848 FR FORGINGS LTD - MEADOWHALL Europe Leased
Equipment 6.01 (a) (v) 65,072.03 Leased equipment at plant Lessor Iain Ness
L3848 FR FORGINGS LTD - MEADOWHALL Europe Mortgages/ Leases 6.01 (a) (v)
37,532.27 Leased equipment at plant   James Carter L3910 RTI ADVANCED FORM -
WASHINGTON North America Leased Equipment 6.01 (a) (v) 44,932.17 Leasehold
Improvements Landlord

 

Matt Farkas/

Kimberly Woelber

 

L3922 RTI REMMELE ENGIN - NEW BRIGHTON

 

North America

 

Leased Equipment

 

6.01 (a) (v)

 

8,991.22

Phone & Network system Equipment, Computer Equipment (A03,A04,A05,A06), Copy
Machines/Printers Cisco Systems Capital Corporation, Celtic Commercial Finance,
Xerox Financial Services Jacques Bellemare L3926 RTI CLARO - LAVAL North America
Leased Equipment 6.01 (a) (v) 9,315,829.33 Makino Mag/T4 Machining Equipment GE
Capital and PNC Equipment Finance Jacques Bellemare L3926 RTI CLARO - LAVAL
North America Mortgages/ Leases 6.01 (a) (v) 7,372,288.74 Makino Mag/T4
Machining Equipment GE Capital and PNC Equipment Finance Lynn Rawson L3846 FR
FORGINGS LTD - DARLEY DALE Europe Leased Equipment 6.01 (a) (v) 31,487.98 Leased
equipment at plant Lessor Katalin Kozma L3852 FR HUNGARIA KFT - EGER Europe
Leased Equipment 6.01 (a) (v) 571,014.85 Leased equipment at plant Lessor
Katalin Kozma L3852 FR HUNGARIA KFT - EGER Europe Mortgages/ Leases 6.01 (a) (v)
178,307.75 Leased equipment at plant Lessor

 

 

 

David Crawford

 

 

 

L0671 Three Rivers Insurance Co (Arconic Inc)

 

 

 

North America

 

 

 

Pledged Collateral

 

 

 

6.01 (a) (iv)

 

 

 

25,945,681.25

Three Rivers currently pledges a portion of its investment security assets held
at TD Wealth Management as collateral for bank letters of credit issued by TD
Bank. Calculated by taking the total amount of LOCs outstanding divided by 80%.
As reported to the banks on the Effective Date.

 

 

 

TD Bank

 

 

 

David Crawford

 

 

 

L0671 Three Rivers Insurance Co (Arconic Inc)

 

 

 

North America

 

 

 

Pledged Collateral

 

 

 

6.01 (b)

 

 

 

15,592,348.83

Three Rivers currently pledges a portion of its investment security assets held
at TD Wealth Management as collateral for bank letters of credit issued by TD
Bank. Calculated by taking the total amount of LOCs outstanding divided by 80%.
As adjusted after the Effective Date.

 

 

 

TD Bank

                         Total Lien Amount: 60,099,746.71                      
     

Applicable Lien

Amounts

15,592,348.83    

 



 

 

 

EXHIBIT C

 

[Amendments to Exhibits to Credit Agreement]

 

 

 

 

EXHIBIT A
TO CREDIT AGREEMENT

 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

 

Assignment and Assumption, dated as of _________ __, ____ (this “Assignment and
Assumption”) (between [Name of Assignor] (the “Assignor”) and [Name of Assignee]
(the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of June [●], 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Arconic Inc., a Delaware corporation
(successor by merger to Arconic Inc., a Pennsylvania corporation that was
formerly known as Alcoa Inc., “Arconic”), the Lenders and Issuers party thereto,
Citibank N.A., as Administrative Agent for the Lenders and Issuers (in such
capacity, the “Administrative Agent”), and JPMorgan Chase Bank, N.A., as
syndication agent.  Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

The Assignor and the Assignee hereby agree as follows:

 

1.As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified in
Section 1 of Schedule I hereto (the “Assigned Interest”).

 

2.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral thereunder, (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Arconic or the Borrowers or the performance or observance by Arconic and the
Borrowers of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto and (d) attaches the Note(s), if any, held by the Assignor and requests
that the Administrative Agent exchange such Note(s) for a new Note or Notes.

 



A-1

 

 

3.The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) agrees to be bound by the terms of the Credit Agreement
and perform in accordance with their terms all of the obligations that, by the
terms of the Credit Agreement, are required to be performed by it as a Lender,
(d) represents and warrants that it (i) has full power and authority, and has
taken all actions necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (ii) is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it or the Person exercising
discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor or form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Notes payable to it
without deduction or withholding of any United States federal income taxes.

 

4.Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 10.04(b) for acceptance and
recording by the Administrative Agent.  The effective date of this Assignment
and Assumption shall be the effective date specified in Section 2 of Schedule I
hereto (the “Effective Date”).

 

5.Upon such acceptance and recording by the Administrative Agent, then, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Assumption, have the rights
and obligations under the Credit Agreement of a Lender and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights (except those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents other than those relating
to events or circumstances occurring prior to the Effective Date.

 

6.Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Loan Documents in respect of the interest assigned hereby (a) to the Assignee,
in the case of amounts accrued with respect to any period on or after the
Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 

7.This Assignment and Assumption shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 

8.This Assignment and Assumption may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of this Assignment and Assumption by telecopier shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.

 

9.This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

 

[Signature Pages Follow]

 



A-2

 

 

  In witness whereof, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.       [name of assignor],   as
Assignor       By:       Name:     Title:       [name of assignee],   as
Assignee       By:       Name:     Title:       Address for notices:      
[Insert Address (including contact name, fax number and e-mail address)]

 

[Signature Page to Assignment and Assumption]

 

 

 

 

Accepted and Agreed   this __ day of ______ _____:       Citibank, N.A.,   as
Administrative Agent         By:       Name:     Title:         [Name of Issuer]
        By:       Name:     Title:         [Arconic Inc.]1         By:      
Name:     Title:  

 



 

1 If required pursuant to Section 10.04 of the Credit Agreement.

 

[Signature Page to Assignment and Assumption

 

 

 

 

Schedule I
to
Assignment and Assumption

 

Section 1.

 

Ratable Portion assigned to Assignee: _____________%     Commitment assigned to
Assignee: $____________ Aggregate outstanding principal amount of Loans assigned
to Assignee:

 

$____________

Section 2.   Effective Date: _______ _, ____

 

A-I-1

 

 

EXHIBIT B
TO CREDIT AGREEMENT

 

ADMINISTRATIVE QUESTIONNAIRE   Arconic Inc.

 

Agent Address:

1615 Brett Road

Building #3

Attn: Bank Loans Syndication Department

New Castle, DE  19720

 

Return form to:

Facsimile:

E-mail:

Citibank, N.A.

646-843-3644

loanssyndicateteam@citi.com

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

 

Legal Name of Lender to appear in Documentation:       Signature Block
Information:  

 

Type of Lender:       (Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance
Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated
Investment Fund, Special Purpose Vehicle, Other-please specify)

 

Lender Parent:                  

 

Domestic Address   Eurodollar Address                        

 



B-1

 

 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc      
      Primary Credit Contact   Secondary Credit Contact Name:       Company:    
  Title:       Address:                       Telephone:       Facsimile:      
E-Mail Address:                 Primary Operations Contact   Primary Disclosure
Contact Name:       Company:       Title:       Address:                      
Telephone:       Facsimile:       E-Mail Address:                 Bid Contact  
Primary Disclosure Contact Name:       Company:       Title:       Address:    
          Telephone:       Facsimile:       E-Mail Address:                  

 



B-2

 

 

Lender’s Domestic Wire Instructions

 

Bank Name:   ABA/Routing No.:   Account Name:   Account No.:   FFC Account Name:
  FFC Account No.:   Attention:   Reference:  

 

Lender’s Foreign Wire Instructions     Currency:   Bank Name:   Swift/Routing
No.:   Account Name:   Account No.:   FFC Account Name:   FFC Account No.:  
Attention:   Reference:  

 

Agent’s Wire Instructions         Bank Name: Citibank N.A.     ABA/Routing No.:
021000089     Account Name: Agency/Medium Term Finance     Account No.: 36852248
    Reference: Arconic Inc.    

 

B-3

 

 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency) or any new or acceptable substitute
or successor form(s).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

B-4

 

 

EXHIBIT C
TO CREDIT AGREEMENT

[FORM OF]

 

DESIGNATION OF BORROWING SUBSIDIARY

 

Reference is made to the Credit Agreement dated as of June [●], 2018, as
amended, supplemented, restated or otherwise modified or replaced from time to
time, the “Credit Agreement”), among Arconic Inc., a Delaware corporation
(successor by merger to Arconic Inc., a Pennsylvania corporation that was
formerly known as Alcoa Inc., “Arconic”), the Lenders and Issuers party thereto,
Citibank, N.A., as Administrative Agent for the Lenders and Issuers, and
JPMorgan Chase Bank, N.A., as Syndication Agent.  Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

1.       Pursuant to Section 10.04(f) of the Credit Agreement, Arconic hereby
designates [ ], a [ ] [corporation], a wholly-owned Subsidiary of Arconic (the
“Designated Subsidiary”), effective as of ____ __, 20[  ] (the “Designation
Date”), as a Borrowing Subsidiary under the Credit Agreement.

 

2.       The Designated Subsidiary hereby makes and agrees to be bound by all
the representations, warranties and agreements set forth in Articles III, V and
VI of the Credit Agreement.  From and after the Designation Date, the Designated
Subsidiary shall become a party to the Credit Agreement as a Borrowing
Subsidiary with the same force and effect as if originally named as a Borrowing
Subsidiary therein and shall have the rights and obligations of a Borrowing
Subsidiary thereunder.

 

3.       This Designation of Borrowing Subsidiary is being delivered to the
Administrative Agent together with the documents set forth in Section 4.04.

 

4.       This Designation of Borrowing Subsidiary shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Designation of Borrowing Subsidiary shall be governed by and
construed in accordance with the laws of the State of New York.  This
Designation of Borrowing Subsidiary may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Designation of Borrowing Subsidiary by telecopier
or other electronic communication shall be effective as delivery of a manually
executed counterpart of this Designation of Borrowing Subsidiary.

 

[Signature page follows]

 

C-1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Designation of Borrowing
Subsidiary to be executed by their respective officers thereunto duly
authorized.

 

Arconic Inc.   By:       Name:     Title:       Date: ____ __, 20[  ]      
[Name of Designated Subsidiary],   as Designated Subsidiary   By:       Name:  
  Title:       Date: ____ __, 20[  ]       Accepted and Agreed   this __ day of
______ 20[  ]:       CITIBANK, N.A.,   as Administrative Agent   By:       Name:
    Title:  

 

[Signature page to [name of designated subsidiary] designation of borrowing
subsidiary]

 

 

 

 

EXHIBIT D
TO CREDIT AGREEMENT

[FORM OF]

 

ACCESSION AGREEMENT

 

ACCESSION AGREEMENT dated as of [·], among [                    ] (the “Acceding
Lender”), ARCONIC INC., a Delaware corporation (successor by merger to Arconic
Inc., a Pennsylvania corporation that was formerly known as Alcoa Inc.,
“Arconic”), and Citibank, N.A., as administrative agent (the “Administrative
Agent”) for the Lenders and Issuers (as defined in the Credit Agreement referred
to below).

 

A.       Reference is made to the Amended and Restated Five-Year Revolving
Credit Agreement dated as of July 25, 2014 as amended and restated as of June
[●], 2018 (as amended from time to time, the “Credit Agreement”), among Arconic,
the Lenders and Issuers party thereto, Citibank, N.A. (“Citi”), as
Administrative Agent for the Lenders and Issuers, and JPMorgan Chase Bank, N.A.,
as Syndication Agent.

 

B.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

C.       Pursuant to Section 2.20(a) of the Credit Agreement, Arconic has
invited the Acceding Lender, and the Acceding Lender desires, to become a party
to the Credit Agreement and to assume the obligations of a Lender
thereunder.  The Acceding Lender is entering into this Agreement in accordance
with the provisions of the Credit Agreement in order to become a Lender
thereunder.

 

Accordingly, the Acceding Lender, Arconic and the Administrative Agent agree as
follows:

 

SECTION 1. Accession to the Credit Agreement.  (a) The Acceding Lender, as of
the Effective Date, hereby accedes to the Credit Agreement and shall thereafter
have the rights and obligations of a Lender thereunder with the same force and
effect as if originally named therein as a Lender.

 

(b)       The Commitment of the Acceding Lender shall equal the amount set forth
opposite its signature hereto.

 

(c)       The amount of the Acceding Lender’s Commitment hereby supplements
Schedule 2.01(a) to the Credit Agreement.

 

SECTION 2.  Representations and Warranties, Agreements of Acceding Lender,
etc.  The Acceding Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance upon the Administrative Agent, any other
Agent or any Lender; (c) confirms that it will independently and without
reliance upon the Administrative Agent, any other Agent or any Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (d) agrees that it will perform, in accordance with the
terms of the Credit Agreement, all the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender and (e)
irrevocably appoints Citi as Administrative Agent under the Credit
Agreement.  The Acceding Lender authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Credit Agreement, together with such
actions and powers as are reasonably incidental thereto.

 



D-1

 

 

SECTION 3.  Effectiveness.  (a) This Agreement shall become effective as of [·]
(the “Effective Date”), subject to the Administrative Agent’s receipt of (i)
counterparts of this Agreement duly executed on behalf of the Acceding Lender
and Arconic and (ii) the documents required to be delivered by Arconic under the
penultimate sentence of Section 2.20 of the Credit Agreement.

 

(b)        Upon the effectiveness of this Agreement, the Administrative Agent
shall give prompt notice thereof to the Lenders.

 

SECTION 4.  Foreign Lenders.  If the Acceding Lender is organized under the laws
of a jurisdiction outside the United States, it will provide, following the
Effective Date, the forms specified in Section 2.18(g) of the Credit Agreement,
at the times specified therein, duly completed and executed by the Acceding
Lender.

 

SECTION 5.  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

 

SECTION 6.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Severability.  In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth under its signature hereto.

 

[Signature page follows]

 

D-2

 

 

IN WITNESS WHEREOF, the Acceding Lender, Arconic and the Administrative Agent
have duly executed this Agreement as of the day and year first above written.

 

Commitment
$[_________] [Acceding Lender],

 

  by                        Name:   Title:   Address:         ARCONIC INC.,    
    by     Name:   Title:         CITIBANK, N.A., as   Administrative Agent,    
    by     Name:   Title:

 

D-3

 

 

EXHIBIT E
TO CREDIT AGREEMENT

[FORM OF] LETTER OF CREDIT REQUEST

 

[Name of Issuer], as an Issuer

  under the Credit Agreement referred

  to below

[Address]
Attention:

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

1615 Brett Road, Building #3

Attention: Bank Loans Syndication Department

New Castle, Delaware 19720

 

Attention:  Bank Loan Syndications

 

Re:[Name of Borrower] (the “Borrower”)

 

Reference is made to the Credit Agreement, dated as of June [●], 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Arconic Inc., the Lenders and Issuers party
thereto, Citibank, N.A., as Administrative Agent for the Lenders and Issuers,
and JPMorgan Chase Bank, N.A., as Syndication Agent.  Capitalized terms used
herein and not otherwise defined in this Letter of Credit Request are used
herein as defined in the Credit Agreement.

 

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.22(c)
of the Credit Agreement that the undersigned requests the issuance of a Letter
of Credit by [Name of Issuer] in the form of a [standby] [documentary] Letter of
Credit for the benefit of [Name of Beneficiary], in the amount of [$________]
[Amount in Euros (the Dollar Equivalent of which is $_____ as of the date
hereof)]. to be issued on ______ __, ____ (the “Issue Date”) and having an
expiration date of _______ __, ____.

 

The form of the requested Letter of Credit is attached hereto.

 

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Issue Date both before and after giving
effect thereto:

 

(a)       the representations and warranties set forth in Article III of the
Credit Agreement (other than the representations and warranties set forth in
Section 3.08, 3.09 and 3.10 of the Credit Agreement) are true and correct in all
material respects on and as of the Issue Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; and

 

(b)       no Default or Event of Default has occurred and is continuing on the
Issue Date.

 

[Signature page follows]

 



E-1

 

 

  [Name of Borrower]   By:       Name:     Title:

 

[Signature page to letter of credit request]

 

 

 

 

EXHIBIT F
TO CREDIT AGREEMENT

[FORM OF]

 

SUBSIDIARY GUARANTEE

 

SUBSIDIARY GUARANTEE dated as of [·], among [___] and [___] (each, a “Borrowing
Subsidiary”) and Citibank, N.A., as administrative agent (the “Administrative
Agent”) for the Lenders and Issuers (as defined in the Credit Agreement referred
to below).

 

A.       Reference is made to the Amended and Restated Five-Year Revolving
Credit Agreement dated as of July 25, 2014 as amended and restated as of June
[●], 2018 (as amended from time to time, the “Credit Agreement”), among Arconic,
the Lenders and Issuers party thereto, Citibank, N.A. (“Citi”), as
Administrative Agent for the Lenders and Issuers, and JPMorgan Chase Bank, N.A.,
as Syndication Agent.

 

B.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

C.       Each Borrowing Subsidiary will obtain benefits from the incurrence of
Loans by the Borrowers pursuant to the Credit Agreement, and accordingly,
desires to execute this Subsidiary Guarantee in order to (i) satisfy the
requirements described in Section 10.04(f) of the Credit Agreement and (ii)
induce the Lenders to continue to make Loans to the Borrowers pursuant to the
Credit Agreement.

 

Accordingly, each Borrowing Subsidiary and the Administrative Agent agree as
follows:

 

Each Borrowing Subsidiary unconditionally and irrevocably guarantees, as a
principal obligor and not merely as a surety, the due and punctual payment and
performance of all Obligations of Arconic (the “Guaranteed Obligations”).  Each
Borrowing Subsidiary further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
it, and that it will remain bound upon the provisions of this Subsidiary
Guarantee notwithstanding any extension or renewal of any Guaranteed Obligation.

 

Each Borrowing Subsidiary waives presentation to, demand of payment from and
protest to any Borrower of any of the Guaranteed Obligations, and also waives
notice of acceptance of the guarantee set forth herein and notice of protest for
nonpayment.  No obligations of any Borrowing Subsidiary hereunder shall be
affected by (i) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any right or remedy against any Borrower under
the provisions of the Credit Agreement, this Subsidiary Guarantee or any other
guarantee; (ii) any extension or renewal of any provision of the Credit
Agreement, this Subsidiary Guarantee or any other guarantee; or (iii) any
rescission, waiver, amendment or modification of any of the terms or provisions
of the Credit Agreement, this Subsidiary Guarantee or any other guarantee or any
other agreement.

 

Each Borrowing Subsidiary further agrees that the guarantee set forth herein
constitutes a guarantee of payment when due and not of collection and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to the balance of any deposit account or credit on the books of the
Administrative Agent or the relevant Lender, as applicable, in favor of any
Borrower or any other person.

 



F-1

 

 

The obligations of each Borrowing Subsidiary hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim or waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Borrowing Subsidiary hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under the Credit Agreement, this Subsidiary Guarantee, by any waiver
or modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations or by any other act
or omission which may or might in any manner or to any extent vary the risk of
such Borrowing Subsidiary or would otherwise operate as a discharge of such
Borrowing Subsidiary as a matter of law or equity (other than the defense of
payment in satisfaction of such Obligation).

 

Each Borrowing Subsidiary further agrees that this guarantee shall continue to
be effective or be reinstated, as the case may be, if at any time payment by any
Borrower to the Administrative Agent or any Lender, or any part thereof, of
principal of or interest on such Guaranteed Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any Lender or any holder of
any Guaranteed Obligation upon the bankruptcy or reorganization of Arconic or
otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Borrowing Subsidiary by virtue hereof, upon the failure of Arconic to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrowing Subsidiary hereby promises to and will, upon receipt of written demand
by the Administrative Agent, promptly pay, or cause to be paid, to such Agent in
cash the amount of such unpaid Guaranteed Obligation, and thereupon such Agent
shall assign, in any reasonable manner, the amount of the Guaranteed Obligation
paid by such Borrowing Subsidiary pursuant to this Subsidiary Guarantee, such
assignment to be pro tanto to the extent to which the Guaranteed Obligation in
question was discharged by such Borrowing Subsidiary, or make such other
disposition thereof as such Borrowing Subsidiary shall direct (all without
recourse to the Administrative Agent or any Lender and without any
representation or warranty by the Administrative Agent or Lender).

 

Upon payment by any Borrowing Subsidiary of any sums to the Administrative Agent
as provided above, all rights of such Borrowing Subsidiary against Arconic
arising as a result thereof by way of right of subrogation or otherwise shall in
all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full of all the Guaranteed Obligations.

 

Each Borrowing Subsidiary hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Articles III, V and VI
of the Credit Agreement.  

 

This Subsidiary Guarantee shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Subsidiary
Guarantee may be executed in multiple counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument.

 



F-2

 

 

THIS SUBSIDIARY GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

 

Anything contained in this Subsidiary Guarantee to the contrary notwithstanding,
the obligations of each Borrowing Subsidiary hereunder shall be limited to a
maximum aggregate amount equal to the greatest amount that would not render such
Borrowing Subsidiary’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state, federal or provincial law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Borrowing Subsidiary, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws and after giving effect to
the value of any rights to subrogation, contribution, reimbursement, indemnity
or similar rights of such Borrowing Subsidiary.

 

In case any one or more of the provisions contained in this Subsidiary Guarantee
should be held invalid, illegal or unenforceable in any respect, none of the
parties hereto shall be required to comply with such provision for so long as
such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

All communications and notices hereunder shall be in writing and given as
provided in Section 10.01 of the Credit Agreement.

 

[Signature page follows]

 

F-3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Guarantee to
be executed by their respective officers thereunto duly authorized.

 

[_____],   as Borrowing Subsidiary       By:       Name:     Title:  

 

Accepted and Agreed
as of the date first written above:

 

CITIBANK, N.A.,   as Administrative Agent       By:       Name:     Title:  

 

[Signature page to SUBSIDIARY GUARANTEE]

 



 

